
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      FORM OF INTERCREDITOR AGREEMENT

by and among

JPMORGAN CHASE BANK, N.A., as Senior Lender

and

JPMORGAN CHASE BANK, N.A., as First Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Second Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Third Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Fourth Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Fifth Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Sixth Mezzanine Lender

and

JPMORGAN CHASE BANK, N.A., as Seventh Mezzanine Lender

Dated as of December 21, 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FORM OF INTERCREDITOR AGREEMENT

        THIS INTERCREDITOR AGREEMENT (this "Agreement"), dated as of
December 21, 2007, by and among JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America (together with its
successors and assigns, "Senior Lender"), as collateral agent for itself and the
other Senior Noteholders (as defined below), JPMORGAN CHASE BANK, N.A., a
banking association chartered under the laws of the United States of America
(together with its successors and assigns, "First Mezzanine Lender"), as
collateral agent for itself and the other First Mezzanine Noteholders (as
defined below), JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America (together with its successors and
assigns, "Second Mezzanine Lender"), as collateral agent for itself and the
other Second Mezzanine Noteholders (as defined below), JPMORGAN CHASE
BANK, N.A., a banking association chartered under the laws of the United States
of America (together with its successors and assigns, "Third Mezzanine Lender"),
as collateral agent for itself and the other Third Mezzanine Noteholders (as
defined below), JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America (together with its successors and
assigns, "Fourth Mezzanine Lender"), as collateral agent for itself and the
other Fourth Mezzanine Noteholders (as defined below), JPMORGAN CHASE
BANK, N.A., a banking association chartered under the laws of the United States
of America (together with its successors and assigns, "Fifth Mezzanine Lender"),
as collateral agent for itself and the other Fifth Mezzanine Noteholders (as
defined below), JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America (together with its successors and
assigns, "Sixth Mezzanine Lender"), as collateral agent for itself and the other
Sixth Mezzanine Noteholders (as defined below), and JPMORGAN CHASE BANK, N.A., a
banking association chartered under the laws of the United States of America
(together with its successors and assigns, "Seventh Mezzanine Lender"), as
collateral agent for itself and the other Seventh Mezzanine Noteholders (as
defined below). First Mezzanine Lender, Second Mezzanine Lender, Third Mezzanine
Lender, Fourth Mezzanine Lender, Fifth Mezzanine Lender, Sixth Mezzanine Lender
and Seventh Mezzanine Lender are each a "Junior Lender" and, collectively,
"Junior Lenders".

RECITALS

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement, dated as of the date hereof by and between Senior
Borrower (as defined below) and Senior Lender (as the same may be amended,
replaced, restated, supplemented or otherwise modified from time to time, the
"Senior Loan Agreement"), Senior Lender has made a loan to Senior Borrower in
the original principal amount of Three Billion and No/100 Dollars
($3,000,000,000.00) (the "Senior Loan"), which Senior Loan is evidenced by that
certain Promissory Note, dated as of the date hereof, given by Senior Borrower
to JPMorgan Chase Bank, N.A., a banking association chartered under the laws of
the United States of America, Column Financial, Inc., a Delaware corporation,
and Bank of America, N.A., a banking association chartered under the laws of the
United States of America (collectively, the "Senior Noteholders"), in the stated
principal amount of Three Billion and No/100 Dollars ($3,000,000,000.00) (as the
same may be consolidated, extended, severed, split, amended, replaced, restated,
supplemented or otherwise modified from time to time, the "Senior Note"), and
secured by, among other things, the Mortgages (as defined below), which
Mortgages encumber the real property and all improvements thereon and
appurtenances thereto described therein (collectively, the "Premises") (the
Mortgages, and together with the Senior Loan Agreement, the Senior Note and the
other agreements, instruments and documents set forth on Exhibit A hereto, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, subject to the terms and conditions contained in this
Agreement, collectively, the "Senior Loan Documents");

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (First Mezzanine Loan), dated as of the date hereof
by and between First Mezzanine Borrower (as defined below) and First Mezzanine
Lender (as the same may be amended, replaced, restated, supplemented or
otherwise modified from time to time, the "First Mezzanine Loan Agreement"),
First Mezzanine Lender has made a loan to First Mezzanine Borrower in the
original

--------------------------------------------------------------------------------




principal amount of One Hundred Million and No/100 Dollars ($100,000,000.00)
(the "First Mezzanine Loan"), which First Mezzanine Loan is evidenced by that
certain Promissory Note (First Mezzanine Loan), dated as of the date hereof,
given by First Mezzanine Borrower to JPMorgan Chase Bank, N.A., a banking
association chartered under the laws of the United States of America, Column
Financial, Inc., a Delaware corporation, and Bank of America, N.A., a banking
association chartered under the laws of the United States of America
(collectively, the "First Mezzanine Noteholders"), in the stated principal
amount of One Hundred Million and No/100 Dollars ($100,000,000.00) (as the same
may be consolidated, extended, severed, split, amended, replaced, restated,
supplemented or otherwise modified from time to time, the "First Mezzanine
Note"), and secured by, among other things, certain Pledge and Security
Agreement (First Mezzanine Loan), dated as of the date hereof, from First
Mezzanine Borrower in favor of First Mezzanine Lender (as the same may be
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "First Mezzanine Pledge Agreement"), pursuant to which First Mezzanine
Lender is granted a first priority security interest in the Pledged Collateral
(as defined in and more fully described therein). The First Mezzanine Pledge
Agreement, together with the First Mezzanine Loan Agreement, the First Mezzanine
Note and the other agreements, instruments and documents set forth on Exhibit B
attached hereto, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, subject to the terms and conditions
contained in this Agreement, are herein collectively referred to as the "First
Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Second Mezzanine Loan), dated as of the date
hereof, by and between Second Mezzanine Borrower (as defined below) and Second
Mezzanine Lender (as the same may be amended, replaced, restated, supplemented
or otherwise modified from time to time, the "Second Mezzanine Loan Agreement"),
Second Mezzanine Lender has made a loan to Second Mezzanine Borrower in the
original principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (the "Second Mezzanine Loan"), which Second Mezzanine Loan is
evidenced by that certain Promissory Note (Second Mezzanine Loan), dated as of
the date hereof, given by Second Mezzanine Borrower to JPMorgan Chase
Bank, N.A., a banking association chartered under the laws of the United States
of America, Column Financial, Inc., a Delaware corporation, and Bank of
America, N.A., a banking association chartered under the laws of the United
States of America (collectively, the "Second Mezzanine Noteholders"), in the
stated principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (as the same may be consolidated, extended, severed, split,
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Second Mezzanine Note"), and secured by, among other things, certain
Pledge and Security Agreement (Second Mezzanine Loan), dated as of the date
hereof from Second Mezzanine Borrower in favor of Second Mezzanine Lender (as
the same may be amended, replaced, restated, supplemented or otherwise modified
from time to time, the "Second Mezzanine Pledge Agreement"), pursuant to which
Second Mezzanine Lender is granted a first priority security interest in the
Pledged Collateral (as defined in and more fully described therein). The Second
Mezzanine Pledge Agreement, together with the Second Mezzanine Loan Agreement,
the Second Mezzanine Note and the other agreements, instruments and documents
set forth on Exhibit C attached hereto, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, subject to the
terms and conditions contained in this Agreement, are herein collectively
referred to as the "Second Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Third Mezzanine Loan), dated as of the date hereof
by and between Third Mezzanine Borrower (as defined below) and Third Mezzanine
Lender (as the same may be amended, replaced, restated, supplemented or
otherwise modified from time to time, the "Third Mezzanine Loan Agreement"),
Third Mezzanine Lender has made a loan to Third Mezzanine Borrower in the
original principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (the "Third Mezzanine Loan"), which Third Mezzanine Loan is
evidenced by that certain Promissory Note (Third

2

--------------------------------------------------------------------------------




Mezzanine Loan), dated as of the date hereof, given by Third Mezzanine Borrower
to JPMorgan Chase Bank, N.A., a banking association chartered under the laws of
the United States of America, Column Financial, Inc., a Delaware corporation,
and Bank of America, N.A., a banking association chartered under the laws of the
United States of America (collectively, the "Third Mezzanine Noteholders"), in
the stated principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (as the same may be consolidated, extended, severed, split,
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Third Mezzanine Note"), and secured by, among other things, certain
Pledge and Security Agreement (Third Mezzanine Loan), dated as of the date
hereof, from Third Mezzanine Borrower in favor of Third Mezzanine Lender (as the
same may be amended, replaced, restated, supplemented or otherwise modified from
time to time, the "Third Mezzanine Pledge Agreement"), pursuant to which Third
Mezzanine Lender is granted a first priority security interest in the Pledged
Collateral (as defined in and more fully described therein). The Third Mezzanine
Pledge Agreement, together with the Third Mezzanine Loan Agreement, the Third
Mezzanine Note and the other agreements, instruments and documents set forth on
Exhibit D attached hereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, subject to the terms and
conditions contained in this Agreement, are herein collectively referred to as
the "Third Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Fourth Mezzanine Loan), dated as of the date
hereof, by and between Fourth Mezzanine Borrower (as defined below) and Fourth
Mezzanine Lender (as the same may be amended, replaced, restated, supplemented
or otherwise modified from time to time, the "Fourth Mezzanine Loan Agreement"),
Fourth Mezzanine Lender has made a loan to Fourth Mezzanine Borrower in the
original principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (the "Fourth Mezzanine Loan"), which Fourth Mezzanine Loan is
evidenced by that certain Promissory Note (Fourth Mezzanine Loan), dated as of
the date hereof, given by Fourth Mezzanine Borrower to JPMorgan Chase
Bank, N.A., a banking association chartered under the laws of the United States
of America, Column Financial, Inc., a Delaware corporation, and Bank of
America, N.A., a banking association chartered under the laws of the United
States of America (collectively, the "Fourth Mezzanine Noteholders"), in the
stated principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (as the same may be consolidated, extended, severed, split,
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Fourth Mezzanine Note"), and secured by, among other things, certain
Pledge and Security Agreement (Fourth Mezzanine Loan), dated as of the date
hereof, from Fourth Mezzanine Borrower in favor of Fourth Mezzanine Lender (as
the same may be amended, replaced, restated, supplemented or otherwise modified
from time to time, the "Fourth Mezzanine Pledge Agreement"), pursuant to which
Fourth Mezzanine Lender is granted a first priority security interest in the
Pledged Collateral (as defined in and more fully described therein). The Fourth
Mezzanine Pledge Agreement, together with the Fourth Mezzanine Loan Agreement,
the Fourth Mezzanine Note and the other agreements, instruments and documents
set forth on Exhibit E attached hereto, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, subject to the
terms and conditions contained in this Agreement, are herein collectively
referred to as the "Fourth Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Fifth Mezzanine Loan), dated as of the date hereof,
by and between Fifth Mezzanine Borrower (as defined below) and Fifth Mezzanine
Lender (as the same may be amended, replaced, restated, supplemented or
otherwise modified from time to time, the "Fifth Mezzanine Loan Agreement"),
Fifth Mezzanine Lender has made a loan to Fifth Mezzanine Borrower in the
original principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (the "Fifth Mezzanine Loan"), which Fifth Mezzanine Loan is
evidenced by that certain Promissory Note (Fifth Mezzanine Loan), dated as of
the date hereof, given by Fifth Mezzanine Borrower to JPMorgan Chase Bank, N.A.,
a banking association chartered under the laws of the United States of America,
Column

3

--------------------------------------------------------------------------------




Financial, Inc., a Delaware corporation, and Bank of America, N.A., a banking
association chartered under the laws of the United States of America
(collectively, the "Fifth Mezzanine Noteholders"), in the stated principal
amount of Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00) (as the
same may be consolidated, extended, severed, split, amended, replaced, restated,
supplemented or otherwise modified from time to time, the "Fifth Mezzanine
Note"), and secured by, among other things, certain Pledge and Security
Agreement (Fifth Mezzanine Loan), dated as of the date hereof, from Fifth
Mezzanine Borrower in favor of Fifth Mezzanine Lender (as the same may be
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Fifth Mezzanine Pledge Agreement"), pursuant to which Fifth Mezzanine
Lender is granted a first priority security interest in the Pledged Collateral
(as defined in and more fully described therein). The Fifth Mezzanine Pledge
Agreement, together with the Fifth Mezzanine Loan Agreement, the Fifth Mezzanine
Note and the other agreements, instruments and documents set forth on Exhibit F
attached hereto, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, subject to the terms and conditions
contained in this Agreement, are herein collectively referred to as the "Fifth
Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Sixth Mezzanine Loan), dated as of the date hereof,
by and between Sixth Mezzanine Borrower (as defined below) and Sixth Mezzanine
Lender (as the same may be amended, replaced, restated, supplemented or
otherwise modified from time to time, the "Sixth Mezzanine Loan Agreement"),
Sixth Mezzanine Lender has made a loan to Sixth Mezzanine Borrower in the
original principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (the "Sixth Mezzanine Loan"), which Sixth Mezzanine Loan is
evidenced by that certain Promissory Note (Sixth Mezzanine Loan), dated as of
the date hereof, given by Sixth Mezzanine Borrower to JPMorgan Chase Bank, N.A.,
a banking association chartered under the laws of the United States of America,
Column Financial, Inc., a Delaware corporation, and Bank of America, N.A., a
banking association chartered under the laws of the United States of America
(collectively, the "Sixth Mezzanine Noteholders"), in the stated principal
amount of Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00) (as the
same may be consolidated, extended, severed, split, amended, replaced, restated,
supplemented or otherwise modified from time to time, the "Sixth Mezzanine
Note"), and secured by, among other things, certain Pledge and Security
Agreement (Sixth Mezzanine Loan), dated as of the date hereof, from Sixth
Mezzanine Borrower in favor of Sixth Mezzanine Lender (as the same may be
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Sixth Mezzanine Pledge Agreement"), pursuant to which Sixth Mezzanine
Lender is granted a first priority security interest in the Pledged Collateral
(as defined in and more fully described therein). The Sixth Mezzanine Pledge
Agreement, together with the Sixth Mezzanine Loan Agreement, the Sixth Mezzanine
Note and the other agreements, instruments and documents set forth on Exhibit G
attached hereto, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, subject to the terms and conditions
contained in this Agreement, are herein collectively referred to as the "Sixth
Mezzanine Loan Documents";

        WHEREAS, pursuant to the terms, provisions and conditions set forth in
that certain Loan Agreement (Seventh Mezzanine Loan), dated as of the date
hereof, by and between Seventh Mezzanine Borrower (as defined below) and Seventh
Mezzanine Lender (as the same may be amended, replaced, restated, supplemented
or otherwise modified from time to time, the "Seventh Mezzanine Loan
Agreement"), Seventh Mezzanine Lender has made a loan to Seventh Mezzanine
Borrower in the original principal amount of Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00) (the "Seventh Mezzanine Loan"), which Seventh
Mezzanine Loan is evidenced by that certain Promissory Note (Seventh Mezzanine
Loan), dated as of the date hereof, given by Seventh Mezzanine Borrower to
JPMorgan Chase Bank, N.A., a banking association chartered under the laws of the
United States of America, Column Financial, Inc., a Delaware corporation, and
Bank of America, N.A., a banking association chartered under the laws of the
United States of America

4

--------------------------------------------------------------------------------




(collectively, the "Seventh Mezzanine Noteholders"), in the stated principal
amount of Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00) (as the
same may be consolidated, extended, severed, split, amended, replaced, restated,
supplemented or otherwise modified from time to time, the "Seventh Mezzanine
Note"), and secured by, among other things, certain Pledge and Security
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, from Seventh
Mezzanine Borrower in favor of Seventh Mezzanine Lender (as the same may be
amended, replaced, restated, supplemented or otherwise modified from time to
time, the "Seventh Mezzanine Pledge Agreement"), pursuant to which Seventh
Mezzanine Lender is granted a first priority security interest in the Pledged
Collateral (as defined in and more fully described therein). The Seventh
Mezzanine Pledge Agreement, together with the Seventh Mezzanine Loan Agreement,
the Seventh Mezzanine Note and the other agreements, instruments and documents
set forth on Exhibit H attached hereto, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, subject to the
terms and conditions contained in this Agreement, are herein collectively
referred to as the "Seventh Mezzanine Loan Documents";

        WHEREAS, Senior Lender and Junior Lenders desire to enter into this
Agreement to provide for the relative priority of, and to evidence certain
agreements with respect to, the Senior Loan Documents, the First Mezzanine Loan
Documents, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan
Documents, the Sixth Mezzanine Loan Documents and the Seventh Mezzanine Loan
Documents on the terms and conditions hereinbelow set forth.

        NOW, THEREFORE, in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Senior Lender and Junior Lenders hereby agree as follows:

        Section 1.    Certain Definitions; Rules of Construction.    (a) As used
in this Agreement, the following capitalized terms shall have the following
meanings:

        "Accepted Servicing Practices" means any servicing standard by which
Senior Lender may be bound under the applicable servicing agreement pursuant to
which the Senior Loan is serviced.

        "Additional Covered Junior Loans" has the meaning provided in
Section 14(c) hereof.

        "Affected Property" has the meaning provided in Section 15(n) hereof.

        "Affiliate" means, as to any particular Person (as hereinafter defined),
any Person directly or indirectly, through one or more intermediaries,
Controlling, Controlled by or under common Control with the Person or Persons in
question.

        "Affiliate Junior Lender" shall have the meaning set forth in Section 38
hereof.

        "Agreement" means this Agreement, as the same may be amended and in
effect from time to time, pursuant to the terms hereof.

        "Award" has the meaning set forth in Section 10(e) hereof.

        "BofA" means Bank of America, N.A., a national banking association, and
its successors in interest.

        "Borrower Group" has the meaning set forth in Section 11(d)(ii) hereof.

        "Business Day" means any day other than a Saturday, Sunday or any other
day on which national banks in New York, New York or the place of business of
any servicer of the Loans are not open for business.

        "CDO" has the meaning set forth in the definition of the term "Qualified
Transferee".

5

--------------------------------------------------------------------------------



        "CDO Asset Manager" with respect to any Securitization Vehicle
(hereinafter defined) that is a CDO, means the entity that is responsible for
managing or administering any Junior Loan (or any interest therein) as an
underlying asset of such Securitization Vehicle or, if applicable, as an asset
of any Intervening Trust Vehicle (including, without limitation, the right to
exercise any consent and control rights available to the holder of a Junior
Loan).

        "Certificates" means any securities (including all classes thereof)
representing beneficial ownership interests in the Senior Loan or in a pool of
mortgage loans including the Senior Loan issued in connection with a
Securitization of the Senior Loan.

        "Column" means Column Financial, Inc., a Delaware corporation, and its
successors in interest.

        "Conduit" has the meaning set forth in Section 16(b) hereof.

        "Conduit Credit Enhancer" has the meaning set forth in Section 16(b)(i)
hereof.

        "Conduit Inventory Loan" has the meaning set forth in Section 16(b)(i)
hereof.

        "Control" means the ownership, directly or indirectly, in the aggregate
of more than fifty percent (50%) of the beneficial ownership interests of an
entity and the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of an entity, whether through
the ability to exercise voting power, by contract or otherwise. "Controlled by,"
"Controlling" and "under common Control with" shall have the respective
correlative meaning thereto.

        "Cooperation Agreement" means that certain Cooperation Agreement of even
date herewith by and among the Senior Lender, each Junior Lender, Senior
Borrower and each Junior Borrower, as the same may be amended, replaced,
restated, supplemented or otherwise modified from time to time.

        "CS" means CS Securities (USA) LLC, a Delaware limited liability
company, and its successors interest.

        "Deed in Lieu" has the meaning provided in Section 14(b) hereof.

        "Directing Junior Lender" has the meaning provided in Section 5(c)
hereof.

        "Directing Senior Lender" has the meaning provided in Section 5(d)
hereof.

        "Eligibility Requirements" means, with respect to any Person, that such
Person (i) has total assets (in name or under management) in excess of
$650,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder's equity of $250,000,000 and
(ii) is regularly engaged in the business of making or owning commercial real
estate loans (including mezzanine loans with respect to commercial real estate)
or owning or operating commercial real estate properties.

        "Enforcement Action" means any (i) judicial or non-judicial foreclosure
proceeding, the exercise of any power of sale, the taking of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver or the taking of
any other enforcement action against the Premises or any portion thereof, or
Senior Borrower, including, without limitation, the taking of possession or
control of the Premises or any portion thereof, (ii) acceleration of, or demand
or action taken in order to collect, all or any indebtedness secured by the
Premises (other than giving notices of default and statements of overdue
amounts) or (iii) exercise of any right or remedy available to Senior Lender
under the Senior Loan Documents, at law, in equity or otherwise with respect to
Senior Borrower and/or the Premises or any portion thereof.

        "Equity Collateral" means the equity interests in Senior Borrower or any
Junior Borrower and all other collateral, products, proceeds, rights and
remedies granted or pledged pursuant to any of the Junior Loan Documents, as the
context may require.

6

--------------------------------------------------------------------------------



        "Equity Collateral Enforcement Action" means any action or proceeding or
other exercise of a Junior Lender's rights and remedies commenced by such Junior
Lender, in law or in equity, or otherwise, in order to realize upon the Equity
Collateral (including, without limitation, an assignment in lieu of foreclosure
or other negotiated settlement in lieu of any such enforcement action) other
than the giving of notices of default and statements of overdue amounts.

        "Event of Default" as used herein means (i) with respect to the Senior
Loan and the Senior Loan Documents, any "Event of Default" (as defined therein)
thereunder which has occurred and is continuing (i.e., has not been cured by
Senior Borrower, waived by Senior Lender (in writing and not through operation
of law) and has not otherwise been or is not then being cured by a Junior Lender
in accordance with the terms of this Agreement or as to which the cure period
available to a Junior Lender hereunder has expired without a cure); (ii) with
respect to the First Mezzanine Loan and the First Mezzanine Loan Documents, any
"Event of Default" (as defined therein) thereunder which has occurred and is
continuing (i.e., has not been cured by First Mezzanine Borrower, waived by
First Mezzanine Lender (in writing and not through operation of law) and has not
otherwise been or is not then being cured by a Junior Lender in accordance with
the terms of this Agreement or as to which the cure period available to a Junior
Lender hereunder has expired without a cure); (iii) with respect to the Second
Mezzanine Loan and the Second Mezzanine Loan Documents, any "Event of Default"
(as defined therein) thereunder which has occurred and is continuing (i.e., has
not been cured by Second Mezzanine Borrower, waived by Second Mezzanine Lender
(in writing and not through operation of law) and has not otherwise been or is
not then being cured by a Junior Lender in accordance with the terms of this
Agreement or as to which the cure period available to a Junior Lender hereunder
has expired without a cure); (iv) with respect to the Third Mezzanine Loan and
the Third Mezzanine Loan Documents, any "Event of Default" (as defined therein)
thereunder which has occurred and is continuing (i.e., has not been cured by
Third Mezzanine Borrower, waived by Third Mezzanine Lender (in writing and not
through operation of law) and has not otherwise been or is not then being cured
by a Junior Lender in accordance with the terms of this Agreement or as to which
the cure period available to a Junior Lender hereunder has expired without a
cure); (v) with respect to the Fourth Mezzanine Loan and the Fourth Mezzanine
Loan Documents, any "Event of Default" (as defined therein) thereunder which has
occurred and is continuing (i.e., has not been cured by Fourth Mezzanine
Borrower, waived by Fourth Mezzanine Lender (in writing and not through
operation of law) and has not otherwise been or is not then being cured by a
Junior Lender in accordance with the terms of this Agreement or as to which the
cure period available to a Junior Lender hereunder has expired without a cure);
(vi) with respect to the Fifth Mezzanine Loan and the Fifth Mezzanine Loan
Documents, any "Event of Default" (as defined therein) thereunder which has
occurred and is continuing (i.e., has not been cured by Fifth Mezzanine
Borrower, waived by Fifth Mezzanine Lender (in writing and not through operation
of law) and has not otherwise been or is not then being cured by a Junior Lender
in accordance with the terms of this Agreement or as to which the cure period
available to a Junior Lender hereunder has expired without a cure), (vii) with
respect to the Sixth Mezzanine Loan and the Sixth Mezzanine Loan Documents, any
"Event of Default" (as defined therein) thereunder which has occurred and is
continuing (i.e., has not been cured by Sixth Mezzanine Borrower, waived by
Sixth Mezzanine Lender (in writing and not through operation of law) and has not
otherwise been or is not then being cured by a Junior Lender in accordance with
the terms of this Agreement or as to which the cure period available to a Junior
Lender hereunder has expired without a cure), and (viii) with respect to the
Seventh Mezzanine Loan and the Seventh Mezzanine Loan Documents, any "Event of
Default" (as defined therein) thereunder which has occurred and is continuing
(i.e., has not been cured by Seventh Mezzanine Borrower, waived by Seventh
Mezzanine Lender (in writing and not through operation of law) and has not
otherwise been or is not then being cured by a Junior Lender in accordance with
the terms of this Agreement or as to which the cure period available to a Junior
Lender hereunder has expired without a cure).

        "Extended Monetary Cure Period" has the meaning set forth in
Section 12(a)(i) hereof.

        "Extended Non-Monetary Cure Period" has the meaning set forth in
Section 12(a)(ii) hereof.

7

--------------------------------------------------------------------------------



        "Fifth Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Fifth Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Fifth Mezzanine Loan Documents.

        "Fifth Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Fifth Mezzanine Loan" has the meaning set forth in the Recitals hereto.

        "Fifth Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Fifth Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Fifth Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Fifth Mezzanine Borrower under any
Fifth Mezzanine Loan Document, including, without limitation (i) the principal
amount of, and accrued interest on (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of Fifth Mezzanine
Borrower, whether or not such interest would be allowed in such case, proceeding
or action), the Fifth Mezzanine Loan, (ii) all other indebtedness, obligations
and liabilities of Fifth Mezzanine Borrower to Fifth Mezzanine Lender now
existing or hereafter incurred or created under the Fifth Mezzanine Loan
Documents, and (iii) all other indebtedness, obligations and liabilities of
Fifth Mezzanine Borrower to Fifth Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Fifth Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Fifth Mezzanine Note" has the meaning set forth in the Recitals hereto.

        "Fifth Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Fifth Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "First Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "First Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
First Mezzanine Loan Documents.

        "First Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "First Mezzanine Loan" has the meaning set forth in the Recitals hereto.

        "First Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "First Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "First Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of the First Mezzanine Borrower under
any First Mezzanine Loan Document, including, without limitation (i) the
principal amount of, and accrued interest on (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of First
Mezzanine Borrower, whether or not such interest would be allowed in such case,
proceeding or action), the First Mezzanine Loan, (ii) all other indebtedness,
obligations and liabilities of the First Mezzanine Borrower to First Mezzanine
Lender now existing or hereafter incurred or created under the First Mezzanine
Loan Documents, and (iii) all other indebtedness, obligations and liabilities of
First Mezzanine Borrower to First Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the First Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

8

--------------------------------------------------------------------------------



        "First Mezzanine Note" has the meaning set forth in the Recitals hereto.

        "First Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "First Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "Fitch" means Fitch, Inc., and its successors in interest.

        "Fourth Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Fourth Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Fourth Mezzanine Loan Documents.

        "Fourth Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Fourth Mezzanine Loan" has the meaning set forth in the Recitals
hereto.

        "Fourth Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Fourth Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Fourth Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Fourth Mezzanine Borrower under any
Fourth Mezzanine Loan Document, including, without limitation (i) the principal
amount of, and accrued interest on (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of Fourth Mezzanine
Borrower, whether or not such interest would be allowed in such case, proceeding
or action), the Fourth Mezzanine Loan, (ii) all other indebtedness, obligations
and liabilities of Fourth Mezzanine Borrower to Fourth Mezzanine Lender now
existing or hereafter incurred or created under the Fourth Mezzanine Loan
Documents, and (iii) all other indebtedness, obligations and liabilities of
Fourth Mezzanine Borrower to Fourth Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Fourth Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Fourth Mezzanine Note" has the meaning set forth in the Recitals
hereto.

        "Fourth Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Fourth Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "Ground Lease" shall mean, individually and collectively, as the context
requires, those certain ground leases described on Schedule 2 hereto.

        "Ground Lease Default" has the meaning provided in Section 15(r) hereof.

        "Guarantor" has the meaning provided in Section 6(b) hereof.

        "Guaranty Claim" has the meaning provided in Section 6(b) hereof.

        "Indemnified Parties" means each Senior Lender as of the date hereof,
and each of its affiliates and their respective successors and assigns
(including any owner or holder of the Senior Note and/or any owner or holder of
any right, title and interest in the Senior Note) (and also including their
respective officers, directors, partners, members, employees, attorneys,
accountants, professionals and agents and each other person, if any, controlling
Senior Lender or any of its affiliates within the meaning of either Section 15
of the Securities Act of 1933, as amended, or Section 20 of the Securities
Exchange Act of 1934, as amended).

        "Individual Property" has the meaning set forth in the Senior Loan
Agreement.

9

--------------------------------------------------------------------------------



        "Initial Junior Loan Non-Monetary Cure Period" has the meaning provided
in Section 12(b)(ii).

        "Intervening Trust Vehicle" shall mean with respect to any
Securitization Vehicle that is a CDO, a trust vehicle or entity which holds a
Junior Loan (or any interest therein) as collateral securing (in whole or in
part) any obligation or security held by such Securitization Vehicle as
collateral for the CDO.

        "JPMorgan" mean JPMorgan Chase Bank, N.A., a banking association
chartered under the laws of the United States of America, and its successors in
interest.

        "Junior Borrower" means, collectively, First Mezzanine Borrower, Second
Mezzanine Borrower, Third Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth
Mezzanine Borrower, Sixth Mezzanine Borrower and Seventh Mezzanine Borrower,
unless the context otherwise requires, in which case it shall mean either First
Mezzanine Borrower, Second Mezzanine Borrower, Third Mezzanine Borrower, Fourth
Mezzanine Borrower, Fifth Mezzanine Borrower, Sixth Mezzanine Borrower or
Seventh Mezzanine Borrower.

        "Junior Borrower Group" has the meaning provided in Section 11(d)(iii)
hereof.

        "Junior Lender" means, collectively, First Mezzanine Lender, Second
Mezzanine Lender, Third Mezzanine Lender, Fourth Mezzanine Lender, Fifth
Mezzanine Lender, Sixth Mezzanine Borrower and Seventh Mezzanine Borrower,
unless the context otherwise requires, in which case it shall mean either First
Mezzanine Lender, Second Mezzanine Lender, Third Mezzanine Lender, Fourth
Mezzanine Lender, Fifth Mezzanine Lender, Sixth Mezzanine Borrower or Seventh
Mezzanine Borrower, individually. As the context requires, Junior Lenders shall
have the following order of priority: (i) first, First Mezzanine Lender;
(ii) second, Second Mezzanine Lender; (iii) third, Third Mezzanine Lender;
(iv) fourth, Fourth Mezzanine Lender; (v) fifth, Fifth Mezzanine Lender,
(vi) sixth, Sixth Mezzanine Lender and (vii) seventh, Seventh Mezzanine Lender.

        "Junior Loan" means, collectively, First Mezzanine Loan, Second
Mezzanine Loan, Third Mezzanine Loan, Fourth Mezzanine Loan, Fifth Mezzanine
Loan, Sixth Mezzanine Borrower and Seventh Mezzanine Borrower, unless the
context otherwise requires, in which case it shall mean either First Mezzanine
Loan, Second Mezzanine Loan, Third Mezzanine Loan, Fourth Mezzanine Loan, Fifth
Mezzanine Loan, Sixth Mezzanine Borrower or Seventh Mezzanine Borrower,
individually.

        "Junior Loan Agreement" means, collectively, the First Mezzanine Loan
Agreement, the Second Mezzanine Loan Agreement, the Third Mezzanine Loan
Agreement, the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement, the Sixth Mezzanine Loan Agreement and the Seventh Mezzanine Loan
Agreement, unless the context otherwise requires, in which case it shall mean
either the First Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement,
the Third Mezzanine Loan Agreement, the Fourth Mezzanine Loan Agreement, the
Fifth Mezzanine Loan Agreement, the Sixth Mezzanine Loan Agreement or the
Seventh Mezzanine Loan Agreement, individually.

        "Junior Loan Cash Management Agreement" means, collectively, the First
Mezzanine Cash Management Agreement, the Second Mezzanine Cash Management
Agreement, the Third Mezzanine Cash Management Agreement, the Fourth Mezzanine
Cash Management Agreement, the Fifth Mezzanine Cash Management Agreement, the
Sixth Mezzanine Cash Management Agreement and the Seventh Mezzanine Cash
Management Agreement, unless the context otherwise requires, in which case it
shall mean either the First Mezzanine Cash Management Agreement, the Second
Mezzanine Cash Management Agreement, the Third Mezzanine Cash Management
Agreement, the Fourth Mezzanine Cash Management Agreement, the Fifth Mezzanine
Cash Management Agreement, the Sixth Mezzanine Cash Management Agreement or the
Seventh Mezzanine Cash Management Agreement, individually.

10

--------------------------------------------------------------------------------



        "Junior Loan Default Notice" has the meaning provided in Section 12(b)
hereof.

        "Junior Loan Documents" means, collectively, the First Mezzanine Loan
Documents, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan
Documents, the Sixth Mezzanine Loan Documents and the Seventh Mezzanine Loan
Documents, unless the context otherwise requires, in which case it shall mean
either the First Mezzanine Loan Documents, the Second Mezzanine Loan Documents,
the Third Mezzanine Loan Documents, the Fourth Mezzanine Loan Documents, the
Fifth Mezzanine Loan Documents, the Sixth Mezzanine Loan Documents or the
Seventh Mezzanine Loan Documents, individually.

        "Junior Loan Extended Monetary Cure Period" has the meaning provided in
Section 12(b)(i) hereof.

        "Junior Loan Extended Non-Monetary Cure Period" has the meaning provided
in Section 12(b)(ii) hereof.

        "Junior Loan Liabilities" means, collectively, the First Mezzanine Loan
Liabilities, the Second Mezzanine Loan Liabilities, the Third Mezzanine Loan
Liabilities, the Fourth Mezzanine Loan Liabilities, the Fifth Mezzanine Loan
Liabilities, the Sixth Mezzanine Loan Liabilities and the Seventh Mezzanine Loan
Liabilities, unless the context otherwise requires, in which case it shall mean
either the First Mezzanine Loan Liabilities, the Second Mezzanine Loan
Liabilities, the Third Mezzanine Loan Liabilities, the Fourth Mezzanine Loan
Liabilities, the Fifth Mezzanine Loan Liabilities, the Sixth Mezzanine Loan
Liabilities, or the Seventh Mezzanine Loan Liabilities, individually.

        "Junior Loan Modification" has the meaning provided in Section 8(b)
hereof.

        "Junior Loan Monetary Cure Period" has the meaning provided in
Section 12(b)(i) hereof.

        "Junior Loan Non-Monetary Cure Period" has the meaning provided in
Section 12(b)(ii) hereof.

        "Junior Loan Purchase Option Event" has the meaning provided in
Section 14(c) hereof.

        "Junior Note" means, collectively, the First Mezzanine Note, the Second
Mezzanine Note, the Third Mezzanine Note, the Fourth Mezzanine Note, the Fifth
Mezzanine Note, the Sixth Mezzanine Note and the Seventh Mezzanine Note, unless
the context otherwise requires, in which case it shall mean either the First
Mezzanine Note, the Second Mezzanine Note, the Third Mezzanine Note, the Fourth
Mezzanine Note, the Fifth Mezzanine Note, the Sixth Mezzanine Note or the
Seventh Mezzanine Note, individually.

        "Junior Noteholders" shall mean one or more of the First Mezzanine
Noteholders, the Second Mezzanine Noteholders, the Third Mezzanine Noteholders,
the Fourth Mezzanine Noteholders, the Fifth Mezzanine Noteholders, the Sixth
Mezzanine Noteholders and the Seventh Mezzanine Noteholders.

        "Junior Purchase Notice" has the meaning provided in Section 14(c)
hereof.

        "Loan Pledgee" has the meaning set forth in Section 16(a) hereof.

        "Mezzanine Lease Notice" has the meaning set forth in Section 15(q)
hereof.

        "Monetary Cure Period" means, with respect to each Junior Lender, the
applicable cure period provided in Section 12(a)(i) for a monetary default
identified in a Senior Loan Default Notice.

        "Moody's" means Moody's Investor Service, Inc., and its successors in
interest.

        "Mortgage" or "Mortgages" has the meaning assigned to such term in the
Senior Loan Agreement.

11

--------------------------------------------------------------------------------



        "New Lease" means a new or replacement ground lease which the leasehold
mortgagee or its nominee or Mezzanine Nominee may enter into with the ground
lessor upon the termination of the Ground Lease.

        "Non-Monetary Cure Period" means, with respect to each Junior Lender,
the applicable cure period provided in Section 12(a)(ii) for a non-monetary
default identified in a Senior Loan Default Notice.

        "Notice" has the meaning provided in Section 18 hereof.

        "OpCo" shall have the meaning set forth in Section 15(q) hereof.

        "Optioned Junior Lender" has the meaning provided in Section 14(c)
hereof.

        "Optioned Junior Loan" has the meaning provided in Section 14(c) hereof.

        "Permitted Fund Manager" means any Person that on the date of
determination is not subject to a Proceeding and is either (i) one of the
entities listed on Exhibit L or any other nationally-recognized manager of
investment funds investing in debt or equity interests relating to commercial
real estate, (ii) an entity that is a Qualified Transferee pursuant to
clause (ix)(A), (B), (C), (D) or (G) of the definition thereof or (iii) any
Junior Lender in each case, which are investing through a fund with or has
committed capital of at least $250,000,000.

        "Permitted Investment Fund" has the meaning set forth in the definition
of Qualified Transferee.

        "Person" means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint stock company, bank, trust, estate
unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof) endowment fund or any other
form of entity and any fiduciary acting in such capacity on behalf of any of the
foregoing.

        "Pledge" has the meaning set forth in Section 16(a) hereof.

        "Pledge Agreement" means, collectively, the First Mezzanine Pledge
Agreement, the Second Mezzanine Pledge Agreement, the Third Mezzanine Pledge
Agreement, the Fourth Mezzanine Pledge Agreement, the Fifth Mezzanine Pledge
Agreement, the Sixth Mezzanine Pledge Agreement and the Seventh Mezzanine Pledge
Agreement, unless the context otherwise requires, in which case it shall mean
either the First Mezzanine Pledge Agreement, the Second Mezzanine Pledge
Agreement, the Third Mezzanine Pledge Agreement, the Fourth Mezzanine Pledge
Agreement or the Fifth Mezzanine Pledge Agreement, the Sixth Mezzanine Pledge
Agreement or the Seventh Mezzanine Pledge Agreement, individually.

        "Policies" has the meaning provided in Section 10(f) hereof.

        "Premises" has the meaning set forth in the Recitals hereto.

        "Proceeding" has the meaning set forth in Section 11(d)(i) hereof.

        "Protective Advances" means all sums advanced for the purpose of payment
of real estate taxes (including special assessments or payments in lieu of real
estate taxes), maintenance costs, insurance premiums, ground rents or other
items (including capital expenses and leasing costs such as (without limitation)
leasing commissions and tenant improvement allowances) reasonably necessary to
protect any of the Premises or the Separate Collateral, respectively, or any
portion thereof (including, but not limited to, all reasonable attorneys' fees,
costs relating to the entry upon the Premises or any portion thereof to make
repairs and the payment, purchase, contest or compromise of any encumbrance,
charge or lien which in the judgment of Senior Lender or the applicable Senior
Junior Lender appears to be prior or superior to the Senior Loan Documents or
the applicable Senior Junior Loan Documents) or the Separate Collateral or any
portion thereof, respectively, from forfeiture, casualty, loss or waste or

12

--------------------------------------------------------------------------------




to protect, preserve or defend the lien of the Senior Loan Documents or any of
the Junior Loan Documents, as applicable, including, with respect to a Junior
Loan, amounts advanced by a Junior Lender to effect a cure in accordance with
Section 12 hereof.

        "Purchase Notice" has the meaning set forth in Section 14(a) hereof.

        "Purchase Option Event" has the meaning set forth in Section 14(a)
hereof.

        "Qualified Transferee" means (i) JPMorgan or an Affiliate of JPMorgan,
(ii) CS or an Affiliate of CS, (iii) BofA or an Affiliate of BofA,
(iv) HCP, Inc., a Maryland corporation, or an Affiliate of HCP, Inc. and (v) one
or more of the following:

        (A)  a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

        (B)  an investment company, money management firm or "qualified
institutional buyer" within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional "accredited investor" within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;

        (C)  an institution substantially similar to any of the foregoing
entities described in clause (v)(A), (v)(B) or (v)(F) that satisfies the
Eligibility Requirements;

        (D)  any entity Controlled by, Controlling or under common Control with
any of the entities described in clause (v)(A), (v)(B) or (v)(C) above or
clauses (v)(F) or (iv)(G) below;

        (E)  a Qualified Trustee (or in the case of a CDO, a single purpose
bankruptcy remote entity which contemporaneously assigns or pledges its interest
in a Junior Loan, or a participation interest therein (or any portion thereof)
to a Qualified Trustee) in connection with (aa) a securitization of, (bb) the
creation of collateralized debt obligations ("CDO") secured by, or (cc) a
financing through an "owner trust" of, a Junior Loan or any interest therein
(any of the foregoing, a "Securitization Vehicle"), provided that (1) one or
more classes of securities issued by such Securitization Vehicle is initially
rated at least investment grade by each of the Rating Agencies which assigned a
rating to one or more classes of securities issued in connection with a
Securitization (it being understood that with respect to any Rating Agency that
assigned such a rating to the securities issued by such Securitization Vehicle,
a Rating Agency Confirmation will not be required in connection with a transfer
of the Junior Loan or any interest therein to such Securitization Vehicle
(except that if one or more classes of securities issued in connection with a
Securitization is rated by Moody's, the transferee may not rely on this
clause (1) with respect to Moody's); (2) in the case of a Securitization Vehicle
that is not a CDO, the special servicer of such Securitization Vehicle has the
Required Special Servicer Rating at the time of Transfer and the related
transaction documents for such Securitization Vehicle require that any successor
have the Required Special Servicer Rating (such entity, an "Approved Servicer")
and such Approved Servicer is required to service and administer such Junior
Loan or any interest therein in accordance with servicing arrangements for the
assets held by the Securitization Vehicle which require that such Approved
Servicer act in accordance with a servicing standard notwithstanding any
contrary direction or instruction from any other Person; or (3) in the case of a
Securitization Vehicle that is a CDO, the CDO Asset Manager and, if applicable,
each Intervening Trust Vehicle that is not administered and managed by a CDO
Asset Manager which is a Qualified Transferee, are each Qualified Transferees
under clause (v)(A), (B), (C), (D), (F) or (G) of this definition;

13

--------------------------------------------------------------------------------



        (F)  an investment fund, limited liability company, limited partnership
or general partnership (a "Permitted Investment Fund") where a Permitted Fund
Manager acts as the general partner, managing member or fund manager and at
least fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more of the following: a Qualified
Transferee, an institutional "accredited investor", within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
"qualified institutional buyer" or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934, as amended, provided such
institutional "accredited investors" or "qualified institutional buyers" that
are used to satisfy the 50% test set forth above in this clause (F) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

        (G)  any Person for which the Rating Agencies have issued a Rating
Agency Confirmation with respect to such Transfer.

        "Qualified Trustee" means (i) a corporation, national bank, national
banking association or a trust company, organized and doing business under the
laws of any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two (2) rating
categories of S&P and either Fitch or Moody's (provided, however, if the Senior
Loan has been securitized, the rating requirement of any agency not a Rating
Agency will be disregarded).

        "Rated Final Distribution Date" has the meaning set forth in the pooling
and servicing agreement pursuant to which the Senior Loan is Securitized and
serviced until such time that the Senior Loan is no longer subject to such
pooling and servicing agreement.

        "Rating Agencies" shall mean, prior to the final Securitization of the
Senior Loan, collectively, S&P, Moody's and Fitch, and any other
nationally-recognized statistical rating agency which has been designated by
Senior Lender and, after the Securitization of the Senior Loan, shall mean any
of the foregoing that have rated any of the Certificates.

        "Rating Agency Confirmation" means a written affirmation from each of
the Rating Agencies that the credit rating of the Certificates assigned by such
Rating Agency immediately prior to the occurrence of the event with respect to
which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event. In the
event that no Certificates are outstanding or the Senior Loan is not part of a
Securitization, any action that would otherwise require a Rating Agency
Confirmation shall instead require the consent of Senior Lender, which consent
shall not be unreasonably withheld or delayed. All fees and expenses of the
Rating Agencies incurred in connection with any Rating Agency Confirmation
required pursuant to this Agreement as the result of a request or action of a
Junior Lender shall be paid by such Junior Lender.

        "Redirection Notice" has the meaning set forth in Section 16(a) hereof.

        "Repo Agreement" has the meaning set forth in Section 16(a) hereof.

        "Required Special Servicer Rating" means a special servicer that (i) has
a rating of "CSS1" in the case of Fitch, (ii) is on S&P's Select Servicer List
as a US Commercial Mortgage Special Servicer in the case of S&P and (iii) in the
case of Moody's, such special servicer is acting as special servicer for a loan
in a commercial mortgage loan securitization that was rated by Moody's within
the twelve (12) month period prior to the date of determination and Moody's has
not downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities. The requirement of any agency not a Rating
Agency shall be disregarded.

14

--------------------------------------------------------------------------------



        "Resized Components" has the meaning set forth in Section 15(m) hereof.

        "Resizing Date" has the meaning set forth in Section 15(m) hereof.

        "Resizing Notice" has the meaning set forth in Section 15(m) hereof.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

        "Second Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Second Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Second Mezzanine Loan Documents.

        "Second Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Second Mezzanine Loan" has the meaning set forth in the Recitals
hereto.

        "Second Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Second Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Second Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Second Mezzanine Borrower under any
Second Mezzanine Loan Document, including, without limitation (i) the principal
amount of, and accrued interest on (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of Second Mezzanine
Borrower, whether or not such interest would be allowed in such case, proceeding
or action), the Second Mezzanine Loan, (ii) all other indebtedness, obligations
and liabilities of Second Mezzanine Borrower to Second Mezzanine Lender now
existing or hereafter incurred or created under the Second Mezzanine Loan
Documents, and (iii) all other indebtedness, obligations and liabilities of
Second Mezzanine Borrower to Second Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Second Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Second Mezzanine Note" has the meaning set forth in the Recitals
hereto.

        "Second Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Second Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "Securitization" has the meaning set forth in the Senior Loan Agreement.

        "Securitization Vehicle" has the meaning set forth in the definition of
the term "Qualified Transferee".

        "Senior Borrower" has the meaning set forth on Schedule 1 attached
hereto.

        "Senior Junior Borrowers" means (i) with respect to the First Mezzanine
Loan, none of the other Junior Borrowers; (ii) with respect to the Second
Mezzanine Loan, the First Mezzanine Borrower; (iii) with respect to the Third
Mezzanine Loan, the First Mezzanine Borrower and the Second Mezzanine Borrower;
(iv) with respect to the Fourth Mezzanine Loan, the First Mezzanine Borrower,
the Second Mezzanine Borrower, and the Third Mezzanine Borrower; (v) with
respect to the Fifth Mezzanine Loan, the First Mezzanine Borrower, the Second
Mezzanine Borrower, the Third Mezzanine Borrower and the Fourth Mezzanine
Borrower, (vi) with respect to the Sixth Mezzanine Loan, the First Mezzanine
Borrower, the Second Mezzanine Borrower, the Third Mezzanine Borrower, the
Fourth Mezzanine Borrower and the Fifth Mezzanine Borrower and (vii) with
respect to the

15

--------------------------------------------------------------------------------




Seventh Mezzanine Loan, the First Mezzanine Borrower, the Second Mezzanine
Borrower, the Third Mezzanine Borrower, the Fourth Mezzanine Borrower, the Fifth
Mezzanine Borrower and the Sixth Mezzanine Borrower.

        "Senior Junior Lenders" means (i) with respect to the First Mezzanine
Loan, none of the other Junior Lenders; (ii) with respect to the Second
Mezzanine Loan, First Mezzanine Lender; (iii) with respect to the Third
Mezzanine Loan, the First Mezzanine Lender and the Second Mezzanine Lender;
(iv) with respect to the Fourth Mezzanine Loan, the First Mezzanine Lender, the
Second Mezzanine Lender, and the Third Mezzanine Lender; (v) with respect to the
Fifth Mezzanine Loan, the First Mezzanine Lender, the Second Mezzanine Lender,
the Third Mezzanine Lender and the Fourth Mezzanine Lender, (vi) with respect to
the Sixth Mezzanine Loan, the First Mezzanine Lender, the Second Mezzanine
Lender, the Third Mezzanine Lender, the Fourth Mezzanine Lender and the Fifth
Mezzanine Lender and (vii) with respect to the Seventh Mezzanine Loan, the First
Mezzanine Lender, the Second Mezzanine Lender, the Third Mezzanine Lender, the
Fourth Mezzanine Lender, the Fifth Mezzanine Lender and the Sixth Mezzanine
Lender. As the context requires, Senior Junior Lenders shall have the following
order of priority: (i) first, the First Mezzanine Lender; (ii) second, the
Second Mezzanine Lender; (iii) third, the Third Mezzanine Lender; (iv) fourth,
the Fourth Mezzanine Lender; (v) fifth, the Fifth Mezzanine Lender, (vi) sixth,
the Sixth Mezzanine Lender and (vii) seventh, the Seventh Mezzanine Lender.

        "Senior Junior Loan Agreements" means (i) with respect to the First
Mezzanine Loan, none of the other Junior Loan Agreements; (ii) with respect to
the Second Mezzanine Loan, the First Mezzanine Loan Agreement; (iii) with
respect to the Third Mezzanine Loan, the First Mezzanine Loan Agreement and the
Second Mezzanine Loan Agreement; (iv) with respect to the Fourth Mezzanine Loan,
the First Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement and the
Third Mezzanine Loan Agreement; (v) with respect to the Fifth Mezzanine Loan,
the First Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement, the
Third Mezzanine Loan Agreement and the Fourth Mezzanine Loan Agreement,
(vi) with respect to the Sixth Mezzanine Loan, the First Mezzanine Loan
Agreement, the Second Mezzanine Loan Agreement, the Third Mezzanine Loan
Agreement, the Fourth Mezzanine Loan Agreement and the Fifth Mezzanine Loan
Agreement, (vii) with respect to the Seventh Mezzanine Loan, the First Mezzanine
Loan Agreement, the Second Mezzanine Loan Agreement, the Third Mezzanine Loan
Agreement, the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement and the Sixth Mezzanine Loan Agreement. As the context requires, the
Senior Junior Loan Agreements shall have the following order of priority:
(i) first, the First Mezzanine Loan Agreement; (ii) second, the Second Mezzanine
Loan Agreement; (iii) third, the Third Mezzanine Loan Agreement; (iv) fourth,
the Fourth Mezzanine Loan Agreement; (v) fifth, the Fifth Mezzanine Loan
Agreement, (vi) sixth, the Sixth Mezzanine Loan Agreement and (vii) seventh, the
Seventh Mezzanine Loan Agreement.

        "Senior Junior Loan Cash Management Agreements" means (i) with respect
to the First Mezzanine Loan, none of the other Junior Loan Cash Management
Agreements; (ii) with respect to the Second Mezzanine Loan, the First Mezzanine
Cash Management Agreement; (iii) with respect to the Third Mezzanine Loan, the
First Mezzanine Cash Management Agreement and the Second Mezzanine Cash
Management Agreement; (iv) with respect to the Fourth Mezzanine Loan, the First
Mezzanine Cash Management Agreement, the Second Mezzanine Cash Management
Agreement and the Third Mezzanine Cash Management Agreement; (v) with respect to
the Fifth Mezzanine Loan, the First Mezzanine Cash Management Agreement, the
Second Mezzanine Cash Management Agreement, the Third Mezzanine Cash Management
Agreement and the Fourth Mezzanine Cash Management Agreement; (vi) with respect
to the Sixth Mezzanine Loan, the First Mezzanine Cash Management Agreement, the
Second Mezzanine Cash Management Agreement, the Third Mezzanine Cash Management
Agreement, the Fourth Mezzanine Cash Management Agreement and the Fifth
Mezzanine Cash Management Agreement; (vii) with respect to the Seventh Mezzanine
Loan, the First

16

--------------------------------------------------------------------------------




Mezzanine Cash Management Agreement, the Second Mezzanine Cash Management
Agreement, the Third Mezzanine Cash Management Agreement, the Fourth Mezzanine
Cash Management Agreement the Fifth Mezzanine Cash Management Agreement and the
Sixth Mezzanine Cash Management Agreement. As the context requires, the Senior
Junior Loan Cash Management Agreements shall have the following order of
priority: (i) first, the First Mezzanine Cash Management Agreement; (ii) second,
the Second Mezzanine Cash Management Agreement; (iii) third, the Third Mezzanine
Cash Management Agreement; (iv) fourth, the Fourth Mezzanine Cash Management
Agreement; (v) fifth, the Fifth Mezzanine Cash Management Agreement; (vi) sixth,
the Sixth Mezzanine Cash Management Agreement and (vii) seventh, the Seventh
Mezzanine Cash Management Agreement.

        "Senior Junior Loan Documents" means (i) with respect to the First
Mezzanine Loan, none of the other Junior Loan Documents; (ii) with respect to
the Second Mezzanine Loan, the First Mezzanine Loan Documents; (iii) with
respect to the Third Mezzanine Loan, the First Mezzanine Loan Documents and the
Second Mezzanine Loan Documents; (iv) with respect to the Fourth Mezzanine Loan,
the First Mezzanine Loan Documents, the Second Mezzanine Loan Documents and the
Third Mezzanine Loan Documents; (v) with respect to the Fifth Mezzanine Loan,
the First Mezzanine Loan Documents, the Second Mezzanine Loan Documents, the
Third Mezzanine Loan Documents and the Fourth Mezzanine Loan Documents,
(vi) with respect to the Sixth Mezzanine Loan, the First Mezzanine Loan
Documents, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents and the Fifth Mezzanine Loan
Documents and (vii) with respect to the Seventh Mezzanine Loan, the First
Mezzanine Loan Documents, the Second Mezzanine Loan Documents, the Third
Mezzanine Loan Documents, the Fourth Mezzanine Loan Documents, the Fifth
Mezzanine Loan Documents and the Sixth Mezzanine Loan Documents. As the context
requires, the Senior Junior Loan Documents shall have the following order of
priority: (i) first, the First Mezzanine Loan Documents; (ii) second, the Second
Mezzanine Loan Documents; (iii) third, the Third Mezzanine Loan Documents;
(iv) fourth, the Fourth Mezzanine Loan Documents; (v) fifth, the Fifth Mezzanine
Loan Documents; (vi) sixth, the Sixth Mezzanine Loan Documents and
(vii) seventh, the Seventh Mezzanine Loan Documents.

        "Senior Junior Loan Liabilities" means (i) with respect to the First
Mezzanine Loan, none of the other Junior Loan Liabilities; (ii) with respect to
the Second Mezzanine Loan, the First Mezzanine Loan Liabilities; (iii) with
respect to the Third Mezzanine Loan, the First Mezzanine Loan Liabilities and
the Second Mezzanine Loan Liabilities; (iv) with respect to the Fourth Mezzanine
Loan, the First Mezzanine Loan Liabilities, the Second Mezzanine Loan
Liabilities, and the Third Mezzanine Loan Liabilities; (v) with respect to the
Fifth Mezzanine Loan, the First Mezzanine Loan Liabilities, the Second Mezzanine
Loan Liabilities, the Third Mezzanine Loan Liabilities and the Fourth Mezzanine
Loan Liabilities, (vi) with respect to the Sixth Mezzanine Loan, the First
Mezzanine Loan Liabilities, the Second Mezzanine Loan Liabilities, the Third
Mezzanine Loan Liabilities, the Fourth Mezzanine Loan Liabilities and the Fifth
Mezzanine Loan Liabilities and (vii) with respect to the Seventh Mezzanine Loan,
the First Mezzanine Loan Liabilities, the Second Mezzanine Loan Liabilities, the
Third Mezzanine Loan Liabilities, the Fourth Mezzanine Loan Liabilities, the
Fifth Mezzanine Loan Liabilities and the Sixth Mezzanine Loan Liabilities. As
the context requires, the Senior Junior Loan Liabilities shall have the
following order of priority: (i) first, the First Mezzanine Loan Liabilities;
(ii) second, the Second Mezzanine Loan Liabilities; (iii) third, the Third
Mezzanine Loan Liabilities; (iv) fourth, the Fourth Mezzanine Loan Liabilities;
(v) fifth, the Fifth Mezzanine Loan Liabilities; (vi) sixth, the Sixth Mezzanine
Loan Liabilities and (vii) seventh, the Seventh Mezzanine Loan Liabilities.

        "Senior Junior Loan Modification" has the meaning provided in
Section 8(c) hereof.

        "Senior Junior Loan Purchase Price" has the meaning provided in
Section 14(a).

17

--------------------------------------------------------------------------------



        "Senior Junior Loans" means (i) with respect to the First Mezzanine
Loan, none of the other Junior Loans; (ii) with respect to the Second Mezzanine
Loan, First Mezzanine Loan; (iii) with respect to the Third Mezzanine Loan, the
First Mezzanine Loan and the Second Mezzanine Loan; (iv) with respect to the
Fourth Mezzanine Loan, the First Mezzanine Loan, the Second Mezzanine Loan and
the Third Mezzanine Loan; (v) with respect to the Fifth Mezzanine Loan, the
First Mezzanine Loan, the Second Mezzanine Loan, the Third Mezzanine Loan and
the Fourth Mezzanine Loan; (vi) with respect to the Sixth Mezzanine Loan, the
First Mezzanine Loan, the Second Mezzanine Loan, the Third Mezzanine Loan, the
Fourth Mezzanine Loan and the Fifth Mezzanine Loan and (vii) with respect to the
Seventh Mezzanine Loan, the First Mezzanine Loan, the Second Mezzanine Loan, the
Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan and
the Sixth Mezzanine Loan. As the context requires, Senior Junior Loans shall
have the following order of priority: (i) first, First Mezzanine Loan;
(ii) second, Second Mezzanine Loan; (iii) third, Third Mezzanine Loan;
(iv) fourth, Fourth Mezzanine Loan; (v) fifth, the Fifth Mezzanine Loan,
(vi) sixth, the Sixth Mezzanine Loan and (vii) seventh, the Seventh Mezzanine
Loan.

        "Senior Lender" has the meaning set forth in the Recitals hereto, and if
the Senior Loan has been split into two (2) or more loans in connection with the
removal of an Individual Property or Properties from the Senior Loan in
accordance with Section 15(n) hereof, the holder of each such split loan;
provided notice thereof has been given to each Junior Lender and provided that
each such holder shall have assumed the obligations of Senior Lender hereunder
in writing.

        "Senior Loan" has the meaning set forth in the Recitals hereto.

        "Senior Loan Agreement" has the meaning set forth in the Recitals
hereto.

        "Senior Loan Cash Management Agreement" means any cash management
agreement or agreements executed in connection with, or cash management
provisions of, the Senior Loan Documents.

        "Senior Loan Default Notice" has the meaning set forth in Section 12(a)
hereof.

        "Senior Loan Documents" has the meaning set forth in the Recitals
hereto.

        "Senior Loan Liabilities" shall mean, collectively, all of the
indebtedness, liabilities and obligations of Borrower under any Senior Loan
Document, including, without limitation (i) the principal amount of, and accrued
interest on (including, without limitation, any interest which accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Borrower, whether or not such interest would be
allowed in such case, proceeding or action), the Senior Loan, (ii) all other
indebtedness, obligations and liabilities of Borrower to Senior Lender now
existing or hereafter incurred or created under the Senior Loan Documents, and
(iii) all other indebtedness, obligations and liabilities of Borrower to Senior
Lender now existing or hereafter incurred, created and arising from or relating
to the Senior Loan, including, without limitation, any late charges, default
interest, prepayment fees or premiums (including spread maintenance and yield
maintenance premiums), exit fees, advances and post-petition interest.

        "Senior Loan Modification" has the meaning set forth in Section 8(a)
hereof.

        "Senior Loan Purchase Price" has the meaning set forth in Section 14(a)
hereof.

        "Senior Note" has the meaning set forth in the Recitals hereto.

        "Senior Noteholders" has the meaning provided in the Recitals hereto.

        "Separate Collateral" means, with respect to each Junior Loan,
collectively, (i) the Equity Collateral, (ii) the accounts (and monies therein
from time to time) established pursuant to each of the Junior Loan Cash
Management Agreements, and (iii) any other collateral or benefits, including
guarantees or interest rate cap or hedging agreements, given as security for
each of the Junior Loans

18

--------------------------------------------------------------------------------




pursuant to the Junior Loan Documents, in each case not constituting security
for the Senior Loan or any Senior Junior Loans.

        "Separate Collateral Enforcement Action" means any action or proceeding
or other exercise of a Junior Lender's rights and remedies under its respective
Junior Loan Documents, at law or in equity, or otherwise, in order to realize
upon any of its respective Separate Collateral (including, without limitation,
an assignment in lieu of foreclosure or other negotiated settlement in lieu of
any such enforcement action).

        "Seventh Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Seventh Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Seventh Mezzanine Loan Documents.

        "Seventh Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Seventh Mezzanine Loan" has the meaning set forth in the Recitals
hereto.

        "Seventh Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Seventh Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Seventh Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Seventh Mezzanine Borrower under
any Seventh Mezzanine Loan Document, including, without limitation (i) the
principal amount of, and accrued interest on (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of Seventh
Mezzanine Borrower, whether or not such interest would be allowed in such case,
proceeding or action), the Seventh Mezzanine Loan, (ii) all other indebtedness,
obligations and liabilities of Seventh Mezzanine Borrower to Seventh Mezzanine
Lender now existing or hereafter incurred or created under the Seventh Mezzanine
Loan Documents, and (iii) all other indebtedness, obligations and liabilities of
Seventh Mezzanine Borrower to Seventh Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Seventh Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Seventh Mezzanine Note" has the meaning set forth in the Recitals
hereto.

        "Seventh Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Seventh Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "Sixth Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Sixth Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Sixth Mezzanine Loan Documents.

        "Sixth Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Sixth Mezzanine Loan" has the meaning set forth in the Recitals hereto.

        "Sixth Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Sixth Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Sixth Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Sixth Mezzanine Borrower under any
Sixth Mezzanine Loan Document, including, without limitation (i) the principal
amount of, and accrued interest on (including, without limitation,

19

--------------------------------------------------------------------------------




any interest which accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency or reorganization of Sixth
Mezzanine Borrower, whether or not such interest would be allowed in such case,
proceeding or action), the Sixth Mezzanine Loan, (ii) all other indebtedness,
obligations and liabilities of Sixth Mezzanine Borrower to Sixth Mezzanine
Lender now existing or hereafter incurred or created under the Sixth Mezzanine
Loan Documents, and (iii) all other indebtedness, obligations and liabilities of
Sixth Mezzanine Borrower to Sixth Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Sixth Mezzanine Loan,
including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Sixth Mezzanine Note" has the meaning set forth in the Recitals hereto.

        "Sixth Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Sixth Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "South Carolina Management Agreement" shall mean, collectively and
individually as the context shall require, those certain Management Agreements,
each dated as of the closing date of the Senior Loan, entered into with respect
to each Individual Property that is located in the State of South Carolina,
between the operator of a Property located in South Carolina and HCR III
Healthcare, LLC, a Delaware limited liability company, as the master tenant.

        "SPE Constituent Entity" means any entity required to be a single
purpose entity pursuant to the terms of the Senior Loan Documents (but excluding
any Junior Borrower).

        "Subordinate Junior Borrowers" means (i) with respect to the First
Mezzanine Loan, the Second Mezzanine Borrower, the Third Mezzanine Borrower, the
Fourth Mezzanine Borrower, the Fifth Mezzanine Borrower, the Sixth Mezzanine
Borrower and the Seventh Mezzanine Borrower; (ii) with respect to the Second
Mezzanine Loan, the Third Mezzanine Borrower, the Fourth Mezzanine Borrower, the
Fifth Mezzanine Borrower, the Sixth Mezzanine Borrower and the Seventh Mezzanine
Borrower; (iii) with respect to the Third Mezzanine Loan, the Fourth Mezzanine
Borrower, the Fifth Mezzanine Borrower, the Sixth Mezzanine Borrower and the
Seventh Mezzanine Borrower; (iv) with respect to the Fourth Mezzanine Loan, the
Fifth Mezzanine Borrower, the Sixth Mezzanine Borrower and the Seventh Mezzanine
Borrower; (v) with respect to the Fifth Mezzanine Loan, the Sixth Mezzanine
Borrower and the Seventh Mezzanine Borrower; (vi) with respect to the Sixth
Mezzanine Loan, the Seventh Mezzanine Borrower and (vii) with respect to the
Seventh Mezzanine Loan, none of the other Junior Borrowers. As the context
requires, the Subordinate Junior Borrowers shall have the following order of
priority: (i) first, the First Mezzanine Borrower; (ii) second, the Second
Mezzanine Borrower; (iii) third, the Third Mezzanine Borrower; (iv) fourth, the
Fourth Mezzanine Borrower; (v) fifth, the Fifth Mezzanine Borrower; (vi) sixth,
the Sixth Mezzanine Borrower and (vii) seventh, the Seventh Mezzanine Borrower.

        "Subordinate Junior Lenders" means (i) with respect to the First
Mezzanine Loan, the Second Mezzanine Lender, the Third Mezzanine Lender, the
Fourth Mezzanine Lender, the Fifth Mezzanine Lender, the Sixth Mezzanine Lender
and the Seventh Mezzanine Lender; (ii) with respect to the Second Mezzanine
Loan, the Third Mezzanine Lender, the Fourth Mezzanine Lender, the Fifth
Mezzanine Lender, the Sixth Mezzanine Lender and the Seventh Mezzanine Lender;
(iii) with respect to the Third Mezzanine Loan, the Fourth Mezzanine Lender, the
Fifth Mezzanine Lender, the Sixth Mezzanine Lender and the Seventh Mezzanine
Lender; (iv) with respect to the Fourth Mezzanine Loan, the Fifth Mezzanine
Lender the Sixth Mezzanine Lender and the Seventh Mezzanine Lender; (v) with
respect to the Fifth Mezzanine Loan, the Sixth Mezzanine Lender and the Seventh
Mezzanine Lender; (vi) with respect to the Sixth Mezzanine Loan, the Seventh
Mezzanine Lender and (vii) with respect to the Seventh Mezzanine Loan, none of
the other Junior Lenders. As the context requires, the Subordinate Junior
Lenders shall have the following order of priority: (i) first, the First
Mezzanine

20

--------------------------------------------------------------------------------




Lender; (ii) second, the Second Mezzanine Lender; (iii) third, the Third
Mezzanine Lender; (iv) fourth, the Fourth Mezzanine Lender; (v) fifth, the Fifth
Mezzanine Lender; (vi) sixth, the Sixth Mezzanine Lender and (vii) seventh, the
Seventh Mezzanine Lender.

        "Subordinate Junior Loan Agreements" means (i) with respect to the First
Mezzanine Loan, the Second Mezzanine Loan Agreement, the Third Mezzanine Loan
Agreement, the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement, the Sixth Mezzanine Loan Agreement and the Seventh Mezzanine Loan
Agreement; (ii) with respect to the Second Mezzanine Loan, the Third Mezzanine
Loan Agreement, the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement, the Sixth Mezzanine Loan Agreement and the Seventh Mezzanine Loan
Agreement; (iii) with respect to the Third Mezzanine Loan, the Fourth Mezzanine
Loan Agreement, the Fifth Mezzanine Loan Agreement, the Sixth Mezzanine Loan
Agreement and the Seventh Mezzanine Loan Agreement; (iv) with respect to the
Fourth Mezzanine Loan, the Fifth Mezzanine Loan Agreement, the Sixth Mezzanine
Loan Agreement and the Seventh Mezzanine Loan Agreement; (v) with respect to the
Fifth Mezzanine Loan, the Sixth Mezzanine Loan Agreement and the Seventh
Mezzanine Loan Agreement; (vi) with respect to the Sixth Mezzanine Loan, the
Seventh Mezzanine Loan Agreement and (vii) with respect to the Seventh Mezzanine
Loan, none of the other Junior Loan Agreements. As the context requires, the
Subordinate Junior Loan Agreements shall have the following order of priority:
(i) first, the First Mezzanine Loan Agreement; (ii) second, the Second Mezzanine
Loan Agreement; (iii) third, the Third Mezzanine Loan Agreement; (iv) fourth,
the Fourth Mezzanine Loan Agreement; (v) fifth, the Fifth Mezzanine Loan
Agreement, (vi) sixth, the Sixth Mezzanine Loan Agreement and (vii) seventh, the
Seventh Mezzanine Loan Agreement.

        "Subordinate Junior Loan Cash Management Agreements" means (i) with
respect to the First Mezzanine Loan, the Second Mezzanine Cash Management
Agreement, the Third Mezzanine Cash Management Agreement, the Fourth Mezzanine
Cash Management Agreement the Fifth Mezzanine Cash Management Agreement, the
Sixth Mezzanine Cash Management Agreement and the Seventh Mezzanine Cash
Management Agreement; (ii) with respect to the Second Mezzanine Loan, the Third
Mezzanine Cash Management Agreement, the Fourth Mezzanine Cash Management
Agreement, the Fifth Mezzanine Cash Management Agreement, the Sixth Mezzanine
Cash Management Agreement and the Seventh Mezzanine Cash Management Agreement;
(iii) with respect to the Third Mezzanine Loan, the Fourth Mezzanine Cash
Management Agreement, the Fifth Mezzanine Cash Management Agreement, the Sixth
Mezzanine Cash Management Agreement and the Seventh Mezzanine Cash Management
Agreement; (iv) with respect to the Fourth Mezzanine Loan, the Fifth Mezzanine
Cash Management Agreement, the Sixth Mezzanine Cash Management Agreement and the
Seventh Mezzanine Cash Management Agreement; (v) with respect to the Fifth
Mezzanine Loan, the Sixth Mezzanine Cash Management Agreement and the Seventh
Mezzanine Cash Management Agreement; (vi) with respect to the Sixth Mezzanine
Loan, the Seventh Mezzanine Cash Management Agreement and (vii) with respect to
the Seventh Mezzanine Loan, none of the other Junior Loan Cash Management
Agreements. As the context requires, the Subordinate Junior Loan Cash Management
Agreements shall have the following order of priority: (i) first, the First
Mezzanine Cash Management Agreement; (ii) second, the Second Mezzanine Cash
Management Agreement; (iii) third, the Third Mezzanine Cash Management
Agreement; (iv) fourth, the Fourth Mezzanine Cash Management Agreement,
(v) fifth, the Fifth Mezzanine Cash Management Agreement; (vi) sixth, the Sixth
Mezzanine Cash Management Agreement and (vii) seventh, the Seventh Mezzanine
Cash Management Agreement.

        "Subordinate Junior Loan Documents" means (i) with respect to the First
Mezzanine Loan, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan
Documents, the Sixth Mezzanine Loan Documents and the Seventh Mezzanine Loan
Documents; (ii) with respect to the Second Mezzanine Loan, the Third Mezzanine
Loan Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan

21

--------------------------------------------------------------------------------




Documents, the Sixth Mezzanine Loan Documents and the Seventh Mezzanine Loan
Documents; (iii) with respect to the Third Mezzanine Loan, the Fourth Mezzanine
Loan Documents, the Fifth Mezzanine Loan Documents, the Sixth Mezzanine Loan
Documents and the Seventh Mezzanine Loan Documents; (iv) with respect to the
Fourth Mezzanine Loan, the Fifth Mezzanine Loan Documents, the Sixth Mezzanine
Loan Documents and the Seventh Mezzanine Loan Documents; (v) with respect to the
Fifth Mezzanine Loan, the Sixth Mezzanine Loan Documents and the Seventh
Mezzanine Loan Documents and (vi) with respect to the Sixth Mezzanine Loan, the
Seventh Mezzanine Loan Documents; (vii) with respect to the Seventh Mezzanine
Loan, none of the other Junior Loan Documents. As the context requires, the
Subordinate Junior Loan Documents shall have the following order of priority:
(i) first, the First Mezzanine Loan Documents; (ii) second, the Second Mezzanine
Loan Documents; (iii) third, the Third Mezzanine Loan Documents; (iv) fourth,
the Fourth Mezzanine Loan Documents; (v) fifth, the Fifth Mezzanine Loan
Documents; (vi) sixth, the Sixth Mezzanine Loan Documents and (vii) seventh, the
Seventh Mezzanine Loan Documents.

        "Subordinate Junior Loans" means (i) with respect to the First Mezzanine
Loan, the Second Mezzanine Loan, the Third Mezzanine Loan, the Fourth Mezzanine
Loan, the Fifth Mezzanine Loan, the Sixth Mezzanine Loan and the Seventh
Mezzanine Loan; (ii) with respect to the Second Mezzanine Loan, the Third
Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth
Mezzanine Loan and the Seventh Mezzanine Loan; (iii) with respect to the Third
Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth
Mezzanine Loan and the Seventh Mezzanine Loan; (iv) with respect to the Fourth
Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth Mezzanine Loan and the
Seventh Mezzanine Loan; (v) with respect to the Fifth Mezzanine Loan, the Sixth
Mezzanine Loan and the Seventh Mezzanine Loan; (vi) with respect to the Sixth
Mezzanine Loan, the Seventh Mezzanine Loan and (vii) with respect to the Seventh
Mezzanine Loan, none of the other Junior Loans. As the context requires, the
Subordinate Junior Loans shall have the following order of priority: (i) first,
the First Mezzanine Loan; (ii) second, the Second Mezzanine Loan; (iii) third,
the Third Mezzanine Loan; (iv) fourth, the Fourth Mezzanine Loan; (v) fifth, the
Fifth Mezzanine Loan; (vi) sixth, the Sixth Mezzanine Loan and (vii) seventh,
the Seventh Mezzanine Loan.

        "Third Party Agreement" has the meaning set forth in Section 6(a)
hereof.

        "Third Mezzanine Borrower" has the meaning set forth on Schedule 1
attached hereto.

        "Third Mezzanine Cash Management Agreement" means any cash management
agreement executed in connection with, or the cash management provisions of, the
Third Mezzanine Loan Documents.

        "Third Mezzanine Lender" has the meaning set forth in the Recitals
hereto.

        "Third Mezzanine Loan" has the meaning set forth in the Recitals hereto.

        "Third Mezzanine Loan Agreement" has the meaning set forth in the
Recitals hereto.

        "Third Mezzanine Loan Documents" has the meaning set forth in the
Recitals hereto.

        "Third Mezzanine Loan Liabilities" means, collectively, all of the
indebtedness, liabilities and obligations of Fourth Mezzanine Borrower under any
Third Mezzanine Loan Document, including, without limitation (i) the principal
amount of, and accrued interest on (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of Third Mezzanine
Borrower, whether or not such interest would be allowed in such case, proceeding
or action), the Third Mezzanine Loan, (ii) all other indebtedness, obligations
and liabilities of Third Mezzanine Borrower to Third Mezzanine Lender now
existing or hereafter incurred or created under the Third Mezzanine Loan
Documents, and (iii) all other indebtedness, obligations and liabilities of
Third Mezzanine Borrower to Third Mezzanine Lender now existing or hereafter
incurred, created and arising from or relating to the Third Mezzanine Loan,

22

--------------------------------------------------------------------------------




including, without limitation, any late charges, default interest, prepayment
fees or premiums (including spread maintenance and yield maintenance premiums),
exit fees, advances and post-petition interest.

        "Third Mezzanine Note" has the meaning set forth in the Recitals hereto.

        "Third Mezzanine Noteholders" has the meaning provided in the Recitals
hereto.

        "Third Mezzanine Pledge Agreement" has the meaning set forth in the
Recitals hereto.

        "Third Party Agreement" has the meaning set forth in Section 6(a)
hereof.

        "Third Party Obligor" has the meaning set forth in Section 6(a) hereof.

        "Transfer" means any assignment, pledge, conveyance, sale, transfer,
mortgage, encumbrance, grant of a security interest, issuance of a participation
interest, or other disposition, either directly or indirectly, by operation of
law or otherwise.

        (a)   For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

          (i)  all capitalized terms defined in the recitals to this Agreement
shall have the meanings ascribed thereto whenever used in this Agreement and the
terms defined in this Agreement have the meanings assigned to them in this
Agreement, and the use of any gender herein shall be deemed to include the other
genders;

         (ii)  terms not otherwise defined herein shall have the meaning
assigned to them in the Senior Loan Agreement;

        (iii)  all references in this Agreement to designated Sections,
Subsections, Paragraphs, Articles, Exhibits, Schedules and other subdivisions or
addenda without reference to a document are to the designated sections,
subsections, paragraphs and articles and all other subdivisions of and exhibits,
schedules and all other addenda to this Agreement, unless otherwise specified;

        (iv)  a reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall apply to Paragraphs and other
subdivisions;

         (v)  the terms "includes" or "including" shall mean without limitation
by reason of enumeration;

        (vi)  the words "herein", "hereof", "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

       (vii)  the headings and captions used in this Agreement are for
convenience of reference only and do not define, limit or describe the scope or
intent of the provisions of this Agreement;

      (viii)  the words "to Junior Lender's knowledge" or "to the knowledge of
Junior Lender" (or words of similar meaning) shall mean to the actual knowledge
of officers of the applicable Junior Lender with direct oversight responsibility
for its Junior Loan without independent investigation or inquiry and without any
imputation whatsoever; and

        (ix)  the words "to Senior Lender's knowledge" or "to the knowledge of
Senior Lender" (or words of similar meaning) shall mean to the actual knowledge
of officers of Senior Lender with direct oversight responsibility for the Senior
Loan without independent investigation or inquiry and without any imputation
whatsoever.

23

--------------------------------------------------------------------------------





        Section 2.    Characterization of the Junior Loans.    

        (a)    Senior Loan.    Each Junior Lender, with respect only to its
Junior Loan, hereby acknowledges that (i) Senior Borrower will not ever have any
liability or obligation whatsoever with respect to the Junior Notes or otherwise
in connection with the payment of the Junior Loans, (ii) the Junior Loans do not
constitute or impose, and shall not be deemed or construed as constituting or
imposing now or hereafter, a lien or encumbrance upon, or security interest in
any portion of the Premises or any other collateral securing the Senior Loan or
otherwise grant to any Junior Lender the status as a creditor of Senior
Borrower, (iii) they shall not assert, claim or raise as a defense, any such
lien, encumbrance or security interest in the Premises or any status as a
creditor of Senior Borrower in any action or proceeding, including any
insolvency or bankruptcy proceeding commenced by or against Senior Borrower and
(iv) they shall not assert, pursue, confirm or acquiesce in any way to any
recharacterization of the Junior Loans as having conferred upon any Junior
Lender any lien or encumbrance upon, or security interest in, the Premises or
any portion thereof or as having conferred upon Junior Lenders the status of a
creditor of Senior Borrower.

        (b)    First Mezzanine Loan.    First Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the First Mezzanine Borrower
will ever have any liability or obligation whatsoever with respect to the First
Mezzanine Note or otherwise in connection with the payment of the First
Mezzanine Loan; (ii) the First Mezzanine Loan does not constitute or impose, and
shall not be deemed or construed as constituting or imposing now or hereafter, a
lien or encumbrance upon, or security interest in any portion of the Separate
Collateral securing any Junior Loan other than the First Mezzanine Loan;
(iii) the First Mezzanine Loan does not grant to First Mezzanine Lender the
status as a creditor of any Junior Borrower other than First Mezzanine Borrower;
(iv) First Mezzanine Lender shall not assert, claim or raise as a defense, any
such lien, encumbrance or security interest in the Separate Collateral securing
any Junior Loan other than the First Mezzanine Loan; (v) First Mezzanine Lender
shall not assert, claim or raise as a defense any status as a creditor of any
Junior Borrower other than First Mezzanine Borrower in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against First
Mezzanine Borrower; and (vi) First Mezzanine Lender shall not assert, pursue,
confirm or acquiesce in any way to any recharacterization of the First Mezzanine
Loan as having conferred upon First Mezzanine Lender any lien or encumbrance
upon, or security interest in, the Separate Collateral securing any Junior Loan
other than the First Mezzanine Loan or as having conferred upon First Mezzanine
Lender the status of a creditor of any Junior Borrower other than First
Mezzanine Borrower.

        (c)    Second Mezzanine Loan.    Second Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Second Mezzanine
Borrower will ever have any liability or obligation whatsoever with respect to
the Second Mezzanine Note or otherwise in connection with the payment of the
Second Mezzanine Loan; (ii) the Second Mezzanine Loan does not constitute or
impose, and shall not be deemed or construed as constituting or imposing now or
hereafter, a lien or encumbrance upon, or security interest in any portion of
the Separate Collateral securing any Junior Loan other than the Second Mezzanine
Loan; (iii) the Second Mezzanine Loan does not grant to Second Mezzanine Lender
the status as a creditor of any Junior Borrower other than Second Mezzanine
Borrower; (iv) Second Mezzanine Lender shall not assert, claim or raise as a
defense, any such lien, encumbrance or security interest in the Separate
Collateral securing any Junior Loan other than the Second Mezzanine Loan;
(v) Second Mezzanine Lender shall not assert, claim or raise as a defense any
status as a creditor of any Junior Borrower other than Second Mezzanine Borrower
in any action or proceeding, including any insolvency or bankruptcy proceeding
commenced by or against Second Mezzanine Borrower; and (vi) Second Mezzanine
Lender shall not assert, pursue, confirm or acquiesce in any way to any
recharacterization of the Second Mezzanine Loan as having conferred upon Second
Mezzanine Lender any lien or encumbrance upon, or security interest in, the
Separate Collateral securing any Junior Loan other than the Second Mezzanine
Loan or as having conferred upon Second

24

--------------------------------------------------------------------------------




Mezzanine Lender the status of a creditor of any Junior Borrower other than
Second Mezzanine Borrower.

        (d)    Third Mezzanine Loan.    Third Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Third Mezzanine Borrower
will ever have any liability or obligation whatsoever with respect to the Third
Mezzanine Note or otherwise in connection with the payment of the Third
Mezzanine Loan; (ii) the Third Mezzanine Loan does not constitute or impose, and
shall not be deemed or construed as constituting or imposing now or hereafter, a
lien or encumbrance upon, or security interest in any portion of the Separate
Collateral securing any Junior Loan other than the Third Mezzanine Loan;
(iii) the Third Mezzanine Loan does not grant to Third Mezzanine Lender the
status as a creditor of any Junior Borrower other than Third Mezzanine Borrower;
(iv) Third Mezzanine Lender shall not assert, claim or raise as a defense, any
such lien, encumbrance or security interest in the Separate Collateral securing
any Junior Loan other than the Third Mezzanine Loan; (v) Third Mezzanine Lender
shall not assert, claim or raise as a defense any status as a creditor of any
Junior Borrower other than Third Mezzanine Borrower in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against Third
Mezzanine Borrower; and (vi) Third Mezzanine Lender shall not assert, pursue,
confirm or acquiesce in any way to any recharacterization of the Third Mezzanine
Loan as having conferred upon Third Mezzanine Lender any lien or encumbrance
upon, or security interest in, the Separate Collateral securing any Junior Loan
other than the Third Mezzanine Loan or as having conferred upon Third Mezzanine
Lender the status of a creditor of any Junior Borrower other than Third
Mezzanine Borrower.

        (e)    Fourth Mezzanine Loan.    Fourth Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Fourth Mezzanine
Borrower will ever have any liability or obligation whatsoever with respect to
the Fourth Mezzanine Note or otherwise in connection with the payment of the
Fourth Mezzanine Loan; (ii) the Fourth Mezzanine Loan does not constitute or
impose, and shall not be deemed or construed as constituting or imposing now or
hereafter, a lien or encumbrance upon, or security interest in any portion of
the Separate Collateral securing any Junior Loan other than the Fourth Mezzanine
Loan; (iii) the Fourth Mezzanine Loan does not grant to Fourth Mezzanine Lender
the status as a creditor of any Junior Borrower other than Fourth Mezzanine
Borrower; (iv) Fourth Mezzanine Lender shall not assert, claim or raise as a
defense, any such lien, encumbrance or security interest in the Separate
Collateral securing any Junior Loan other than the Fourth Mezzanine Loan;
(v) Fourth Mezzanine Lender shall not assert, claim or raise as a defense any
status as a creditor of any Junior Borrower other than Fourth Mezzanine Borrower
in any action or proceeding, including any insolvency or bankruptcy proceeding
commenced by or against Fourth Mezzanine Borrower; and (vi) Fourth Mezzanine
Lender shall not assert, pursue, confirm or acquiesce in any way to any
recharacterization of the Fourth Mezzanine Loan as having conferred upon Fourth
Mezzanine Lender any lien or encumbrance upon, or security interest in, the
Separate Collateral securing any Junior Loan other than the Fourth Mezzanine
Loan or as having conferred upon Fourth Mezzanine Lender the status of a
creditor of any Junior Borrower other than Fourth Mezzanine Borrower.

        (f)    Fifth Mezzanine Loan.    Fifth Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Fifth Mezzanine Borrower
will ever have any liability or obligation whatsoever with respect to the Fifth
Mezzanine Note or otherwise in connection with the payment of the Fifth
Mezzanine Loan; (ii) the Fifth Mezzanine Loan does not constitute or impose, and
shall not be deemed or construed as constituting or imposing now or hereafter, a
lien or encumbrance upon, or security interest in any portion of the Separate
Collateral securing any Junior Loan other than the Fifth Mezzanine Loan;
(iii) the Fifth Mezzanine Loan does not grant to Fifth Mezzanine Lender the
status as a creditor of any Junior Borrower other than Fifth Mezzanine Borrower;
(iv) Fifth Mezzanine Lender shall not assert, claim or raise as a defense, any
such lien, encumbrance or security interest in the Separate Collateral securing
any Junior Loan other than the Fifth Mezzanine Loan; (v) Fifth Mezzanine Lender
shall not assert, claim or raise as a defense any status as a creditor of any
Junior

25

--------------------------------------------------------------------------------




Borrower other than Fifth Mezzanine Borrower in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against Fifth
Mezzanine Borrower; and (vi) Fifth Mezzanine Lender shall not assert, pursue,
confirm or acquiesce in any way to any recharacterization of the Fifth Mezzanine
Loan as having conferred upon Fifth Mezzanine Lender any lien or encumbrance
upon, or security interest in, the Separate Collateral securing any Junior Loan
other than the Fifth Mezzanine Loan or as having conferred upon Fifth Mezzanine
Lender the status of a creditor of any Junior Borrower other than Fifth
Mezzanine Borrower.

        (g)    Sixth Mezzanine Loan.    Sixth Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Sixth Mezzanine Borrower
will ever have any liability or obligation whatsoever with respect to the Sixth
Mezzanine Note or otherwise in connection with the payment of the Sixth
Mezzanine Loan; (ii) the Sixth Mezzanine Loan does not constitute or impose, and
shall not be deemed or construed as constituting or imposing now or hereafter, a
lien or encumbrance upon, or security interest in any portion of the Separate
Collateral securing any Junior Loan other than the Sixth Mezzanine Loan;
(iii) the Sixth Mezzanine Loan does not grant to Sixth Mezzanine Lender the
status as a creditor of any Junior Borrower other than Sixth Mezzanine Borrower;
(iv) Sixth Mezzanine Lender shall not assert, claim or raise as a defense, any
such lien, encumbrance or security interest in the Separate Collateral securing
any Junior Loan other than the Sixth Mezzanine Loan; (v) Sixth Mezzanine Lender
shall not assert, claim or raise as a defense any status as a creditor of any
Junior Borrower other than Sixth Mezzanine Borrower in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against Sixth
Mezzanine Borrower; and (vi) Sixth Mezzanine Lender shall not assert, pursue,
confirm or acquiesce in any way to any recharacterization of the Sixth Mezzanine
Loan as having conferred upon Sixth Mezzanine Lender any lien or encumbrance
upon, or security interest in, the Separate Collateral securing any Junior Loan
other than the Sixth Mezzanine Loan or as having conferred upon Sixth Mezzanine
Lender the status of a creditor of any Junior Borrower other than Sixth
Mezzanine Borrower.

        (h)    Seventh Mezzanine Loan.    Seventh Mezzanine Lender hereby
acknowledges that (i) no Junior Borrower other than the Seventh Mezzanine
Borrower will ever have any liability or obligation whatsoever with respect to
the Seventh Mezzanine Note or otherwise in connection with the payment of the
Seventh Mezzanine Loan; (ii) the Seventh Mezzanine Loan does not constitute or
impose, and shall not be deemed or construed as constituting or imposing now or
hereafter, a lien or encumbrance upon, or security interest in any portion of
the Separate Collateral securing any Junior Loan other than the Seventh
Mezzanine Loan; (iii) the Seventh Mezzanine Loan does not grant to Seventh
Mezzanine Lender the status as a creditor of any Junior Borrower other than
Seventh Mezzanine Borrower; (iv) Seventh Mezzanine Lender shall not assert,
claim or raise as a defense, any such lien, encumbrance or security interest in
the Separate Collateral securing any Junior Loan other than the Seventh
Mezzanine Loan; (v) Seventh Mezzanine Lender shall not assert, claim or raise as
a defense any status as a creditor of any Junior Borrower other than Seventh
Mezzanine Borrower in any action or proceeding, including any insolvency or
bankruptcy proceeding commenced by or against Seventh Mezzanine Borrower; and
(vi) Seventh Mezzanine Lender shall not assert, pursue, confirm or acquiesce in
any way to any recharacterization of the Seventh Mezzanine Loan as having
conferred upon Seventh Mezzanine Lender any lien or encumbrance upon, or
security interest in, the Separate Collateral securing any Junior Loan other
than the Seventh Mezzanine Loan or as having conferred upon Seventh Mezzanine
Lender the status of a creditor of any Junior Borrower other than Seventh
Mezzanine Borrower.

        (i)    Junior Loans.    Senior Lender hereby acknowledges that (i) no
Junior Borrower will ever have any liability or obligation whatsoever with
respect to the Senior Note or otherwise in connection with the payment of the
Senior Loan; (ii) the Senior Loan does not constitute or impose, and shall not
be deemed or construed as constituting or imposing now or hereafter, a lien or
encumbrance upon, or security interest in any portion of the Separate Collateral
securing any Junior Loan; (iii) the Senior

26

--------------------------------------------------------------------------------




Loan does not grant to Senior Lender the status as a creditor of any Junior
Borrower; (iv) Senior Lender shall not assert, claim or raise as a defense, any
such lien, encumbrance or security interest in the Separate Collateral securing
any Junior Loan; (v) Senior Lender shall not assert, claim or raise as a defense
any status as a creditor of any Junior Borrower in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against any
Junior Borrower; and (vi) Senior Lender shall not assert, pursue, confirm or
acquiesce in any way to any recharacterization of the Senior Loan as having
conferred upon Senior Lender any lien or encumbrance upon, or security interest
in, the Separate Collateral securing any Junior Loan or as having conferred upon
Senior Lender the status of a creditor of any Junior Borrower.

        Section 3.    Approval of Loans and Loan Documents.    

        (a)    Junior Lenders.    Each Junior Lender hereby acknowledges that
(i) it has received and reviewed and, subject to the terms and conditions of
this Agreement, hereby consents to and approves of the making of the Senior Loan
and each of the Junior Loans and, subject to the terms and provisions of this
Agreement, all of the terms and provisions of the Senior Loan Documents and each
of the Junior Loan Documents; (ii) the execution, delivery and performance of
the Senior Loan Documents and each of the Junior Loan Documents will not
constitute a default or an event which, with the giving of notice or the lapse
of time, or both, would constitute a default under the Junior Loan Documents
relating to the Junior Loan held by such Junior Lender; (iii) none of Senior
Lender or any of the other Junior Lenders are under any obligation or duty to,
nor has Senior Lender or any of the other Junior Lenders represented that either
will, see to (A) the application of the proceeds of the Senior Loan by Borrower
or any other Person to whom Senior Lender disburses such proceeds and (B) the
application of the proceeds of any Junior Loan other than the Junior Loan held
by such Junior Lender; (iv) (A) any application or use of the proceeds of the
Senior Loan for purposes other than those provided in the Senior Loan Documents
shall not affect, impair or defeat the terms and provisions of this Agreement or
the Senior Loan Documents and (B) any application or use of the proceeds of any
Junior Loan other than the Junior Loan held by such Junior Lender for purposes
other than those provided in the related Junior Loan Documents shall not affect,
impair or defeat the terms and provisions of this Agreement or the related
Junior Loan Documents; and (v) any conditions precedent to such Junior Lender's
consent to mezzanine or partner financing as set forth in the Junior Loan
Documents or any other agreements with Junior Borrowers, as they apply to the
Junior Loan Documents or the making of the Junior Loans, have been either
satisfied or waived.

        (b)    Senior Lender.    Senior Lender hereby acknowledges that (i) it
has received and reviewed, and, subject to the terms and conditions of this
Agreement, hereby consents to and approves of the making of the Junior Loans
and, subject to the terms and provisions of this Agreement, all of the terms and
provisions of the Junior Loan Documents; (ii) subject to the terms and
provisions of this Agreement, the execution, delivery and performance of the
Junior Loan Documents will not constitute a default or an event which, with the
giving of notice or the lapse of time, or both, would constitute a default under
the Senior Loan Documents; (iii) none of the Junior Lenders are under any
obligation or duty to, nor has any Junior Lender represented that it will, see
to the application of the proceeds of the Junior Loans; (iv) any application or
use of the proceeds of the Junior Loans for purposes other than those provided
in the Junior Loan Documents shall not affect, impair or defeat the terms and
provisions of this Agreement or the Junior Loan Documents; and (v) any
conditions precedent to Senior Lender's consent to mezzanine or partner
financing as set forth in the Senior Loan Documents or any other agreements with
the Senior Borrower, as they apply to the Junior Loan Documents or the making of
the Junior Loans, have been either satisfied or waived. Notwithstanding any
provisions herein to the contrary, Senior Lender agrees that no default or Event
of Default under any of the Junior Loan Documents shall, in and of itself,
constitute or give rise to a default or Event of Default under the Senior Loan
Documents, entitle Senior Lender to accelerate payments under the Senior Loan
Documents or entitle Senior Lender to modify any provisions of the Senior Loan
Documents;

27

--------------------------------------------------------------------------------




provided, however, the circumstances giving rise to a default or Event of
Default under the Junior Loan Documents may independently give rise to a default
or Event of Default under the Senior Loan Documents as provided for therein.

        Section 4.    Representations and Warranties.    

        (a)    Senior Lender.    Senior Lender hereby represents and warrants to
each of the Junior Lenders as follows:

          (i)  Exhibit A attached hereto and made a part hereof is a true and
correct listing of the material Senior Loan Documents (including all amendments,
modifications, replacements, restatements and supplements thereof) as of the
date hereof. To Senior Lender's knowledge, there currently exists no default or
event which, with the giving of notice or the lapse of time, or both, would
constitute a default under any of the Senior Loan Documents.

         (ii)  Senior Lender and the other Senior Noteholders (as defined in the
Senior Loan Agreement) are the legal and beneficial owners of the Senior Loan
free and clear of any lien, security interest, option or other charge or
encumbrance.

        (iii)  There are no conditions precedent to the effectiveness of this
Agreement with respect to Senior Lender that have not been satisfied or waived.

        (iv)  Senior Lender has, independently and without reliance upon Junior
Lenders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to make the Senior Loan
and to enter into this Agreement.

         (v)  Senior Lender is duly organized and is validly existing under the
laws of the jurisdiction under which it was organized with full power to
execute, deliver, and perform this Agreement and consummate the transactions
contemplated hereby.

        (vi)  All actions necessary to authorize the execution, delivery, and
performance of this Agreement on behalf of Senior Lender have been duly taken,
and all such actions continue in full force and effect as of the date hereof.

       (vii)  Senior Lender has duly executed and delivered this Agreement and
this Agreement constitutes the legal, valid, and binding agreement of Senior
Lender enforceable against Senior Lender in accordance with its terms subject to
(y) applicable bankruptcy, reorganization, insolvency and moratorium laws and
(z) general principles of equity which may apply regardless of whether a
proceeding is brought in law or in equity.

      (viii)  To Senior Lender's knowledge, no consent of any other Person and
no consent, license, approval, or authorization of, or exemption by, or
registration or declaration or filing with, any governmental authority, bureau
or agency is required in connection with the execution, delivery or performance
by Senior Lender of this Agreement or consummation by Senior Lender of the
transactions contemplated by this Agreement.

        (ix)  None of the execution, delivery and performance of this Agreement
nor the consummation of the transactions contemplated by this Agreement will
(v) violate or conflict with any provision of the organizational or governing
documents, if any, of Senior Lender, (w) to Senior Lender's knowledge, violate,
conflict with, or result in the breach or termination of, or otherwise give any
other Person the right to terminate, or constitute (or with the giving of notice
or lapse of time, or both, would constitute) a default under the terms of any
material contract, mortgage, lease, bond, indenture, agreement, or other
instrument to which Senior Lender is a party or to which any of its properties
are subject, (x) to Senior Lender's knowledge, result in the creation of any
lien, charge, encumbrance, mortgage, lease, claim, security interest, or other
right or interest upon the properties or assets of Senior Lender pursuant to the
terms of any such material

28

--------------------------------------------------------------------------------






contract, mortgage, lease, bond, indenture, agreement, franchise or other
instrument, (y) violate any judgment, order, injunction, decree or award of any
court, arbitrator, administrative agency or governmental or regulatory body of
which Senior Lender has knowledge against, or binding upon, Senior Lender or
upon any of the securities, properties, assets, or business of Senior Lender or
(z) to Senior Lender's knowledge, constitute a violation by Senior Lender of any
statute, law or regulation that is applicable to Senior Lender.

         (x)  The Senior Loan is not cross-defaulted with any other loan. The
Premises do not secure any other loan from Senior Lender to Senior Borrower,
Junior Borrowers or any other Affiliate of Senior Borrower.

        (b)    Junior Lenders.    Each Junior Lender hereby represents and
warrants, for itself only, to Senior Lender and the other Junior Lenders as
follows:

          (i)  There are no conditions precedent to the effectiveness of this
Agreement that with respect to such Junior Lender have not been satisfied or
waived.

         (ii)  Such Junior Lender has, independently and without reliance upon
Senior Lender or any other Junior Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to make its respective Junior Loan and to enter into this Agreement.

        (iii)  Such Junior Lender is duly organized and is validly existing
under the laws of the jurisdiction under which it was organized with full power
to execute, deliver, and perform this Agreement and consummate the transactions
contemplated hereby.

        (iv)  All actions necessary to authorize the execution, delivery, and
performance of this Agreement on behalf of such Junior Lender have been duly
taken, and all such actions continue in full force and effect as of the date
hereof.

         (v)  Such Junior Lender has duly executed and delivered this Agreement
and this Agreement constitutes the legal, valid, and binding agreement of such
Junior Lender enforceable against such Junior Lender in accordance with its
terms subject to (x) applicable bankruptcy, reorganization, insolvency and
moratorium laws and (y) general principles of equity which may apply regardless
of whether a proceeding is brought in law or in equity.

        (vi)  To the knowledge of such Junior Lender, no consent of any other
Person and no consent, license, approval, or authorization of, or exemption by,
or registration or declaration or filing with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by such Junior Lender of this Agreement or consummation by such
Junior Lender of the transactions contemplated by this Agreement.

29

--------------------------------------------------------------------------------





       (vii)  None of the execution, delivery and performance of this Agreement
nor the consummation of the transactions contemplated by this Agreement will
(v) violate or conflict with any provision of the organizational or governing
documents of such Junior Lender, (w) to such Junior Lender's knowledge, violate,
conflict with, or result in the breach or termination of, or otherwise give any
other Person the right to terminate, or constitute (or with the giving of notice
or lapse of time, or both, would constitute) a default under the terms of any
material contract, mortgage, lease, bond, indenture, agreement, or other
instrument to which such Junior Lender is a party or to which any of its
properties are subject, (x) to such Junior Lender's knowledge, result in the
creation of any lien, charge, encumbrance, mortgage, lease, claim, security
interest, or other right or interest upon the properties or assets of such
Junior Lender pursuant to the terms of any such material contract, mortgage,
lease, bond, indenture, agreement, franchise, or other instrument (provided,
however, that such Junior Lender shall have the right to grant a lien, charge,
encumbrance, claim or security interest in the Junior Loan held by such Junior
Lender or any portion thereof to a Loan Pledgee as contemplated by the
provisions of Section 16), (y) violate any judgment, order, injunction, decree,
or award of any court, arbitrator, administrative agency or governmental or
regulatory body of which such Junior Lender has knowledge against, or binding
upon, such Junior Lender or upon any of the securities, properties, assets, or
business of such Junior Lender or (z) to such Junior Lender's knowledge,
constitute a violation by such Junior Lender of any statute, law or regulation
that is applicable to such Junior Lender.

      (viii)  Such Junior Lender is a "Qualified Transferee" pursuant to
clause (v) of the definition thereof.

        (c)    First Mezzanine Lender.    First Mezzanine Lender (but not any
transferee, successor or assign of First Mezzanine Lender) hereby represents and
warrants as follows:

          (i)  Exhibit B attached hereto and made a part hereof is a true and
correct listing of all material First Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To First Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the First Mezzanine Loan
Documents.

         (ii)  First Mezzanine Lender and the other First Mezzanine Noteholders
are the legal and beneficial owners of the entire First Mezzanine Loan free and
clear of any lien, security interest, option or other charge or encumbrance,
other than any lien or security interest granted to any Loan Pledgee (as
hereinafter defined) as contemplated by the provisions of Section 16.

        (iii)  The First Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan. The Premises do not secure any loan from First
Mezzanine Lender to First Mezzanine Borrower or any other Affiliate of Senior
Borrower.

        (d)    Second Mezzanine Lender.    Second Mezzanine Lender (but not any
transferee, successor or assign of Second Mezzanine Lender) hereby represents
and warrants as follows:

          (i)  Exhibit C attached hereto and made a part hereof is a true and
correct listing of all material Second Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Second Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Second Mezzanine Loan
Documents.

         (ii)  Second Mezzanine Lender and the other Second Mezzanine
Noteholders are the legal and beneficial owners of the entire Second Mezzanine
Loan free and clear of any lien, security interest, option or other charge or
encumbrance, other than any lien or security interest granted to any Loan
Pledgee (as hereinafter defined) as contemplated by the provisions of
Section 16.

30

--------------------------------------------------------------------------------



        (iii)  The Second Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan and the First Mezzanine Loan. The Premises do not
secure any loan from Second Mezzanine Lender to Second Mezzanine Borrower or any
other Affiliate of Borrower.

        (e)    Third Mezzanine Lender.    Third Mezzanine Lender (but not any
transferee, successor or assign of Third Mezzanine Lender) hereby represents and
warrants as follows:

          (i)  Exhibit D attached hereto and made a part hereof is a true and
correct listing of all material Third Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Third Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Third Mezzanine Loan
Documents.

         (ii)  Third Mezzanine Lender and the other Third Mezzanine Noteholders
are the legal and beneficial owners of the entire Third Mezzanine Loan free and
clear of any lien, security interest, option or other charge or encumbrance,
other than any lien or security interest granted to any Loan Pledgee (as
hereinafter defined) as contemplated by the provisions of Section 16.

        (iii)  The Third Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan, the First Mezzanine Loan and the Second Mezzanine
Loan. The Premises do not secure any loan from Third Mezzanine Lender to Third
Mezzanine Borrower or any other Affiliate of Senior Borrower.

        (f)    Fourth Mezzanine Lender.    Fourth Mezzanine Lender (but not any
transferee, successor or assign of Fourth Mezzanine Lender) hereby represents
and warrants as follows:

          (i)  Exhibit E attached hereto and made a part hereof is a true and
correct listing of all material Fourth Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Fourth Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Fourth Mezzanine Loan
Documents.

         (ii)  Fourth Mezzanine Lender and the other Fourth Mezzanine
Noteholders are the legal and beneficial owners of the entire Fourth Mezzanine
Loan free and clear of any lien, security interest, option or other charge or
encumbrance, other than any lien or security interest granted to any Loan
Pledgee (as hereinafter defined) as contemplated by the provisions of
Section 16.

        (iii)  The Fourth Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan, the First Mezzanine Loan, the Second Mezzanine Loan
and the Third Mezzanine Loan. The Premises do not secure any loan from Fourth
Mezzanine Lender to Fourth Mezzanine Borrower or any other Affiliate of
Borrower.

        (g)    Fifth Mezzanine Lender.    Fifth Mezzanine Lender (but not any
transferee, successor or assign of Fifth Mezzanine Lender) hereby represents and
warrants as follows:

          (i)  Exhibit F attached hereto and made a part hereof is a true and
correct listing of all material Fifth Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Fifth Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Fifth Mezzanine Loan
Documents.

         (ii)  Fifth Mezzanine Lender and the other Fifth Mezzanine Noteholders
are the legal and beneficial owners of the entire Fifth Mezzanine Loan free and
clear of any lien, security interest,

31

--------------------------------------------------------------------------------






option or other charge or encumbrance, other than any lien or security interest
granted to any Loan Pledgee (as hereinafter defined) as contemplated by the
provisions of Section 16.

        (iii)  The Fifth Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan, the First Mezzanine Loan, the Second Mezzanine Loan,
the Third Mezzanine Loan and the Fourth Mezzanine Loan. The Premises do not
secure any loan from Fifth Mezzanine Lender to Fifth Mezzanine Borrower or any
other Affiliate of Borrower.

        (h)    Sixth Mezzanine Lender.    Sixth Mezzanine Lender (but not any
transferee, successor or assign of Sixth Mezzanine Lender) hereby represents and
warrants as follows:

          (i)  Exhibit G attached hereto and made a part hereof is a true and
correct listing of all material Sixth Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Sixth Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Sixth Mezzanine Loan
Documents.

         (ii)  Sixth Mezzanine Lender and the other Sixth Mezzanine Noteholders
are the legal and beneficial owners of the entire Sixth Mezzanine Loan free and
clear of any lien, security interest, option or other charge or encumbrance,
other than any lien or security interest granted to any Loan Pledgee (as
hereinafter defined) as contemplated by the provisions of Section 16.

        (iii)  The Sixth Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan, the First Mezzanine Loan, the Second Mezzanine Loan,
the Third Mezzanine Loan, the Fourth Mezzanine Loan and the Fifth Mezzanine
Loan. The Premises do not secure any loan from Sixth Mezzanine Lender to Sixth
Mezzanine Borrower or any other Affiliate of Borrower.

        (i)    Seventh Mezzanine Lender.    Seventh Mezzanine Lender (but not
any transferee, successor or assign of Seventh Mezzanine Lender) hereby
represents and warrants as follows:

          (i)  Exhibit H attached hereto and made a part hereof is a true and
correct listing of all material Seventh Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Seventh Mezzanine Lender's knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Seventh Mezzanine Loan
Documents.

         (ii)  Seventh Mezzanine Lender and the other Seventh Mezzanine
Noteholders are the legal and beneficial owners of the entire Seventh Mezzanine
Loan free and clear of any lien, security interest, option or other charge or
encumbrance, other than any lien or security interest granted to any Loan
Pledgee (as hereinafter defined) as contemplated by the provisions of
Section 16.

        (iii)  The Seventh Mezzanine Loan is not cross-defaulted with any loan
other than the Senior Loan, the First Mezzanine Loan, the Second Mezzanine Loan,
the Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan
and the Sixth Mezzanine Loan. The Premises do not secure any loan from Seventh
Mezzanine Lender to Seventh Mezzanine Borrower or any other Affiliate of Senior
Borrower.

        Section 5.    Transfer of Junior Loan or Senior Loan.    

        (a)    Junior Lender.    Notwithstanding the provisions of Section 9 or
any other provisions hereof (including the provisions of Section 12(a)(iii)
hereof), no Junior Lender or any Loan Pledgee with respect to a Junior Loan
shall Transfer in the aggregate, taking into account all prior Transfers, more
than forty nine percent (49%) of its respective beneficial interest in its
respective Junior Loan to any Person that is not a Qualified Transferee or a
Loan Pledgee, without receiving a Rating Agency Confirmation (in which case the
related transferee shall thereafter be deemed to be a "Qualified

32

--------------------------------------------------------------------------------




Transferee" for all purposes of this Agreement), and in connection with any
Transfer to a Qualified Transferee, any such Junior Lender shall, if requested
by the Rating Agencies, provide to Senior Lender, the other Junior Lenders and
the Rating Agencies within five (5) Business Days of such Transfer a
certification that such Transfer has been made to a Qualified Transferee or a
Loan Pledgee. Any such transferee (other than a Loan Pledgee or a participant in
connection with a participation of a portion of the applicable Junior Loan),
must assume in writing the obligations of such Junior Lender hereunder arising
from and after the date of such Transfer (and such Junior Lender shall remain
liable for its obligations hereunder arising prior to the date of such Transfer)
and agree to be bound by the terms and provisions hereof. Such proposed
transferee (other than a Loan Pledgee (prior to its realization on the Pledged
Junior Loan) or a participant in connection with a participation of a portion of
the applicable Junior Loan) shall also remake each of the representations and
warranties contained herein which are applicable to the Junior Loan being
acquired for the benefit of the Senior Lender and the Junior Lenders.

        (b)    Senior Junior Lender.    Each Senior Junior Lender may, from time
to time, in its sole discretion Transfer all or any part of the applicable
Senior Junior Loan or any interest therein as permitted herein without the
consent of any applicable Subordinate Junior Lender but subject to the other
provisions of this Section 5, and, notwithstanding any such Transfer or
subsequent Transfer by a transferee of such Senior Junior Lender, such Senior
Junior Loan and such Senior Junior Loan Documents shall be and remain a senior
obligation with respect to the applicable Subordinate Junior Loans in the
respects set forth in this Agreement and in accordance with the terms and
provisions of this Agreement; provided, however, in no event shall any such
Transfer be to Senior Borrower or to any Affiliate of Senior Borrower
(including, without limitation, any Junior Borrower that is an Affiliate of
Senior Borrower), provided, however, that the aforesaid prohibition shall not
apply to any Junior Lender or an Affiliate thereof that has acquired title to
Equity Collateral.

        (c)    Directing Senior Lender.    If more than one Person shall hold a
direct interest in the Senior Loan, the holder(s) of more than fifty percent
(50%) of the principal amount of the Senior Loan (unless the applicable
participation agreement or co-lender agreement among the holders of the Senior
Loan provides a different designation mechanism, which different mechanism shall
be specified in such notice and upon which each Junior Lender shall be entitled
to rely) shall designate by written notice to the Junior Lenders either (i) one
of such Persons or (ii) a servicer on behalf of such Persons (the "Directing
Senior Lender") to act on behalf of all such Persons holding an interest in the
Senior Loan. Except as otherwise agreed in writing by the Senior Lender and
Junior Lenders, the Directing Senior Lender shall have the sole right to receive
any notices which are required to be given or which may be given to the Senior
Lender and to exercise the rights and power given to the Senior Lender,
including any approval rights of the Senior Lender; provided, that until a
Directing Senior Lender has been so designated, the last Person known to the
Junior Lenders to be the Directing Senior Lender or to hold more than a fifty
percent (50%) direct interest in the Senior Loan shall be deemed to be the
Directing Senior Lender. Once a Directing Senior Lender has been designated
hereunder, each Junior Lender shall be entitled to rely on such designation
until it has received written notice from the Directing Senior Lender or the
holder(s) of more than fifty percent (50%) of the principal amount of the Senior
Loan of the designation of a different Person to act as the Directing Senior
Lender (unless the applicable participation agreement or co-lender agreement
among the holders of the Senior Loan provides a different designation mechanism,
which different mechanism shall be specified in such notice and upon which each
Junior Lender shall be entitled to rely). Notwithstanding any provision of this
Section 5(c) to the contrary, each Person holding an interest in the Senior Loan
shall be deemed to be a Senior Lender for purposes of the rights and
restrictions contained in Sections 5(a), (b) and (c) , and shall be subject to
the rights and restrictions thereof with respect to such Person's interest in
the Senior Loan.

33

--------------------------------------------------------------------------------



        (d)    Directing Junior Lender.    If more than one Person shall hold a
direct interest in a Junior Loan, the holder(s) of more than fifty percent (50%)
of the principal amount of such Junior Loan (unless the applicable participation
agreement or co-lender agreement among the holders of such Junior Loan provides
a different designation mechanism, which different mechanism shall be specified
in such notice and upon which Senior Lender and each Junior Lender shall be
entitled to rely) shall designate by written notice to Senior Lender and the
other Junior Lenders one of such Persons (a "Directing Junior Lender") to act on
behalf of all such Persons holding an interest in such Junior Loan. Except as
otherwise agreed in writing by the Senior Lender and Junior Lenders, the
Directing Junior Lender shall have the sole right to receive any notices which
are required to be given or which may be given to the Junior Lender holding the
applicable Junior Loan pursuant to this Agreement and to exercise the rights and
power given to the Junior Lender holding the applicable Junior Loan hereunder,
including any approval rights of the Junior Lender holding the applicable Junior
Loan; provided, that until a Directing Junior Lender has been so designated, the
last Person known to the Senior Lender and the other Junior Lenders to hold more
than a fifty percent (50%) direct interest in the applicable Junior Loan shall
be deemed to be the Directing Junior Lender for such Junior Loan. Once a
Directing Junior Lender has been designated hereunder with respect to a Junior
Loan, Senior Lender and each other Junior Lender shall be entitled to rely on
such designation until it has received written notice from the holder(s) of more
than fifty percent (50%) of the principal amount of the applicable Junior Loan
of the designation of a different Person to act as the Directing Junior Lender
for such Junior Loan (unless the applicable participation agreement or co-lender
agreement among the holders of such Junior Loan provides a different designation
mechanism, which different mechanism shall be specified in such notice and upon
which Senior Lender and each Junior Lender shall be entitled to rely).
Notwithstanding any provision of this Section 5(d) to the contrary, each Person
holding an interest in a Junior Loan shall be deemed to be a Junior Lender with
respect to the applicable Junior Loan for purposes of the rights and
restrictions contained in Section 5(a), (b) and (d) , and shall be subject to
the rights and restrictions thereof with respect to such Person's interest in
the applicable Junior Loan.

        (e)    Senior Lender.    Senior Lender may, from time to time, in its
sole discretion, Transfer all or any of the Senior Loan or any interest therein
in accordance with the terms of this Agreement, provided that any such
transferee (other than in connection with a Securitization, provided the
Transfer is made subject to this Agreement) assumes in writing the obligations
of Senior Lender hereunder accruing from and after such Transfer and (except in
connection with a Securitization) agrees to be bound by the terms and provisions
hereof, and notwithstanding any such Transfer or subsequent Transfer, the Senior
Loan and the Senior Loan Documents shall be and remain a senior obligation in
the respects set forth in this Agreement to the Junior Loan and the Junior Loan
Documents in accordance with the terms and provisions of this Agreement. Senior
Lender agrees that, Senior Lender will not Transfer the Senior Loan to Borrower
or any Affiliate of Borrower without the consent of all of the Junior Lenders,
which may be withheld in the Junior Lenders' sole discretion.

        Section 6.    Foreclosure of Separate Collateral.    (a) Notwithstanding
the provisions of Section 8 or any other provisions hereof (including the
provisions of Section 12(a)(iii) hereof), no Junior Lender nor any Loan Pledgee
with respect to a Junior Loan shall complete a foreclosure or otherwise realize
upon any of its Equity Collateral (or accept title to such Equity Collateral in
lieu of foreclosure, including, without limitation, sell or otherwise transfer
the Equity Collateral) unless (i) the transferee of the title to such Equity
Collateral is a Qualified Transferee, (ii) each of the Individual Properties
will be managed and operated by a Qualified Operator within thirty (30) days
after the transfer of title, (iii) if a non-consolidation opinion was delivered
in connection with the origination of the Senior Loan, there is delivered at the
transfer of title a non-consolidation opinion which has been reviewed and
approved by counsel to such Junior Lender as being in a form which would be in
such counsel's view acceptable to the Rating Agencies, and within ten
(10) Business Days after the transfer, a non-consolidation opinion acceptable to
the Rating Agencies and the applicable Senior Junior Lenders, (iv) the existing

34

--------------------------------------------------------------------------------




cash management system is maintained, to the extent required under the Senior
Loan Documents and the applicable Senior Junior Loan Documents, (v) immediately
following such foreclosure reserves for taxes, debt service, capital repair and
improvement expenses, tenant improvement expenses, leasing commissions and
operating expenses, insurance and ground rents, if any, are, to the extent
required under the Senior Loan Documents and the applicable Senior Junior Loan
Documents, maintained, (vi) after giving effect to such Transfer, on and after
the date of such Transfer, Senior Borrower and the applicable Junior Borrower
(to the extent required by the Senior Loan Documents and the applicable Senior
Junior Loan Documents) are Special Purpose Entities, and (vii) notice of the
Transfer and an officer's certificate from an officer of the applicable Junior
Lender certifying that all conditions set forth in clauses (i) through
(vi) above have been satisfied must be provided to Senior Lender, the applicable
Senior Junior Lenders and the Rating Agencies upon the satisfaction of the
requirements set forth above (which shall be within thirty (30) days subsequent
to the Transfer). In the event that such Transfer results in the explicit
release from future liability of any guarantor, indemnitor, pledgor, or other
obligor (each, a "Third Party Obligor"), under the Senior Loan and/or any Senior
Junior Loan, or any other guaranty, pledge or indemnity which may constitute a
Senior Loan Document and/or a Senior Junior Loan Document (each, a "Third Party
Agreement"), such transferee or an Affiliate thereof reasonably satisfactory to
Senior Lender and the applicable Senior Junior Lender shall: (A) execute and
deliver to each of Senior Lender and/or the applicable Senior Junior Lender a
substitute Third Party Agreement from a substitute Third Party Obligor
reasonably acceptable to Senior Lender and each applicable Senior Junior Lender,
in each case in a form substantially similar to the original Third Party
Agreement that it is replacing or otherwise in form reasonably acceptable to
Senior Lender and each applicable Senior Junior Lender, pursuant to which the
substitute Third Party Obligor shall undertake the obligations set forth therein
from and after the date of such Transfer (and only to the extent arising from
and after the date of such Transfer), and (B) if there are Certificates then
outstanding, deliver (or cause to be delivered) to Senior Lender and each Rating
Agency, an opinion of counsel that the substitution of the original Third Party
Obligor and the original Third Party Agreement with a substitute Third Party
Obligor and a substitute Third Party Agreement, would not cause a "significant
modification" of the Senior Loan, as such term is defined in Treasury
Regulations Section 1.860G 2(b); provided, however, that any substitute Third
Party Obligor which is a Qualified Transferee pursuant to clause (iv) of the
definition of "Qualified Transferee" shall be deemed satisfactory to Senior
Lender and the applicable Senior Junior Lenders.

        (b)   Nothing contained herein shall limit or restrict the right of any
Junior Lender to exercise its rights and remedies, in law or in equity, or
otherwise, in order to realize on any of its Separate Collateral that is not
Equity Collateral and to apply the proceeds therefrom as it deems appropriate in
its discretion (i.e., without payment subordination) (including exercising any
remedy against any guarantor (a "Guarantor") pursuant to any guaranty granted to
any Junior Lender as additional collateral to secure the obligations under the
applicable Junior Loan Documents) (a "Guaranty Claim"); provided, however, each
Junior Lender agrees that it shall not pursue the enforcement of any judgments
against Guarantor (but shall not be precluded from obtaining a judgment)
pursuant to this clause (b) if (i) Junior Lender has received notice that Senior
Lender is simultaneously exercising any rights and remedies that it may have
against such Guarantor under any guaranty granted to Senior Lender as additional
collateral to secure the obligations under the Senior Loan Documents or
(ii) Junior Lender has received notice that a Senior Junior Lender is
simultaneously exercising any rights and remedies that it may have against such
Guarantor under any guaranty granted to such Senior Junior Lender as additional
collateral to secure the obligations under the Senior Junior Loan Documents and
any right of payment of any Junior Lender under a Guaranty Claim shall be
subject and subordinate in all respects to the rights and claims of Senior
Lender and any applicable Senior Junior Lenders against such Guarantor.

        (c)   In the event a Junior Lender that is a Qualified Transferee or any
Qualified Transferee purchaser at a UCC sale obtains title to the Equity
Collateral, each of Senior Lender and any Senior

35

--------------------------------------------------------------------------------




Junior Lender acknowledges and agrees that any transfer or assumption fee in the
Senior Loan Agreement or any Senior Junior Loan Agreement shall be waived as a
condition to such Transfer however, all reasonable expenses incurred by Senior
Lender and by any Senior Junior Lender in connection with any such Transfer
shall be paid by such Junior Lender and any such Transfer shall not constitute a
breach or default under the Senior Loan Documents or any Senior Junior Loan
Documents, provided that such action is enforced in accordance with the terms
and conditions of this Agreement, including Section 6(a) . Senior Lender and any
applicable Senior Junior Lender shall not impose any unreasonable delay in
connection with any such Transfer.

        (d)   To the extent that any Qualified Transferee acquires the Equity
Collateral pledged to a Junior Lender pursuant to the Junior Loan Documents in
accordance with the provisions and conditions of this Agreement (including, but
not limited to Section 12 hereof), such Qualified Transferee shall acquire the
same subject to (i) the Senior Loan and the terms, conditions and provisions of
the Senior Loan Documents and (ii) the applicable Senior Junior Loans and the
terms, conditions and provisions of the applicable Senior Junior Loan Documents,
in each case for the balance of the term thereof, which shall not be accelerated
by Senior Lender or the related Senior Junior Lender solely due to such
acquisition and shall remain in full force and effect; provided, however, that
(A) such Qualified Transferee shall cause, within ten (10) days after the
transfer, (1) Senior Borrower and (2) the applicable Senior Junior Borrowers, in
each case to reaffirm in writing, subject to such exculpatory provisions as
shall be set forth in the Senior Loan Documents and the related Senior Junior
Loan Documents, as applicable, all of the terms, conditions and provisions of
the Senior Loan Documents and the related Senior Junior Loan Documents, as
applicable, on Senior Borrower's or the applicable Senior Junior Borrower's, as
applicable, part to be performed and (B) all defaults under (1) the Senior Loan
and (2) the applicable Senior Junior Loans, in each case which remain uncured or
unwaived as of the date of such acquisition have been cured by such Qualified
Transferee except for defaults that are not susceptible of being cured by such
Qualified Transferee; provided, that such defaults which are not susceptible of
being cured do not materially impair the value, use or operation of the Premises
taken as a whole, all as determined in the reasonable judgment of Senior Lender
and the applicable Senior Junior Lenders, or in the case of defaults that can
only be cured by the Junior Lender following its acquisition of the Equity
Collateral, the same shall be cured by the Junior Lender prior to the expiration
of the applicable Extended Non-Monetary Cure Period.

        (e)   Nothing contained in Section 5(a) or this Section 6 is intended
(i) to limit any Loan Pledgee's right under its financing documents with any
Junior Lender to foreclose against such Junior Lender, provided that such Loan
Pledgee complies with the applicable provisions of Section 16, or (ii) if any
such Loan Pledgee has foreclosed under its financing documents as aforesaid, to
limit such Loan Pledgee's right to foreclose against the applicable Junior
Borrower's interest in the Separate Collateral, provided that Loan Pledgee
complies with the applicable provisions of Section 5 and this Section 6.

        Section 7.    Notice of Rating Confirmation.    Each Junior Lender shall
promptly notify Senior Lender and each other Junior Lender of any intended
action relating to its respective Junior Loan which would require Rating Agency
Confirmation hereunder and shall cooperate with Senior Lender in obtaining such
confirmation. Senior Lender promptly shall notify Junior Lenders of any intended
action relating to the Senior Loan which would so require Rating Agency
Confirmation and shall cooperate with Junior Lenders in obtaining such
confirmation. The party whose actions necessitate or require Rating Agency
Confirmation shall pay all fees and expenses of the Rating Agencies in
connection with such request.

        Section 8.    Modifications, Amendments, etc.    (a) Senior Lender shall
have the right without the consent of any Junior Lender in each instance to
enter into any amendment, deferral, extension, modification, increase, renewal,
replacement, consolidation, supplement or waiver (collectively, a "Senior Loan
Modification") of the Senior Loan or any of the Senior Loan Documents provided
that no such Senior Loan Modification shall (i) increase the interest rate or
principal amount of the Senior

36

--------------------------------------------------------------------------------




Loan except for increases in principal to cover workout costs and enforcement
costs (including closing costs in connection therewith) and Protective Advances,
(ii) increase in any other material respect any monetary obligations of Senior
Borrower under the Senior Loan Documents, (iii) extend or shorten the scheduled
maturity date of the Senior Loan (other than by acceleration of the Senior Loan
after the lapse of any cure periods granted to any Junior Lender pursuant to the
terms of this Agreement or an extension option scheduled pursuant to the terms
of the Senior Loan Documents on the date hereof), (iv) increase the amount of
any principal payments required under the Senior Loan or modify any related
principal amortization schedule in a manner which would increase the amount of
principal payments except if increased in connection with (i) above, (v) convert
or exchange the Senior Loan into or for any other indebtedness or subordinate
any of the Senior Loan to any other indebtedness of Senior Borrower, (vi) accept
a grant of any lien on or security interest in any collateral or property of
Senior Borrower or any other Person not originally granted or contemplated to be
granted under the Senior Loan Documents, (vii) modify, waive or amend the terms
and provisions of the Senior Loan Cash Management Agreement or the Senior Loan
Agreement with respect to (1) the definitions of "Acceptable Counterparty",
"Debt Service", "Limited Cure Release Amount", "Release Amount" or "Spread
Maintenance Premium" (as such terms are defined in the Senior Loan Agreement
and/or the Cash Management Agreement), and any of the terms used within such
definitions or the covenants relating thereto, (2) any reserves or escrows,
including, without limitation, those for taxes, insurance, debt service,
repairs, replacements and ground rent, if any, or any provisions regarding the
release of funds from escrow (or waive compliance therewith) or reduce or,
except as may be reasonably required, increase monthly escrow deposit amounts,
(3) any future funding obligation or additional advances of loan proceeds, if
any, or (4) the amount of, manner, timing, method of the application of, or
order of priority in payment, of payments under the Senior Loan Documents or the
Junior Loan Documents, (viii) cross-default the Senior Loan with or subordinate
the Senior Loan to any other indebtedness, (ix) obtain any equity interest in
Senior Borrower or any Junior Borrower, or any contingent interest, additional
interest or so called "kicker" measured on the basis of the cash flow or
appreciation of the Premises, (x) consent to a higher strike price with respect
to the current or any new or extended interest rate cap agreement entered into
in connection with the Senior Loan or any extended term of the Senior Loan or
waive the requirement for an interest rate cap agreement if now or in the future
called for under the Senior Loan Documents or waive or release any obligation of
the counterparty under any interest rate cap agreement, (xi) waive, amend or
modify the transfer or encumbrance provisions in the Senior Loan Documents,
including, without limitation, modifying the Release Amount or Limited Cure
Release Amount, (xii) spread the lien of any Mortgage to encumber additional
real property (other than pursuant to the Substitution provisions of the Senior
Loan Agreement), (xiii) extend the period during which voluntary prepayments are
prohibited or during which prepayments require the payment of a prepayment fee
or premium or yield or spread maintenance charge or impose any prepayment fee or
premium or yield or spread maintenance charge in connection with a prepayment of
the Senior Loan when none is now required or after the current maturity date of
the Senior Loan or increase the amount of such prepayment fee, premium or yield
or spread maintenance charge, (xiv) modify, waive or amend, in any material
respect, the terms and provisions of Section 6.1 of the Senior Loan Agreement
(including any deductibles, limits, qualifications of insurers or terrorism
insurance requirements), (xv) release its lien on any material portion of the
collateral originally granted under the Senior Loan Documents (except as may be
required in accordance with the terms of the Senior Loan Documents), (xvi) amend
or modify the definition of Event of Default under the Senior Loan Documents,
(xvii) impose any additional fees upon Senior Borrower that would be required to
be paid on a periodic or regular basis, (xviii) add provisions which would
prohibit or restrict any Junior Lender (or any transferee of the interest in any
Junior Loan) from acquiring the interest of the applicable Junior Borrower by
foreclosure of the applicable Equity Collateral, (xix) impose any financial
covenants on Senior Borrower (or if such covenants exist, impose more
restrictive financial covenants on Senior Borrower); provided, however, in no
event shall Senior Lender be obligated to obtain any Junior Lender's consent to
a Senior Loan Modification prohibited above in

37

--------------------------------------------------------------------------------



the case of a workout or other surrender, extension, compromise, release,
renewal, or indulgence relating to the Senior Loan following the occurrence and
continuance of an Event of Default under the Senior Loan Documents, except, that
(A) under no condition shall the principal balance of Senior Loan be increased
in violation of item (i) above (with respect to increase in principal amount
only) or the modifications described in clauses (ix), (xiii) or (xvii) (except
for any workout fee payable to the Servicer of the Senior Loan following a
Securitization) above be made, without in each case the prior written consent of
each of the Junior Lenders and (B) during any Monetary Cure Period, Extended
Monetary Cure Period, Non-Monetary Cure Period or Extended Non-Monetary Cure
Period, provided that each Junior Lender is in compliance with the provisions of
Section 6 above, Senior Lender will not violate the provisions contained in
clauses (i) through (xix) above without the prior written consent of each Junior
Lender. In addition and notwithstanding the foregoing provisions of this
Section 8(a), any amounts funded by Senior Lender pursuant to the Senior Loan
Documents as a result of (1) the making of any Protective Advances or other
advances by Senior Lender expressly permitted by the terms of the Senior Loan
Documents, or (2) interest accruals or accretions provided for in the Senior
Loan Documents as of the date hereof and any compounding thereof (including
default interest), shall not be deemed to contravene this Section 8(a); for the
purposes of this sentence the term "Protective Advances" shall include all
advances where the sums advanced are advanced for the benefit of the Premises
whether or not expressly provided for in the Senior Loan Documents.

        (b)   Each Subordinate Junior Lender shall have the right without the
consent of Senior Lender or any Senior Junior Lender, in each instance to enter
into any amendment, deferral, extension, modification, increase, renewal,
replacement, consolidation, supplement or waiver (collectively, a "Junior Loan
Modification") of its Junior Loan or Junior Loan Documents, provided, that
without first receiving the consent of Senior Lender and any applicable Senior
Junior Lender, no such Junior Loan Modification shall: (i) increase the interest
rate or principal amount of the applicable Junior Loan except for increases in
principal to cover workout costs and enforcement costs (including closing costs
in connection therewith) and Protective Advances, (ii) increase in any other
material respect any monetary obligations of the applicable Junior Borrower
under the applicable Junior Loan Documents, (iii) extend or shorten the
scheduled maturity date of the applicable Junior Loan (other than by an
acceleration of such Junior Loan after the lapse of any cure periods granted to
any Subordinate Junior Lender pursuant to the terms of this Agreement),
(iv) increase the amount of any principal payments required under the applicable
Junior Loan or modify any related principal amortization schedule in a manner
which would increase the amount of principal payments except if increased in
connection with (i) above, (v) convert or exchange the applicable Junior Loan
into or for any other indebtedness, or subordinate any of such Junior Loan, to
any indebtedness of the applicable Junior Borrower, (vi) accept a grant of any
lien on or security interest in any collateral or property of the applicable
Junior Borrower or any other Person not originally granted or contemplated to be
granted under the applicable Junior Loan Documents, unless (x) such collateral
or property is owned by a Person other than such Junior Borrower and is not
collateral for the Senior Loan or any Senior Junior Loan and (y) the consent of
Senior Lender and the applicable Senior Junior Lender, is obtained if such
consent is required pursuant to the Senior Loan Documents or the applicable
Senior Junior Loan Documents, (vii) obtain any equity interest in Senior
Borrower or any Junior Borrower other than the applicable Junior Borrower, or
any contingent interest, additional interest or so called "kicker",
(viii) spread the lien and security interest of the Pledge Agreement to encumber
additional collateral, (ix) cross-default the applicable Junior Loan with any
other indebtedness other than the Senior Loan and any Senior Junior Loan,
(x) waive, amend or modify the transfer or encumbrance provisions in the
applicable Junior Loan Documents, including, without limitation, modifying the
Release Amount or Limited Cure Release Amount, (xi) consent to a higher strike
price with respect to the current or any new or extended interest rate cap
agreement entered into in connection with the applicable Junior Loan or any
extended term of the applicable Junior Loan. In addition and notwithstanding the
foregoing provisions of this Section 8(b), (a) any amounts funded by a Junior
Lender under its respective Junior Loan

38

--------------------------------------------------------------------------------




Documents as a result of (1) the making of any Protective Advances or other
advances by such Junior Lender expressly permitted by the terms of its Junior
Loan Documents as of the date hereof or (2) interest accruals or accretions and
any compounding thereof (including default interest) shall not be deemed to
contravene this Section 8(b). Notwithstanding the foregoing, in addressing an
Event of Default that has occurred under any Junior Loan Documents, or if a
Junior Lender in good faith believes that a Default (as defined in the
applicable Junior Loan Agreement) has occurred and Senior Lender and the
applicable Senior Junior Lenders, in their reasonable discretion, concur that
such Default under the applicable Junior Loan has occurred, the applicable
Junior Lender shall be permitted to amend or modify the applicable Junior Loan
in connection with a workout or other surrender, compromise, release, renewal or
modification of such Junior Loan, provided that under no conditions shall the
modifications described in clause (i) above (with respect to increases in
principal amounts only), clause (ii), clause (iii) (with respect to shortening
the maturity only), clause (iv), clause (v), or clause (vii) above be made
without the prior written consent of Senior Lender and the applicable Senior
Junior Lenders, and provided, further, that any such amendment or modification
shall not (x) increase the per annum rate at which interest is payable under the
applicable Junior Loan, unless such additional interest accrues and is
contingent and if no Event of Default under the Senior Loan and any applicable
Senior Junior Loans exists, then such additional interest may be paid from
excess net cash flow that would otherwise be payable to Senior Borrower or any
Junior Borrower or (y) require any specified sums as amortization payments other
than as now provided under the applicable Junior Loan Documents (however, such
Junior Lender will be permitted to retain excess net cash flow that would
otherwise be payable to Senior Borrower or any applicable Junior Borrower and to
apply such cash flow to the amortization of the principal balance of the
applicable Junior Loan or to deferred interest under the applicable Junior Loan,
subject to any prior right to such funds under the Senior Loan Cash Management
Agreement and any applicable Senior Junior Loan Cash Management Agreement).

        (c)   Each Senior Junior Lender shall have the right without the consent
of any applicable Subordinate Junior Lender, in each instance to enter into any
amendment, deferral, extension, modification, increase, renewal, replacement,
consolidation, supplement or waiver (collectively, a "Senior Junior Loan
Modification") of its Senior Junior Loan or Senior Junior Loan Documents,
provided, that without first receiving the consent of any applicable Subordinate
Junior Lender, no such Senior Junior Loan Modification shall: (i) increase the
interest rate or principal amount of the applicable Senior Junior Loan except
for increases in principal to cover workout costs and enforcement costs
(including closing costs in connection therewith) and Protective Advances,
(ii) increase in any other material respect any monetary obligations of the
applicable Senior Junior Borrower under the applicable Senior Junior Loan
Documents, (iii) extend or shorten the scheduled maturity date of the applicable
Senior Junior Loan (other than by acceleration of such Senior Junior Loan after
the lapse of any cure periods granted to any Subordinate Junior Lender pursuant
to the terms of this Agreement or an extension option scheduled pursuant to the
terms of the Senior Junior Loan Documents on the date hereof)), (iv) increase
the amount of any principal payments required under the applicable Senior Junior
Loan or modify any related principal amortization schedule in a manner which
would increase the amount of principal payments except if increased in
connection with (i) above, (v) convert or exchange the applicable Senior Junior
Loan into or for any other indebtedness, or subordinate any of such Senior
Junior Loan, to any indebtedness of the applicable Senior Junior Borrower,
(vi) accept a grant of any lien on or security interest in any collateral or
property of the applicable Senior Junior Borrower or any other Person not
originally granted or contemplated to be granted under the applicable Senior
Junior Loan Documents, (vii) modify, waive or amend the terms and provisions of
the applicable Senior Junior Loan Cash Management Agreement or the applicable
Senior Junior Loan Agreement with respect to (1) the definitions of "Acceptable
Counterparty", "Debt Service", "Limited Cure Release Amount", "Release Amount"
or "Spread Maintenance Premium" (as such terms are defined in the applicable
Senior Junior Loan Agreement and/or the applicable Senior Junior Loan

39

--------------------------------------------------------------------------------




Cash Management Agreement), and any of the terms used within such definitions or
the covenants relating thereto, (2) any reserves or escrows, including, without
limitation, those for taxes, insurance, debt service, repairs, replacements and
ground rent, if any, or any provisions regarding the release of funds from
escrow (or waive compliance therewith) or reduce or, except as may be reasonably
required, increase monthly escrow deposit amounts, (3) any future funding
obligation or additional advances of loan proceeds, if any, or (4) the amount
of, manner, timing, method of the application of, or order of priority in
payment, of payments under the applicable Senior Junior Loan Documents or the
applicable Subordinate Junior Loan Documents, (viii) cross-default or
subordinate the applicable Senior Junior Loan to any other indebtedness other
than the Senior Loan and any more senior Senior Junior Loan, (ix) obtain any
equity interest in Senior Borrower or any Junior Borrower other than pursuant to
an Equity Collateral Enforcement Action permitted hereunder, or any contingent
interest, additional interest or so called "kicker", (x) consent to a higher
strike price with respect to the current or any new or extended interest rate
cap agreement entered into in connection with the applicable Senior Junior Loan
or any extended term of the applicable Senior Junior Loan or waive the
requirement for a interest rate cap agreement if now or in the future called for
under the applicable Senior Junior Loan Documents or waive or release any
obligation of the counterparty under any interest rate cap agreement,
(xi) waive, amend or modify the transfer or encumbrance provisions in the
applicable Senior Junior Loan Documents, including, without limitation,
modifying the Release Amount or Limited Cure Release Amount, (xii) spread the
lien of the applicable Pledge Agreement to encumber additional collateral,
(xiii) extend the period during which voluntary prepayments are prohibited or
during which prepayments require the payment of a prepayment fee or premium or
yield maintenance charge or impose any prepayment fee or premium or yield or
spread maintenance charge in connection with a prepayment of the applicable
Senior Junior Loan when none is now required or after the current maturity date
of the applicable Senior Junior Loan or increase the amount of such prepayment
fee, premium or yield or spread maintenance charge, (xiv) modify, waive or
amend, in any material respect, the terms and provisions of Section 6.1 of the
applicable Senior Junior Loan Agreement, (xv) release its lien on any material
portion of the collateral originally granted under the applicable Senior Junior
Loan Documents (except as may be required in accordance with the terms of the
Senior Loan Documents, the more senior Senior Junior Loan Documents or the
applicable Senior Junior Loan Documents), (xvi) amend or modify the definition
of Event of Default under the applicable Senior Junior Loan Documents,
(xvii) impose any additional fees upon the applicable Senior Junior Borrower
that would be required to be paid on a periodic or regular basis, (xviii) add
provisions which would prohibit or restrict any other Junior Lender (or any
transferee of an interest in any other Junior Loan) from acquiring the interest
of the applicable Senior Junior Borrower by foreclosure of the applicable Equity
Collateral or (xix) impose any financial covenants on the applicable Senior
Junior Borrower (or if such covenants exist, impose more restrictive financial
covenants on the Senior Junior Borrower). In addition and notwithstanding the
foregoing provisions of this Section 8(c), (a) any amounts funded by a Senior
Junior Lender under its respective Senior Junior Loan Documents as a result of
(1) the making of any Protective Advances or other advances by such Senior
Junior Lender expressly permitted by the terms of its Senior Junior Loan
Documents as of the date hereof or (2) interest accruals or accretions and any
compounding thereof (including default interest) shall not be deemed to
contravene this Section 8(c); provided, however, in no event shall the
applicable Senior Junior Lender be obligated to obtain any Subordinate Junior
Lender's consent to a Senior Junior Loan Modification prohibited above in the
case of a workout or other surrender, extension, compromise, release, renewal,
or indulgence relating to the applicable Senior Junior Loan following the
occurrence and continuance of an Event of Default under the applicable Senior
Junior Loan Documents, except, that (A) under no condition shall the principal
balance of the applicable Senior Junior Loan be increased in violation of
item (i) above (with respect to increase in principal amount only) or the
provisions of item (viii), (xi) (with respect to permitting additional
indebtedness), (xiii), (xvii), (xviii) or (xix) above be violated, without in
each case the prior written consent of each of the Subordinate Junior Lenders
and (B) during any Junior Loan Monetary Cure Period, Junior Loan Extended

40

--------------------------------------------------------------------------------



Monetary Cure Period, Junior Loan Non-Monetary Cure Period or Junior Loan
Extended Non-Monetary Cure Period, provided that each Subordinate Junior Lender
is in compliance with the provisions of Section 6 above, the applicable Senior
Junior Lender will not violate the other provisions of items (i) through
(xix) above without the prior written consent of each Subordinate Junior Lender.

        (d)   Senior Lender shall deliver to Junior Lenders promptly upon
execution thereof, copies of any and all modifications, amendments, extensions,
consolidations, spreaders, restatements, alterations, changes or revisions to
any one or more of the Senior Loan Documents (including, without limitation, any
side letters, waivers or consents entered into, executed or delivered by Senior
Lender).

        (e)   Each Junior Lender shall deliver to Senior Lender and the other
Junior Lenders promptly upon execution thereof, copies of any and all
modifications, amendments, extensions, consolidations, spreaders, restatements,
alterations, changes or revisions to any one or more of its respective Junior
Loan Documents (including, without limitation, any side letters, waivers or
consents entered into, executed or delivered by such Junior Lender).

        (f)    Each Junior Lender shall consent to the amendment or modification
of a Junior Borrower's organizational documents upon request by Senior Lender
and/or the applicable Senior Junior Lender in order to satisfy requests made by
Rating Agencies rating any Certificates, provided that such amendment or
modification does not have a material adverse effect on the Junior Loan and the
costs and expenses thereof are not payable by such Junior Lender.

        Section 9.    Subordination of Junior Loans and Junior Loan
Documents.    (a) Except as otherwise provided in this Agreement, each Junior
Lender hereby subordinates and makes junior the Junior Loan held by such Junior
Lender, the related Junior Loan Documents and the liens and security interests
created thereby, and all rights, remedies, terms and covenants contained therein
to (i) the Senior Loan and the applicable Senior Junior Loans, (ii) the liens
and security interests created by the Senior Loan Documents and the applicable
Senior Junior Loan Documents, and (iii) all of the terms, covenants, conditions,
rights and remedies contained in the Senior Loan Documents and the applicable
Senior Junior Loan Documents and no extensions, modifications, consolidations,
supplements, amendments, replacements and restatements of and/or to the Senior
Loan Documents or the applicable Senior Junior Loan Documents that are permitted
by Section 8 shall affect the subordination thereof as set forth in this
Section 9. Senior Lender and the Junior Lenders each hereby acknowledge and
agree except as set forth in Section 6(b) hereof, that:

        (A)  Senior Lender has not acquired, and shall not hereafter acquire,
any lien on, or any other interest whatsoever in the Separate Collateral
relating to any Junior Loan that is held by the related Junior Lender, or any
part thereof and that collection from such Separate Collateral (including any
Guaranty Claim), the exercise of remedies and realization upon such Separate
Collateral by such Junior Lender or any applicable Loan Pledgee and the
application of proceeds therefrom as such Junior Lender deems appropriate in its
discretion are, except as set forth in Section 6(b) hereof, expressly permitted
and shall not constitute a default or an event of default under this Agreement,
the Senior Loan Documents or the applicable Junior Loan Documents;

        (B)  No other property of a Junior Borrower is collateral for the Senior
Loan;

        (C)  No Senior Junior Lender has acquired, and no Senior Junior Lender
shall hereafter acquire, any lien on, or any other interest whatsoever in the
Separate Collateral relating solely to any Subordinate Junior Loan that is held
by the related Subordinate Junior Lender, or any part thereof and that
collection from any such Separate Collateral (including any Guaranty Claim), the
exercise of remedies and realization upon such Separate Collateral by such
Subordinate Junior Lender or any applicable Loan Pledgee and the application of
proceeds therefrom as such Subordinate Junior Lender deems appropriate in its
discretion are, except as set forth in Section 6(b) hereof, expressly permitted
and shall not constitute a default or an event of default under this Agreement,
the applicable Senior Junior Loan Documents or the applicable Subordinate Junior
Loan Documents;

41

--------------------------------------------------------------------------------





        (D)  No property of the applicable Subordinate Junior Borrower is
collateral for any Senior Junior Loan;

        (E)  No Junior Borrower has any legal obligations to pay the Senior Loan
or to render any other performance under the Senior Loan Documents and no Junior
Borrower has any legal obligations to pay any other Junior Loan or to render any
other performance under the Junior Loan Documents for any other Junior Loan; and

        (F)  Senior Lender is not a creditor of any Junior Borrower and no more
senior Senior Junior Lender is a creditor of any other more junior Subordinate
Junior Borrower.

        (b)   Except with respect to the Separate Collateral or any Guaranty,
every document and instrument included within the Junior Loan Documents shall be
subject and subordinate to each and every document and instrument included
within the Senior Loan Documents and the applicable Senior Junior Loan Documents
and all extensions, modifications, consolidations, supplements, amendments,
replacements and restatements of and/or to the Senior Loan Documents and the
applicable Senior Junior Loan Documents to the extent such extensions,
modifications, consolidations, supplements, amendments, replacements and
restatements are permitted by the terms hereof.

        Section 10.    Payment Subordination.    (a) Except (i) as otherwise
expressly provided in this Agreement and (ii) in connection with the exercise by
a Junior Lender of its rights and remedies with respect to the Separate
Collateral (or, subject to the terms of Section 6(b) hereof, any Guaranty Claim)
in accordance with the terms of this Agreement and the application of the
proceeds therefrom as Junior Lender deems appropriate in its discretion, (x) all
of such Junior Lender's rights to payment of the Junior Loan held by such Junior
Lender and the obligations evidenced by the related Junior Loan Documents are
hereby subordinated to all of Senior Lender's rights to payment by Borrower of
the Senior Loan and the obligations secured by the Senior Loan Documents, and
such Junior Lender shall not accept or receive payments (including, without
limitation, whether in cash or other property and whether received directly,
indirectly or by set-off, counterclaim or otherwise, but excluding, the proceeds
received from any bona fide third party in connection with a secured party sale
of such Junior Lender's Equity Collateral, which may be retained by such Junior
Lender) from Borrower and/or from the Premises prior to the date that all of the
Senior Loan Liabilities then due to Senior Lender under the Senior Loan
Documents are paid in full and (y) all of such Junior Lender's rights to payment
of the Junior Loan held by such Junior Lender and the obligations evidenced by
the related Junior Loan Documents are hereby subordinated to all of the
applicable Senior Junior Lender's rights to payment by the applicable Senior
Junior Borrowers of the applicable Senior Junior Loans and the obligations
secured by the applicable Senior Junior Loan Documents, and such Junior Lender
shall not accept or receive payments (including, without limitation, whether in
cash or other property and whether received directly, indirectly or by set-off,
counterclaim or otherwise, but excluding, the proceeds received from any bona
fide third party in connection with a secured party sale of such Junior Lender's
Equity Collateral, which may be retained by such Junior Lender) from Borrower,
the Premises, from the applicable Senior Junior Borrower and/or the proceeds
from items identified in clauses (i) or (ii) of the definition of Separate
Collateral (but excluding, the proceeds received from any bona fide third party
in connection with a secured party sale of such Junior Lender's Equity
Collateral or any Guaranty Claim) securing or guaranteeing the applicable Senior
Junior Loans prior to the date that all obligations of the applicable Senior
Junior Borrowers then due to the applicable Senior Junior Lenders under the
applicable Senior Junior Loan Documents are paid in full.

        (b)   If (i) a Proceeding with respect to Senior Borrower shall have
occurred and has not been dismissed or (ii) there shall have occurred and be
continuing an Event of Default under the Senior Loan Documents, after giving
effect to Junior Lender's cure rights pursuant to Section 12, except as
expressly otherwise provided herein, Senior Lender shall be entitled to receive
payment and performance in full of all amounts due or to become due to Senior
Lender before any Junior Lender is

42

--------------------------------------------------------------------------------




entitled to receive any payment (including any payment which may be payable by
reason of the payment of any other indebtedness of Senior Borrower being
subordinated to the payment of the Junior Loans) on account of any Junior Loan
(other than payments with respect to a Junior Lender's Separate Collateral
permitted pursuant to this Agreement). If (i) a Proceeding with respect to
Senior Junior Borrower shall have occurred and has not been dismissed or
(ii) there shall have occurred and be continuing an Event of Default under the
Senior Junior Loan Documents, after giving effect to Subordinate Junior Lender's
cure rights pursuant to Section 12, the Senior Junior Lender holding the
applicable Senior Junior Loan shall be entitled to receive payment and
performance in full of all amounts due or to become due to such Senior Junior
Lender before any applicable Subordinate Junior Lender is entitled to receive
any payment (including any payment which may be payable by reason of the payment
of any other indebtedness of any Junior Borrower being subordinated to the
payment of the applicable Senior Junior Loans) on account of any applicable
Subordinate Junior Loan (other than payments with respect to any applicable
Subordinate Junior Lender's Separate Collateral permitted pursuant to this
Agreement). All payments or distributions upon or with respect to a Junior Loan
which are received by a Junior Lender contrary to the provisions of this
Agreement shall be received by such Junior Lender in trust for the benefit of
Senior Lender and the applicable Senior Junior Lenders to the extent payable to
Senior Lender or the applicable Senior Junior Lenders and shall be paid within
two (2) Business Days of receipt thereof over first to Senior Lender to the
extent then payable to Senior Lender and then to the applicable Senior Junior
Lenders in the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to, or held as collateral (in the case of non-cash
property or securities) for, the payment or performance first of the Senior Loan
Liabilities in accordance with the terms of the Senior Loan Documents and then
for, the payment or performance of the applicable Senior Junior Loan Liabilities
in accordance with the terms of the Senior Junior Loan Documents. Nothing
contained herein shall prohibit a Junior Lender from making Protective Advances
(and adding the amount thereof to the principal balance of its Junior Loan)
notwithstanding the existence of a default under the Senior Loan at such time.

        (c)   Notwithstanding anything to the contrary contained in this
Agreement, including, without limitation, Sections 10(a) and (b), provided that
(x) after giving effect to each Junior Lender's cure rights pursuant to
Section 12 hereof, no Event of Default shall exist and be continuing under the
Senior Loan Documents or the applicable Senior Junior Loan Documents, or Junior
Lender shall be pursuing its rights with respect to an Extended Non-Monetary
Cure Period in accordance with and subject to the terms and conditions set forth
in Section 12 of this Agreement with respect thereto and (y) the maturity date
of the Senior Loan and the applicable Senior Junior Loan (in each case, as the
same may be extended) has not occurred or been accelerated (unless following any
such acceleration the Senior Loan and/or the applicable Senior Junior Loan was
reinstated and no Event of Default exists thereunder):

          (i)  a Junior Lender may accept and retain current and delinquent
payments due and payable from time to time which the applicable Junior Borrower
is obligated to pay to such Junior Lender, or prepayments permitted to be made
by such Junior Borrower, in either case in accordance with the terms and
conditions of the applicable Junior Loan Documents. If funds are distributed to
a Junior Lender in accordance with the Senior Loan Documents or the applicable
Senior Junior Loan Documents, Senior Lender and the applicable Senior Junior
Lender agrees that, absent clear evidence of error, such distribution shall be
deemed to have been properly paid to such Junior Lender and may be accepted and
retained by such Junior Lender;

         (ii)  a Junior Lender may accept and retain amounts received in
connection with the exercise of its rights and remedies with respect to the
Separate Collateral (or, subject to the terms of Section 6(b) hereof, any
Guaranty Claim) in accordance with this Agreement; and

        (iii)  a Junior Lender may accept and retain prepayments of its
respective Junior Loan, together with any prepayment fee payable pursuant to
such Junior Loan Documents, from funds

43

--------------------------------------------------------------------------------






other than those funds held in the Senior Cash Management Account (as defined in
the Senior Loan Agreement) or any applicable Senior Junior Loan Cash Management
Account.

        (d)   Subject to the terms and provisions of Section 6 hereof, a Junior
Lender may, in its sole and absolute discretion without Senior Lender's or any
Senior Junior Lender's consent, take any Equity Collateral Enforcement Action or
Separate Collateral Enforcement Action; provided, however, (i) such Junior
Lender shall, prior to commencing any Equity Collateral Enforcement Action, give
the Senior Lender and the applicable Senior Junior Lenders written notice of the
default which would permit such Junior Lender to commence such Equity Collateral
Enforcement Action, as well as provide Senior Lender and the applicable Senior
Junior Lenders with copies of any and all material notices, pleadings,
agreements, motions and briefs served upon, delivered to or with any party to
any Equity Collateral Enforcement Action, (ii) such Junior Lender shall keep the
Senior Lender and the applicable Senior Junior Lenders reasonably apprised as to
the status of any Equity Collateral Enforcement Action and (iii) if and to the
extent that a Qualified Transferee acquires all of the ownership interests in an
applicable Junior Borrower pursuant to an Equity Collateral Enforcement Action
in accordance with the terms of this Agreement, then upon, from and after the
vesting of title thereto, such Junior Lender's rights pursuant to Section 12 and
Section 14 and the obligations of Senior Lender and the applicable Senior Junior
Lenders pursuant to Section 12 and Section 14 with respect to such Junior Lender
shall be null and void and of no further force and effect and every other
provision in this Agreement which references such Sections, rights or
obligations shall thereafter be read as if such reference, right or obligation
were not contained or specified therein with respect to such Junior Lender.
Nothing in this Agreement is intended to create and this Agreement does not
create any security interest by any Junior Lender in favor of Senior Lender and
the applicable Senior Junior Lenders and shall not constitute a guarantee by any
Junior Lender of its respective Junior Borrower's obligations under the
applicable Junior Loan Documents.

        (e)   In the event of a casualty to the buildings or improvements
constructed on any portion of the Premises or a condemnation or taking under a
power of eminent domain of all or any portion of the Premises, the buildings or
improvements thereon, Senior Lender shall have a first and prior interest in and
to any payments, awards, proceeds, distributions, or consideration arising from
any such event after deducting the costs of collection (the "Award"), provided
that if the amount of the Award is in excess of the Adjusted Release Amount (as
defined in the Senior Loan Agreement) due the Senior Lender under the Senior
Loan Documents, such excess Award or portion to be so remitted shall be applied,
to the extent permitted under the Senior Loan Documents, as follows: (i) first,
to the First Mezzanine Lender in the amount of the First Mezzanine Adjusted
Release Amount (as defined in the Senior Loan Agreement) due the First Mezzanine
Lender under the First Mezzanine Loan Documents, (ii) second, to the Second
Mezzanine Lender in the amount of the Second Mezzanine Adjusted Release Amount
(as defined in the Senior Loan Agreement) due the Second Mezzanine Lender under
the Second Mezzanine Loan Documents, (iii) third, to the Third Mezzanine Lender
in the amount of the Third Mezzanine Adjusted Release Amount (as defined in the
Senior Loan Agreement) due the Third Mezzanine Lender under the Third Mezzanine
Loan Documents, (iv) fourth, to the Fourth Mezzanine Lender in the amount of the
Fourth Mezzanine Adjusted Release Amount (as defined in the Senior Loan
Agreement) due the Fourth Mezzanine Lender under the Fourth Mezzanine Loan
Documents, (v) fifth, to the Fifth Mezzanine Lender in the amount of the Fifth
Mezzanine Adjusted Release Amount (as defined in the Senior Loan Agreement) due
the Fifth Mezzanine Lender under the Fifth Mezzanine Loan Documents, (vi) sixth,
to the Sixth Mezzanine Lender in the amount of the Sixth Mezzanine Adjusted
Release Amount (as defined in the Senior Loan Agreement) due the Sixth Mezzanine
Lender under the Sixth Mezzanine Loan Documents, (vii) seventh, to the Seventh
Mezzanine Lender in the amount of the Seventh Mezzanine Adjusted Release Amount
(as defined in the Senior Loan Agreement) due the Seventh Mezzanine Lender under
the Seventh Mezzanine Loan Documents, and (viii) eighth, to Senior Borrower. In
the event of any competing claims, Senior Lender shall continue to hold such
excess Award until Senior Lender receives an agreement signed by all

44

--------------------------------------------------------------------------------




parties making a claim to the excess Award or a final order of a court of
competent jurisdiction directing Senior Lender as to how the excess Award is to
be distributed. Notwithstanding the foregoing, in the event of a casualty or
condemnation, Senior Lender shall release the Awards in any such event to Senior
Borrower if and to the extent required by the terms and conditions of the Senior
Loan Documents in order to repair and restore the Premises or any portion
thereof in accordance with the terms and provisions of the Senior Loan
Documents. Awards made available to Senior Borrower for the repair or
restoration of the Premises or any portion thereof shall not be subject to
attachment by any Junior Lender, but this sentence is not intended to otherwise
affect any lien, if any, that a Junior Lender may have upon such proceeds.
Senior Lender shall use reasonable efforts to promptly (x) notify each Junior
Lender of any requests by Senior Borrower for the release of any Award and
(y) provide each Junior Lender with any documentation delivered by Senior
Borrower to Senior Lender with respect to any such request by Senior Borrower
for the release of any Award.

        (f)    With respect to any insurance policies (collectively, the
"Policies") for the Premises for which a Junior Lender and/or its Affiliate are
identified as "named insureds" or "additional insureds", until such time as the
Senior Loan has been paid in full, each Junior Lender acknowledges and agrees
that no Junior Lender nor any of its Affiliates shall have any right whatsoever
to (i) contest or challenge (in their capacity as named insureds) any such
settlement or adjustment approved by Senior Lender, (ii) disapprove any
settlement or adjustment of any claim or any distribution of proceeds under the
Policies approved by Senior Lender, or (iii) be issued checks, drafts or wires
(jointly or otherwise) representing proceeds of the Policies. Nothing contained
in this subparagraph (f) is meant to limit any rights that a Junior Lender has
under its respective Junior Loan Documents to approve of any action taken by the
applicable Junior Borrower. Senior Lender shall, at a Junior Lender's request,
advise such Junior Lender from time to time as to the status of any settlement
or adjustment of any claim or any distribution of proceeds under the Policies.

        Section 11.    Rights of Subrogation; Bankruptcy.    

        (a)    Marshalling of Assets and Information.    Each Junior Lender and
Senior Lender hereby waives any requirement for marshaling of assets hereby or
the right to assert that an election of remedies has occurred in connection with
any foreclosure of any security interest or any other realization upon
collateral in respect of the Senior Loan Documents or the Junior Loan Documents,
as applicable, or any exercise of any rights of set-off or otherwise. Each of
the Junior Lenders and Senior Lender assumes all responsibility for keeping
itself informed as to the condition (financial or otherwise) of Senior Borrower,
each Junior Borrower, the condition of the Premises and all other collateral and
other circumstances and, except for notices expressly required by this
Agreement, neither Senior Lender nor any Junior Lender shall have any duty
whatsoever to obtain, advise or deliver information or documents to the others
relative to such condition, business, assets and/or operations.

        (b)    Fiduciary Duties.    Each Junior Lender agrees that Senior Lender
owes no fiduciary duty to any Junior Lender in connection with the
administration of the Senior Loan and the Senior Loan Documents and each Junior
Lender agrees not to assert any such claim. Senior Lender agrees that none of
the Junior Lenders owes any fiduciary duty to Senior Lender in connection with
the administration of the Junior Loans and the Junior Loan Documents and Senior
Lender agrees not to assert any such claim. Each Junior Lender agrees that no
Junior Lender owes any fiduciary duty to any other Junior Lenders in connection
with the administration of a Junior Loan and the related Junior Loan Documents
and each Junior Lender agrees not to assert any such claim.

        (c)    Payments, Distributions and Protective Advances.    No payment or
distribution to Senior Lender pursuant to the provisions of this Agreement and
no Protective Advance by a Junior Lender and no other action taken by a Junior
Lender to cure any default under the Senior Loan Documents shall entitle such
Junior Lender to exercise any right of subrogation in respect thereof or provide
such Junior Lender with any claim against Senior Borrower, in each case, prior
to the payment in full of the

45

--------------------------------------------------------------------------------




Senior Loan Liabilities, and each of the Junior Lenders agrees that, except with
respect to the enforcement of its remedies under the Junior Loan Documents
related to the Junior Loan held by such Junior Lender permitted hereunder, prior
to the satisfaction of all Senior Loan Liabilities it shall not acquire, by
subrogation or otherwise, any lien, estate, right or other interest in any
portion of the Premises or any other collateral now securing the Senior Loan or
the proceeds therefrom that is or may be prior to, or of equal priority to, any
of the Senior Loan Documents or the liens, rights, estates and interests created
thereby. No payment or distribution to any applicable Senior Junior Lender
pursuant to the provisions of this Agreement and no Protective Advance by a
Junior Lender and no other action taken by a Junior Lender to cure any default
under the Senior Junior Loan Documents shall entitle such Junior Lender to
exercise any right of subrogation in respect thereof prior to the payment in
full of the applicable Senior Junior Loan Liabilities, and each Junior Lender
agrees that, except with respect to the enforcement of its remedies under the
Junior Loan Documents related to the Junior Loan held by such Junior Lender
permitted hereunder, prior to the satisfaction of all applicable Senior Junior
Loan Liabilities it shall not acquire, by subrogation or otherwise, any lien,
estate, right or other interest in any portion of the Premises, the Separate
Collateral of any applicable Senior Junior Lender or any other collateral now
securing the Senior Loan or any applicable Senior Junior Loan or the proceeds
therefrom that is or may be prior to, or of equal priority to, any of the
applicable Senior Junior Loan Documents or the Senior Loan Documents or the
liens, rights, estates and interests created thereby.

        (d)    Bankruptcy.    (i) Subject to Section 31 of this Agreement, the
provisions of this Agreement shall be applicable both before and after the
commencement, whether voluntary or involuntary, of any case, proceeding or other
action by or against Senior Borrower, any Junior Borrower or any SPE Constituent
Entity under any existing or future law of any jurisdiction relating to
bankruptcy, insolvency, reorganization or relief of debtors or any assignment by
Borrower for the benefit of creditors (a "Proceeding").

          (i)  For as long as the Senior Loan shall remain outstanding, none of
the Junior Lenders shall solicit, direct or cause Borrower or any other entity
which Controls Senior Borrower (the "Borrower Group") or any other Person to:
(1) commence any Proceeding against Senior Borrower or any SPE Constituent
Entity; (2) institute proceedings to have Senior Borrower or any SPE Constituent
Entity adjudicated a bankrupt or insolvent; (3) consent to, or acquiesce in, the
institution of bankruptcy or insolvency proceedings against Senior Borrower or
any SPE Constituent Entity; (4) file a petition or consent to the filing of a
petition seeking reorganization, arrangement, adjustment, winding-up,
dissolution, composition, liquidation or other relief by or on behalf of Senior
Borrower or any SPE Constituent Entity; (5) seek or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for Senior Borrower or any SPE Constituent Entity or a
substantial portion of any of its respective property, including without
limitation, the Premises, or any portion thereof, and any other collateral
securing the Senior Loan, or any portion thereof; (6) make an assignment for the
benefit of any creditor of Senior Borrower or any SPE Constituent Entity;
(7) seek to consolidate the Premises or any other assets of Senior Borrower or
any SPE Constituent Entity with the assets of any Junior Borrower or any member
of the Borrower Group in any proceeding relating to bankruptcy, insolvency,
reorganization or relief of debtors; (8) seek to consolidate Senior Borrower
with any Junior Borrower or any member of Borrower Group; or (9) take any action
in furtherance of any of the foregoing. The terms and provisions of this
Section 11(d) apply to each Junior Lender solely in its respective capacity as a
Junior Lender. If any Junior Lender commences an Equity Collateral Enforcement
Action against any Junior Borrower, and pursuant to such Equity Collateral
Enforcement Action, such Junior Lender takes title to the Equity Collateral of
such Junior Borrower, from and after the date title to such Equity Collateral is
vested in such Junior Lender (as applicable), such Junior Lender shall be bound
by the terms and provisions of the respective organizational documents of such
Junior Borrower regarding bankruptcy and all matters requiring

46

--------------------------------------------------------------------------------



the vote of the independent directors/managers/members of such Junior Borrower.
Subject to the limitations set forth herein, each Junior Lender will have the
right to appear in such Proceeding to protect its interest in the relevant
Equity Collateral, in the Junior Lender's capacity as pledgee of the Equity
Collateral.

         (ii)  In the event that a Junior Lender is deemed to be a creditor of
Senior Borrower in any Proceeding: (1) each of the Junior Lenders hereby agrees
that it shall not make any election, give any consent, commence any action or
file any motion, claim, obligation, notice or application or take any other
action in any Proceeding by or against Senior Borrower or any SPE Constituent
Entity without the prior consent of Senior Lender, except to the extent
necessary to preserve or realize upon such Junior Lender's interest in any
Separate Collateral pledged to such Junior Lender pursuant to the Junior Loan
Documents related to the Junior Loan held by such Junior Lender; provided,
however, that any such filing shall not be as a creditor of the Senior Borrower;
(2) Senior Lender may vote in any such Proceeding any and all claims of such
Junior Lender, and each of the Junior Lenders hereby appoints the Senior Lender
as its agent, and grants to the Senior Lender an irrevocable power of attorney
coupled with an interest, and its proxy, for the purpose of exercising any and
all rights and taking any and all actions available to such Junior Lender in
connection with any case by or against Senior Borrower or any SPE Constituent
Entity in any Proceeding, including without limitation, the right to file and/or
prosecute any claims, to vote to accept or reject a plan, to make any election
under Section 1111(b) of the Bankruptcy Code, provided, however, that with
respect to any proposed plan of reorganization in respect of which creditors are
voting, Senior Lender may vote on behalf of such Junior Lender only if the
proposed plan would result in Senior Lender being "impaired" (as such term is
defined in the United States Bankruptcy Code); and (3) no Junior Lender shall
challenge the validity or amount of any claim submitted in such Proceeding by
Senior Lender in good faith or any valuations of the Premises, or any portion
thereof, or other Senior Loan collateral submitted by Senior Lender in good
faith, in such Proceeding or take any other action in such Proceeding, which is
adverse to Senior Lender's enforcement of its claim or receipt of adequate
protection (as that term is defined in the Bankruptcy Code); provided, however
that no such valuations submitted in such Proceeding by Senior Lender shall be
binding upon any Junior Lender in any Proceeding concerning any other Person,
including, without limitation, any Junior Borrower, any member of the Junior
Borrower Group, or any Affiliate thereof. Prior to Securitization of the Senior
Loan (or after a Securitization of the Senior Loan if Senior Lender owns all of
the Certificates), Senior Lender shall not have the rights provided in this
Section 11(d)(iii) if Senior Lender is an Affiliate of Senior Borrower.

        (iii)  For as long as any applicable Senior Junior Loan with respect to
a Junior Lender shall remain outstanding, such Junior Lender shall not, and
shall not solicit any Person to, and shall not direct or cause the Junior
Borrower under the Junior Loan held by such Junior Lender to direct or cause
such Junior Borrower or any entity which Controls such Junior Borrower (as
applicable, the "Junior Borrower Group") to: (1) commence any Proceeding against
any applicable Senior Junior Borrower; (2) institute proceedings to have any
applicable Senior Junior Borrower adjudicated a bankrupt or insolvent;
(3) consent to, or acquiesce in, the institution of bankruptcy or insolvency
proceedings against any applicable Senior Junior Borrower; (4) file a petition
or consent to the filing of a petition seeking reorganization, arrangement,
adjustment, winding-up, dissolution, composition, liquidation or other relief by
or on behalf of any applicable Senior Junior Borrower; (5) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for any applicable Senior Junior Borrower,
Separate Collateral for any applicable Senior Junior Loan (or any portion
thereof) or any other collateral securing any applicable Senior Junior Loan (or
any portion thereof); (6) make an assignment for the benefit of any creditor of
any applicable Senior Junior Borrower; (7) seek to consolidate the Separate
Collateral for any applicable Senior Junior Loan (or any portion thereof) or any
other

47

--------------------------------------------------------------------------------






assets of any applicable Senior Junior Borrower with the assets of the Junior
Borrower under the Junior Loan held by such Junior Lender or any member of the
applicable Junior Borrower Group in any proceeding relating to bankruptcy,
insolvency, reorganization or relief of debtors; (8) seek to consolidate any
applicable Senior Junior Borrower with any Subordinate Junior Borrower or any
member of Junior Borrower Group for a Subordinate Junior Borrower; or (9) take
any action in furtherance of any of the foregoing.

        (iv)  In the event that a Junior Lender is deemed to be a creditor of
any applicable Senior Junior Borrower in any Proceeding: (1) such Junior Lender
hereby agrees that it shall not make any election, give any consent, commence
any action or file any motion, claim, obligation, notice or application or take
any other action in any Proceeding by or against any applicable Senior Junior
Borrower without the prior consent of the applicable Senior Junior Lenders,
except to the extent necessary to preserve or realize upon its interest in the
Equity Collateral; provided, however, that any such filing shall not be as a
creditor of any applicable Junior Borrower; (2) the applicable Senior Junior
Lenders in their respective order of priority may vote in any such Proceeding
any and all claims of such Junior Lender, and such Junior Lender hereby appoints
the applicable Senior Junior Lenders in their respective order of priority as
its agent, and grants to the applicable Senior Junior Lenders in their
respective order of priority an irrevocable power of attorney coupled with an
interest, and its proxy, for the purpose of exercising any and all rights and
taking any and all actions available to the applicable Senior Junior Lenders in
connection with any case by or against the applicable Senior Junior Borrowers in
any Proceeding, including without limitation, the right to file and/or prosecute
any claims, to vote to accept or reject a plan, to make any election under
Section 1111(b) of the Bankruptcy Code, provided, however, that with respect to
any proposed plan of reorganization in respect of which creditors are voting,
the applicable Senior Junior Lenders in their respective order of priority may
vote on behalf of such Junior Lender only if the proposed plan would result in
such applicable Senior Junior Lender being "impaired" (as such term is defined
in the United States Bankruptcy Code); and (3) such Junior Lender shall not
challenge the validity or amount of any claim submitted in such Proceeding by
any applicable Senior Junior Lender in good faith or any valuations of the
Separate Collateral for such Senior Junior Lender's Senior Junior Loan or other
collateral for such applicable Senior Junior Loan submitted by such applicable
Senior Junior Lender in good faith, in such Proceeding or take any other action
in such Proceeding, which is adverse to enforcement by any applicable Senior
Junior Lender of its claim or receipt of adequate protection (as that term is
defined in the Bankruptcy Code); provided, however that no such valuations
submitted in such Proceeding by Senior Junior Lender shall be binding upon any
Junior Lender in any Proceeding concerning any other Person, including, without
limitation, any Junior Borrower, any member of the Junior Borrower Group, or any
Affiliate thereof. No Senior Junior Lender shall have the rights provided in
this Section 11(d)(v) if such Senior Junior Lender is an Affiliate of Borrower.

         (v)  The terms and provisions of this Section 11(d) apply to each
Junior Lender solely in its capacity as a Junior Lender.

        Section 12.    Rights of Cure.    

        (a)    Senior Loan Default.    Prior to Senior Lender commencing any
Enforcement Action under the Senior Loan Documents, Senior Lender shall provide
written notice of such default to each Junior Lender and any Loan Pledgee
entitled to notice thereof pursuant to Section 16 of this Agreement, whether or
not Senior Lender is obligated to give notice thereof to Senior Borrower (each,
a "Senior Loan Default Notice"). In the event Senior Lender has delivered a
Senior Loan Default Notice pursuant to Sections 12(a)(i) or (ii) below which has
not been cured by a Junior Lender, Senior Lender shall provide the Junior
Lenders with copies of any and all material notices relating to such Event of
Default, pleadings, agreements, motions and briefs served upon, delivered to or
with any party to any Enforcement Action and otherwise keep the Junior Lenders
reasonably apprised as to the current

48

--------------------------------------------------------------------------------




status of any Enforcement Action. Prior to or concurrently with undertaking any
curative action with respect to the Senior Loan, a Junior Lender shall provide
the other Junior Lenders with written notice thereof. Senior Lender shall permit
the Junior Lenders an opportunity to cure such default in accordance with the
following terms:

          (i)  Monetary Default.    If the default identified in the Senior Loan
Default Notice is a monetary default relating to (1) any scheduled payment of
principal or interest, or (2) the payment of any other liquidated sum of money,
Junior Lenders shall have until ten (10) Business Days after the later of
(a) the receipt (or deemed receipt) of the Senior Loan Default Notice or
(b) expiration of the Senior Borrower's cure period, if any, to cure such
monetary default (a "Monetary Cure Period"); provided, however, that in the
event a Junior Lender elects to cure such monetary default, such Junior Lender
hereby agrees (x) to indemnify, defend and hold harmless Senior Lender for all
cost, expenses, losses, liabilities, obligations, damages, penalties, and
disbursements arising under any pooling and servicing agreement applicable to
the Senior Loan to the extent imposed on, incurred by or asserted against Senior
Lender due to or arising from such Monetary Cure Period, (y) without duplication
of the foregoing, to reimburse Senior Lender for any interest charged by Senior
Lender or the servicer on any advances for monthly payments of principal and/or
interest on the Senior Loan and/or on any Protective Advances during the
Monetary Cure Period arising under the applicable pooling and servicing
agreement, and (z) if the monetary default is not cured within the Monetary Cure
Period but is thereafter cured by a Junior Lender, to pay Senior Lender the
excess of interest accruing at the Default Rate (without duplication) over
interest accruing at the Interest Rate under the Senior Loan for the number of
days beyond the expiration of such Monetary Cure Period that the default to
which such Monetary Cure Period related continued uncured, less any amounts paid
by such Junior Lender under (y) above. A Junior Lender shall not be required, in
order to effect a cure hereunder during the Monetary Cure Period, to pay any
late charges or (other than the cure by a Junior Lender of a default in the
payment of the Senior Loan in full on the maturity date thereof) any interest at
the Default Rate under the Senior Loan Documents (irrespective of any cure of
such default by a Junior Lender pursuant to the provisions of this Agreement),
and no late charges or interest at the Default Rate shall accrue against such
Junior Lender for such period. There shall be no right to cure as hereinabove
set forth with respect to monthly scheduled interest and principal payments for
a period of more than six (6) consecutive months (regardless of which Junior
Lender has cured such monetary default) unless such Junior Lender seeking to
cure beyond such six (6) month period has commenced and is continuing to
diligently pursue its rights against such Junior Lender's Equity Collateral, in
which case such Junior Lender shall be entitled to continue curing such monetary
defaults involving monthly scheduled interest and principal payments until the
occurrence of any voluntary or involuntary Proceeding involving Senior Borrower
(such additional monetary cure period, an "Extended Monetary Cure Period"). In
the event more than one Junior Lender cures any monetary default in accordance
with the terms of this Section, Senior Lender hereby agrees (x) to accept the
cure from the junior most Junior Lender and (y) to return to any Senior Junior
Lender(s) within three (3) Business Days of accepting such cure from the junior
most Junior Lender any funds tendered by the Senior Junior Lender(s). The cure
period for a Junior Lender with respect to a monetary default shall run
concurrently with the cure period for the other Junior Lenders with respect to
such monetary default and in no event sequentially. Notwithstanding the
foregoing, if one Junior Lender has satisfied the conditions for an Extended
Monetary Cure Period with respect to defaults involving monthly scheduled
interest and principal payments as set forth above and thereafter ceases to
qualify for such Extended Monetary Cure Period (either by failing to make cure
payments or failing to diligently pursue its rights against its Equity
Collateral) then (A) such Junior Lender's cure rights with respect to all
monetary defaults shall immediately terminate (unless Borrower shall have cured
all defaults and reinstated the Senior Loan in good standing) and
(B) notwithstanding any of the other Junior Lender's earlier

49

--------------------------------------------------------------------------------



election not to cure the defaults involving monthly scheduled interest and
principal payments, such other Junior Lenders shall be entitled to succeed to
all rights under the existing Extended Monetary Cure Period, upon written notice
to the Senior Lender, so long as such other Junior Lender promptly commences and
thereafter diligently pursues its rights against its Equity Collateral, makes
all cure payments and otherwise satisfies the provisions of this Section 12. If
the default referenced in a Senior Loan Default Notice has been cured such that
there is no longer an Event of Default under the Senior Loan Documents, the
Junior Lenders shall have the same Monetary Cure Period with respect to any
future Senior Loan Default Notice.

         (ii)  Non-Monetary Default.    If the default is of a non-monetary
nature (for so long as such non-monetary default is not caused by a Proceeding
of Senior Borrower or during such Non-Monetary Cure Period (as defined herein) a
Proceeding of Senior Borrower does not occur), each Junior Lender shall have
until the later of (a) ten (10) Business Days from the receipt (or deemed
receipt) of the Senior Loan Default Notice and (b) the expiration of the Senior
Borrower's cure period to cure such non-monetary default (a "Non-Monetary Cure
Period"); provided, however, if such non-monetary default cannot reasonably be
cured within such period or if no cure period is provided and, if applicable,
curative action was commenced by such Junior Lender within the Non-Monetary Cure
Period and, if there is a cure period, is being diligently pursued by a Junior
Lender (or with respect to a non-monetary default that is not susceptible of
cure, if a Junior Lender shall be diligently pursuing the foreclosure of its
Equity Collateral and such non-monetary default does not materially impair the
value, use or operation of the Premises, all as determined in the reasonable
judgment of Senior Lender), then such Junior Lender only shall be given an
additional period of time as is reasonably necessary for such Junior Lender in
the exercise of due diligence to cure such non-monetary default (or, in the case
of any such non-monetary default as described above that is not susceptible of
cure, then such Junior Lender shall be given an additional period of time as is
reasonably necessary for such Junior Lender in the exercise of due diligence to
complete such foreclosure), for so long as (1) such Junior Lender diligently and
expeditiously proceeds to cure such non-monetary default (or with respect to a
non-monetary default that is not susceptible of cure, if such Junior Lender
shall be diligently pursuing the foreclosure of its Equity Collateral and such
non-monetary default does not materially impair the value, use or operation of
the Premises, all as determined in the reasonable judgment of Senior Lender),
(2) timely payment of Senior Lender's regularly scheduled monthly interest and
amortization payments under the Senior Loan and any other amounts due under the
Senior Loan Documents is made, (3) such additional period of time does not
exceed sixty (60) days, unless such non-monetary default is of a nature that
cannot be cured within such sixty (60) days without ownership of such Junior
Lender's Equity Collateral or is not susceptible to cure, in which case such
Junior Lender shall have such additional time as is reasonably necessary to gain
ownership of its Equity Collateral, provided that such Junior Lender is
continuously and diligently pursuing the ownership of its Equity Collateral and
such non-monetary default does not materially impair the value, use or operation
of the Premises, all as determined in the reasonable judgment of Senior Lender,
(4) such non-monetary default is not caused by a Proceeding of Senior Borrower
or during such Non-Monetary Cure Period a Proceeding of Senior Borrower does not
occur, and (5) during such Non-Monetary Cure Period, with respect to such
non-monetary default (and any additional period of time provided for above),
there is no further material adverse effect on Senior Borrower, the Senior Loan
or the value, use or operation of the Premises taken as a whole, all as
determined in the reasonable judgment of Senior Lender (such additional
Non-Monetary Cure Period, an "Extended Non-Monetary Cure Period").
Notwithstanding anything to the contrary contained herein, in no event shall any
Extended Non-Monetary Cure Period extend beyond the date that is five (5) years
prior to the Rated Final Distribution Date. If a Junior Lender is exercising its
cure right, it shall consult with the applicable Senior Junior Lenders and keep
such Senior Junior Lenders informed as to its progress. The Non-Monetary Cure
Period and any additional cure

50

--------------------------------------------------------------------------------






period granted hereunder to a Junior Lender electing to cure a non-monetary
default of Senior Borrower (including, with respect to a non-monetary default
that is not susceptible of cure, any additional time as is reasonably necessary
for a Junior Lender to foreclose on its Equity Collateral) shall automatically
terminate upon the commencement of a Proceeding involving the Senior Borrower,
unless the Proceeding is dismissed in which case the right will be deemed
reinstated from and after such dismissal to the extent the other conditions of
this Section 12(a) are satisfied. Notwithstanding the foregoing, if a Junior
Lender abandons its cure efforts during a Non-Monetary Cure Period or Extended
Non-Monetary Cure Period or fails to satisfy any of the conditions set forth in
clauses (1), (2), (3), (4) and (5) above during a Non-Monetary Cure Period, then
(A) such Junior Lender's cure rights with respect to the applicable non-monetary
default (but not any other non-monetary default) shall immediately terminate and
(B) notwithstanding any other Junior Lenders' earlier election not to cure the
applicable non-monetary default, such other Junior Lenders shall be entitled to
succeed to all rights under the existing Non-Monetary Cure Period, upon written
notice to the Senior Lender, so long as any such other Junior Lender promptly
commences and thereafter diligently pursues its rights against its Separate
Collateral and the conditions set forth in clauses (1), (2), (3), (4) and
(5) above are satisfied.

        (iii)  To the extent that any Junior Lender or any Qualified Transferee,
in accordance with the provisions and conditions of this Agreement, acquires the
ownership interests in Senior Borrower or any Senior Junior Borrower, as
applicable, pursuant to a Separate Collateral Enforcement Action, such Junior
Lender or such Qualified Transferee shall acquire the same subject to the Senior
Loan and the terms, conditions and provisions of the Senior Loan Documents for
the balance of the term thereof (including any extension rights as provided
therein), which shall not be accelerated by Senior Lender solely due to such
acquisition and shall remain in full force and effect, provided, that (i) such
Junior Lender or Qualified Transferee shall have caused Senior Borrower and any
new Third-Party Obligor to reaffirm their respective obligations under the
Senior Loan Documents in writing (subject to such exculpatory provisions as are
set forth therein), and thereafter to perform, all of the terms, conditions and
provisions of the Senior Loan Documents on Senior Borrower's part to be
performed and (ii) all defaults under the Senior Loan which remain uncured as of
the date of such acquisition have been cured by such Qualified Transferee or
waived by Senior Lender except for defaults that are not susceptible of being
cured by such Qualified Transferee; provided, that such defaults which are not
susceptible of being cured do not materially impair the value, use or operation
of the Premises taken as a whole, all as determined in the reasonable judgment
of Senior Lender. Notwithstanding any contrary or inconsistent provision of this
Agreement, the Senior Loan Documents or the Junior Loan Documents, no
acquisition or other fee or similar charge shall be due in connection with such
Junior Lender's or such other Qualified Transferee's acquisition of any interest
in Senior Borrower, any Junior Borrower or the Premises as the result of an
Equity Collateral Enforcement Action or assignment in lieu of foreclosure or
other negotiated settlement in lieu of any of the foregoing. In addition, to the
extent that a Junior Lender or any Qualified Transferee, in accordance with the
provisions and conditions of this Agreement, acquires the ownership interests in
such Senior Borrower, pursuant to an Enforcement Action or otherwise during the
sixty (60) days prior to the maturity date (or any extended maturity date, as
applicable) of the Senior Loan, such Junior Lender, or such Qualified Transferee
shall only be required to deliver a notice of extension of the term of such
Senior Loan five (5) Business Days prior to the maturity date notwithstanding
anything to the contrary in the Senior Loan Agreement.

51

--------------------------------------------------------------------------------



        (b)    Junior Loan Default.    Prior to accelerating a Junior Loan or
commencing any Equity Collateral Enforcement Action by reason of an Event of
Default under the applicable Junior Loan Documents, the Junior Lender holding
the Junior Loan that is subject to an Event of Default shall provide written
notice of the default which would permit such Junior Lender to accelerate the
applicable Junior Loan or commence an Equity Collateral Enforcement Action to
the applicable Subordinate Junior Lenders and any Loan Pledgees entitled to
notice thereof pursuant to Section 16 of this Agreement, whether or not such
Junior Lender is obligated to give notice thereof to the Junior Borrower under
such Junior Loan (each, a "Junior Loan Default Notice"). Except in connection
with such Junior Borrower's failure to repay such Junior Loan in full on the
maturity date thereof, the Junior Lender holding the Junior Loan that is subject
to an Event of Default shall permit the applicable Subordinate Junior Lenders an
opportunity to cure such default in accordance with the provisions of this
Section 12. In the event a Junior Borrower fails to repay a Junior Loan in full
on the maturity date thereof, each of the Subordinate Junior Lenders with
respect to such Junior Loan shall have the right to purchase such Junior Loan
pursuant to the terms, and subject to the conditions, provided in Section 14(b).
Prior to or concurrently with undertaking any curative action with respect to a
Junior Loan, a Junior Lender shall provide the other Junior Lenders with written
notice thereof. Each Junior Lender shall keep the applicable Subordinate Junior
Lenders reasonably apprised as to the status of any Equity Collateral
Enforcement Action.

          (i)  Junior Loan Monetary Default.    If the default identified in the
Junior Loan Default Notice is a monetary default relating to (1) any scheduled
payment of principal or interest or (2) the payment of any other liquidated sum
of money, the Subordinate Junior Lenders shall have until ten (10) Business Days
after the later of (a) the receipt (or deemed receipt) by the applicable
Subordinate Junior Lenders of the Junior Loan Default or (b) expiration of the
applicable Senior Junior Borrower's Notice to cure such monetary default (each
such cure period, a "Junior Loan Monetary Cure Period"); provided, however, that
in the event a Subordinate Junior Lender elects to cure such monetary default,
such Subordinate Junior Lender hereby agrees (x) to indemnify, defend and hold
harmless the applicable Senior Junior Lender for all cost, expenses, losses,
liabilities, obligations, damages, penalties, and disbursements arising under
any servicing agreement applicable to the Senior Junior Loan to the extent
imposed on, incurred by or asserted against Senior Junior Lender due to or
arising from such Junior Loan Monetary Cure Period, (y) without duplication, to
reimburse the applicable Senior Junior Lender for any interest charged by the
applicable Senior Junior Lender or the servicer on any advances for monthly
payments of principal and/or interest on the applicable Senior Junior Loan
and/or on any Protective Advances during the Junior Loan Monetary Cure Period,
and (z) if the monetary default is not cured within the Junior Loan Monetary
Cure Period but is thereafter cured by a Subordinate Junior Lender, to pay the
applicable Senior Junior Lender the excess of interest accruing at the Default
Rate (without duplication) over interest accruing at the Interest Rate under the
applicable Senior Junior Loan for the number of days beyond the expiration of
such Junior Loan Monetary Cure Period that the default to which such Junior Loan
Monetary Cure Period related continued uncured, less any amounts paid by such
Subordinate Junior Lender under (y) above. A Subordinate Junior Lender shall not
be required, in order to effect a cure hereunder during the Junior Loan Monetary
Cure Period, to pay any late charges or (other than the cure by a Subordinate
Junior Lender of a default in the payment of the applicable Senior Junior Loan
in full on the maturity date thereof) any interest at the Default Rate under the
applicable Senior Junior Loan Documents (irrespective of any cure of such
default by a Subordinate Junior Lender pursuant to the provisions of this
Agreement), and no late charges or interest at the Default Rate shall accrue
against such Subordinate Junior Lender for such period. There shall be no right
to cure as hereinabove set forth with respect to monthly scheduled interest and
principal payments for a period of more than six (6) consecutive months
(regardless of which Subordinate Junior Lender has cured such monetary default)
unless such Subordinate Junior Lender seeking to cure beyond such six

52

--------------------------------------------------------------------------------



(6) month period has commenced and is continuing to diligently pursue its rights
against such Subordinate Junior Lender's Equity Collateral, in which case such
Subordinate Junior Lender shall be entitled to continue curing such monetary
defaults involving monthly scheduled interest and principal payments until the
occurrence of any voluntary or involuntary Proceeding involving the applicable
Junior Borrower (such additional monetary cure period, a "Junior Loan Extended
Monetary Cure Period"). In the event more than one Subordinate Junior Lender
cures any monetary default in accordance with the terms of this Section, the
applicable Senior Junior Lender hereby agrees (x) to accept the cure from the
junior most Subordinate Junior Lender and (y) to return to any Senior
Subordinate Junior Lender(s) within three (3) Business Days of accepting such
cure from the junior most Subordinate Junior Lender any funds tendered by the
Senior Subordinate Junior Lender(s). The cure period for a Subordinate Junior
Lender with respect to a monetary default shall run concurrently with the cure
period for the other Subordinate Junior Lenders with respect to such monetary
default and in no event sequentially. Notwithstanding the foregoing, if a
Subordinate Junior Lender elects to pursue such cure of defaults involving
monthly scheduled debt service payments as set forth above and thereafter either
fails to make the required cure payments or fails to diligently pursue its
rights against such Subordinate Junior Lender's Equity Collateral, then
notwithstanding the earlier election of the remaining Subordinate Junior Lenders
not to cure the defaults involving monthly scheduled debt service payments, such
other Subordinate Junior Lenders shall be entitled to succeed to all such cure
rights, upon written notice to the Senior Junior Lender that is the holder of
the Senior Junior Loan that is subject to the Event of Default, so long as such
remaining Subordinate Junior Lender promptly commences and thereafter diligently
pursues its rights against its Equity Collateral and otherwise satisfies the
provisions of this Section 12(b)(i). If the default referenced in a Junior Loan
Default Notice has been cured such that there is no longer an Event of Default
under the applicable Junior Loan Documents, the applicable Subordinate Junior
Lenders shall have the same Junior Loan Monetary Cure Period with respect to any
future Junior Loan Default Notice. In the event that the Senior Loan and one or
more Senior Junior Loans are concurrently in default, a Subordinate Junior
Lender shall have no right to exercise its cure rights with respect to the
Senior Loan under Section 12(a)(i) or (ii) or the Senior Junior Loan(s) under
this Section 12(b)(i) or Section 12(b)(ii) below unless such Subordinate Junior
Lender is simultaneously exercising its cure rights with respect to the Senior
Loan under Sections 12(a)(i) and/or (ii) (to the extent that such Subordinate
Junior Lender is permitted to exercise such cure rights under Sections 12(a)(i)
and/or (ii)) and with respect to each such Senior Junior Loan(s) under this
Section 12(b)(i) above or Section 12(b)(ii) below (to the extent that such
Subordinate Junior Lender is permitted to exercise such cure rights under
Sections 12(b)(i) and/or (ii)).

         (ii)  Junior Loan Non-Monetary Default.    If the default identified in
the Junior Loan Default Notice is of a non-monetary nature, (aa) the applicable
Subordinate Junior Lender having the lowest priority shall have fifteen
(15) Business Days from the later of (A) the receipt by it of a Junior Loan
Default Notice and (B) the expiration of the applicable Senior Junior Borrower's
cure period for such non-monetary default provided in the applicable Senior
Junior Loan Documents, to cure such non-monetary default (such period, the
"Initial Junior Loan Non-Monetary Cure Period"); and (bb) if the applicable
Subordinate Junior Lender having the lowest priority elects not to cure such
non-monetary default prior to the expiration of the Initial Junior Loan
Non-Monetary Cure Period, the other remaining Subordinate Junior Lenders shall
have the right to cure such non-monetary default within five (5) additional
Business Days after such Subordinate Junior Lender receives notice that the next
most junior Subordinate Junior Lender failed to cure such non-monetary default
(the Initial Junior Loan Non-Monetary Cure Period or such additional cure
period, as applicable, the "Junior Loan Non-Monetary Cure Period"); provided,
that (1) except as provided in the immediately following clause (2), in no event
shall the Junior Loan Non-Monetary Cure Period extend beyond the date that is
the later of (A) five (5) Business Days after the

53

--------------------------------------------------------------------------------






Subordinate Junior Lender with the highest priority with respect to the Senior
Junior Loan that is subject to a default has received notice that the
Subordinate Junior Lender with the next lower priority has failed to cure such
default and (B) twenty-five (25) Business Days after the expiration of Senior
Junior Borrower's cure period, if any, for such non-monetary default provided in
the Senior Junior Loan Documents, to cure such non-monetary default; and (2) if
such non-monetary default is susceptible of cure but cannot reasonably be cured
within the applicable Junior Loan Non-Monetary Cure Period and curative action
was promptly commenced and is being diligently pursued by a Subordinate Junior
Lender (or with respect to a non-monetary default that is not susceptible of
cure, if a Subordinate Junior Lender shall be diligently pursuing the
foreclosure of its Equity Collateral and such non-monetary default does not
materially impair the value, use or operation of the applicable Senior Junior
Lender's Equity Collateral as reasonably determined by such Senior Junior
Lender), such Subordinate Junior Lender shall be given an additional period of
time as is reasonably necessary for such Subordinate Junior Lender in the
exercise of due diligence to cure such non-monetary default (or, in the case of
a non-monetary default as described above that is not susceptible of cure, then
such Subordinate Junior Lender shall be given an additional period of time as is
reasonably necessary for such Subordinate Junior Lender in the exercise of due
diligence to complete the foreclosure of its Equity Collateral) for so long as
(A) such Subordinate Junior Lender makes or causes to be made timely payment of
the applicable Senior Junior Borrower's regularly scheduled monthly principal
and/or interest payments under the applicable Senior Junior Loan and any other
amounts due under the applicable Senior Junior Loan Documents, (B) such
additional period of time does not exceed forty-five (45) days, unless such
non-monetary default is of a nature that cannot be cured within such forty-five
(45) days, in which case, such Subordinate Junior Lender shall have such
additional time as is reasonably necessary to cure such non-monetary default,
provided that such Subordinate Junior Lender is continuously and diligently
pursuing a cure of such non-monetary default (or, with respect to a non-monetary
default that is not susceptible of cure, such Subordinate Junior Lender shall
have such additional time as is reasonably necessary to gain ownership of its
Equity Collateral, provided that such Subordinate Junior Lender is continuously
and diligently pursuing the ownership of its Equity Collateral and such
non-monetary default does not materially impair the value, use or operation of
the applicable Senior Junior Lender's Equity Collateral as reasonably determined
by such Senior Junior Lender), (C) such default is not caused by a Proceeding of
the applicable Senior Junior Borrower, and (D) during such Junior Loan
Non-Monetary Cure Period (and any additional period of time provided for above),
there is no material impairment to the value, use or operation of the applicable
Senior Junior Lender's Equity Collateral as reasonably determined by such Senior
Junior Lender (such additional Junior Loan Non-Monetary Cure Period, an "Junior
Loan Extended Non-Monetary Cure Period"). If a Subordinate Junior Lender has
commenced exercising any such cure right during a Junior Loan Non-Monetary Cure
Period and elects not to proceed with such cure, such Junior Lender shall
promptly notify the remaining Subordinate Junior Lenders, and each remaining
Subordinate Junior Lender shall be deemed in compliance with the terms hereof if
it commences curing such event within five (5) Business Days following receipt
of written notice of such election not to proceed with such cure by the Junior
Lender that precedes it in priority of cure right pursuant to this
Section 12(b)(ii) and otherwise complies with the provision of the immediately
preceding sentence. The Junior Loan Non-Monetary Cure Period and any additional
cure period granted hereunder to a Subordinate Junior Lender electing to cure
the non-monetary default (including, with respect to a non-monetary default that
is not susceptible of cure, any additional time as is reasonably necessary for a
Subordinate Junior Lender to foreclose on its Equity Collateral) shall
automatically terminate upon the bankruptcy (or similar insolvency) of Senior
Borrower or any applicable Senior Junior Borrower. In the event that the Senior
Loan and one or more Senior Junior Loans are concurrently in default, a
Subordinate Junior Lender shall have no right to exercise its cure rights with
respect to the Senior Loan under Section 12(a) or the Senior Junior Loan(s)
under Section 12(b)(i) above or this Section 12(b)(ii)

54

--------------------------------------------------------------------------------



unless such Subordinate Junior Lender is simultaneously exercising its cure
rights with respect to the Senior Loan under Sections 12(a)(i) and/or (ii) (to
the extent that such Subordinate Junior Lender is permitted to exercise such
cure rights under Sections 12(a)(i) and/or (ii)) and with respect to each such
Senior Junior Loan(s) under Section 12(b)(i) above or this Section 12(b)(ii) (to
the extent that such Subordinate Junior Lender is permitted to exercise such
cure rights under Sections 12(b)(i) and/or (ii)). The Junior Loan Non-Monetary
Cure Period and any additional cure period granted hereunder to any Subordinate
Junior Lender electing to cure a non-monetary default of any applicable Senior
Junior Borrower (including, with respect to a non-monetary default that is not
susceptible of cure, any additional time as is reasonably necessary for a
Subordinate Junior Lender to foreclose on its Equity Collateral) shall
automatically terminate upon the bankruptcy (or similar insolvency) of such
applicable Senior Junior Borrower.

        (c)    Cash Management.    So long as the South Carolina Management
Agreements are in place and so long as no Event of Default shall have occurred
and be continuing under the Senior Loan Documents, subject to the cure rights of
the Junior Lenders hereunder, all funds held and applied pursuant to the Senior
Loan Cash Management Agreement and Senior Loan Agreement, shall continue to be
applied in the manner required thereunder prior to the occurrence of an Event of
Default under the Senior Loan. So long as no Event of Default shall have
occurred and be continuing under the First Mezzanine Loan Documents, subject to
the cure rights of the Junior Lenders hereunder, all funds held and applied
pursuant to the First Mezzanine Cash Management Agreement and First Mezzanine
Loan Agreement, shall continue to be applied pursuant thereto in the manner
required thereunder prior to the occurrence of an Event of Default under the
First Mezzanine Loan Documents. So long as no Event of Default shall have
occurred and be continuing under the Second Mezzanine Loan Documents, subject to
the cure rights of the Junior Lenders hereunder, all funds held and applied
pursuant to the Second Mezzanine Cash Management Agreement and Second Mezzanine
Loan Agreement, shall continue to be applied in the manner required thereunder
prior to the occurrence of an Event of Default under the Second Mezzanine Loan
Documents. So long as no Event of Default shall have occurred and be continuing
under the Third Mezzanine Loan Documents, subject to the cure rights of the
Junior Lenders hereunder, all funds held and applied pursuant to the Third
Mezzanine Cash Management Agreement and Third Mezzanine Loan Agreement, shall
continue to be applied in the manner required thereunder prior to the occurrence
of an Event of Default under the Third Mezzanine Loan Documents. So long as no
Event of Default shall have occurred and be continuing under the Fourth
Mezzanine Loan Documents, subject to the cure rights of the Junior Lenders
hereunder, all funds held and applied pursuant to the Fourth Mezzanine Cash
Management Agreement and Fourth Mezzanine Loan Agreement, shall continue to be
applied in the manner required thereunder prior to the occurrence of an Event of
Default under the Fourth Mezzanine Loan Documents. So long as no Event of
Default shall have occurred and be continuing under the Fifth Mezzanine Loan
Documents, subject to the cure rights of the Junior Lenders hereunder, all funds
held and applied pursuant to the Fifth Mezzanine Cash Management Agreement and
Fifth Mezzanine Loan Agreement, shall continue to be applied in the manner
required thereunder prior to the occurrence of an Event of Default under the
Fifth Mezzanine Loan Documents. So long as no Event of Default shall have
occurred and be continuing under the Sixth Mezzanine Loan Documents, subject to
the cure rights of the Junior Lenders hereunder, all funds held and applied
pursuant to the Sixth Mezzanine Cash Management Agreement and Sixth Mezzanine
Loan Agreement, shall continue to be applied in the manner required thereunder
prior to the occurrence of an Event of Default under the Sixth Mezzanine Loan
Documents.

        Section 13.    Replacement of Manager.    

        Senior Lender and each Junior Lender hereby consents to each Junior
Lenders' right, under the circumstances set forth in the applicable Junior Loan
Documents, to cause the termination of any manager of the Premises, and the
exercise of such right (and any manager replacement right exercised

55

--------------------------------------------------------------------------------




pursuant to the terms of this Section 13 below) shall not (in and of itself)
permit the Senior Lender and the other Junior Lenders to declare an Event of
Default as defined in the Senior Loan Documents or the applicable Junior Loan
Documents or take any Enforcement Action or Equity Collateral Enforcement
Action. In the event Senior Lender and one or more Junior Lenders shall have the
right to so terminate any manager of the Premises, and Senior Lender shall fail
to exercise such rights within ten (10) Business days, the most junior Junior
Lender may exercise such rights without the consent of the Senior Lender;
provided such exercise by the most Junior Lender may be superseded by any
subsequent exercise of such rights by Senior Lender in accordance to the Senior
Loan Documents. If Senor Lender does not exercise its superior termination
rights, the most junior Junior Lender, having terminated the property manager of
the Premises pursuant to the most junior Junior Loan Documents, shall have the
right to select, or cause the selection, of a replacement property manager,
asset manager or leasing agent, as applicable, for the Premises, which
replacement manager, asset manager and/or leasing agent for the Premises, shall
be subject to Senior Lender's reasonable approval and the applicable terms and
provisions of the Senior Loan Documents, and, if any Certificates are then
outstanding, be subject to a Rating Agency Confirmation, and shall be a
Qualified Manager. Notwithstanding anything in this Section 13 to the contrary,
if an Event of Default under the Senior Loan then is continuing, Senior Lender
shall have the sole right to select any replacement manager, asset manager
and/or leasing agent, as applicable, which is a Qualified Manager and, if any
Certificates are then outstanding, is subject to a Rating Agency Confirmation,
whether or not a new manager or agent was retained by the most junior Junior
Lender; provided, Senior Lender agrees to consult with the Junior Lenders prior
to making any such election; and provided, further, that without the consent of
each of the Junior Lenders which is not an Affiliate of the Senior Borrower, the
Senior Lender shall not engage a replacement manager that is an Affiliate of the
Senior Borrower.

        Section 14.    Right to Purchase Senior Loan and the Senior Junior
Loans.    (a) At any time after (i) the occurrence and during the continuance of
a monetary Event of Default under the Senior Loan or non-monetary Event of
Default under the Senior Loan which is subject to an Enforcement Action or
(ii) if the Senior Loan is a "specially serviced mortgage loan" under the
applicable trust and servicing agreement or pooling and servicing agreement
related thereto as a result of a monetary Event of Default or material
non-monetary Event of Default occurring under the Senior Loan (each of the
foregoing, a "Purchase Option Event"), upon ten (10) Business Days' prior
written notice to Senior Lender (the "Purchase Notice"), a Junior Lender (and,
if permitted by the applicable participation agreement, a Junior Lenders'
participant) shall have the right to purchase, in whole, but not in part, the
Senior Loan for a price equal to the sum of (without duplication) the
outstanding principal balance of the Senior Loan, together with all accrued
interest and other amounts due thereon (excluding prepayment fees or premiums
that would be due if Senior Borrower were prepaying the Senior Loan at the time
of such purchase in violation of the prohibition against voluntary prepayment,
exit fees, yield maintenance premiums, spread maintenance premiums, default
interest and late charges, but including, without limitation, post-petition
interest, any unreimbursed Protective Advances made by Senior Lender or any
servicer and any interest charged by Senior Lender or any servicer on any
advances for monthly payments of principal and/or interest on the Senior Loan
and/or on any Protective Advances), and including all costs and expenses
(including reasonable legal fees and expenses) actually incurred by Senior
Lender in enforcing the terms of the Senior Loan Documents, and any fees and
expenses payable or reimbursable to any servicer, trustee or fiscal agent;
provided that any such fees and expenses are not duplicative of any other fees
and expenses otherwise payable by a Junior Lender to Senior Lender under this
Section 14, including, without limitation, special servicing to any special
servicer under the applicable pooling and servicing agreement, interest on
advances made by any of them (but excluding any workout or liquidation fees if
the Senior Loan is purchased within ninety (90) days of the Purchase Option
Event) whether or not any such entity may be deemed to be Senior Lender
(collectively, the "Senior Loan Purchase Price"). In the event that any Junior
Lender elects to purchase the Senior Loan pursuant to this Section 14(a), the
Subordinate Junior Lender with the lowest

56

--------------------------------------------------------------------------------




priority with respect to the other Junior Lenders that have elected to purchase
the Senior Loan shall have the exclusive right to so purchase the Senior Loan,
provided that such Subordinate Junior Lender shall also be required to
concurrently purchase each of the applicable Senior Junior Loans from the Senior
Junior Lenders holding such applicable Senior Junior Loans (regardless of
whether such Senior Junior Lenders were among the Junior Lenders which had
elected to purchase the Senior Loan). Such purchase of each of the Senior Junior
Loans shall be for a price equal to the sum of (without duplication) the
outstanding principal balance of the Senior Junior Loan, together with all
accrued interest and other amounts due thereon (including, without limitation,
advances made by Senior Junior Lender or any servicer and post-petition
interest), any unreimbursed Protective Advances made by such Senior Junior
Lender or any servicer), including all costs and expenses (including reasonable
legal fees and expenses) actually incurred by such Senior Junior Lender in
enforcing the terms of the applicable Senior Junior Loan Documents, any fees and
expenses payable or reimbursable to any servicer (provided that any such fees
and expenses are not duplicative of any default interest, late charges or other
fees and expenses otherwise payable by a Subordinate Junior Lender to such
Senior Junior Lender under this Section 14); excluding any workout or
liquidation fees, prepayment fees or premiums that would be due if the
applicable Senior Junior Borrower were prepaying the applicable Senior Junior
Loan at the time of such purchase in violation of the prohibition against
voluntary prepayment, exit fees, yield maintenance premiums, spread maintenance
premiums, late charges and default interest (such price as to each such Senior
Junior Loan, the "Senior Junior Loan Purchase Price"). A Subordinate Junior
Lender may not close the purchase of the Senior Loan without concurrently
closing the purchase of the applicable Senior Junior Loans in accordance with
the terms of this paragraph. Prior to electing to purchase the Senior Loan
and/or any Senior Junior Loan, a Subordinate Junior Lender shall have the right
to obtain from Senior Lender and each Senior Junior Lender a good faith estimate
of the Senior Loan Purchase Price and Senior Junior Loan Purchase Price,
respectively. If any Subordinate Junior Lender which has elected to purchase the
Senior Loan fails to complete such purchase within ten (10) Business Days after
delivery of a Purchase Notice or fails to concurrently purchase the applicable
Senior Junior Loans as required hereunder, then such Purchase Notice shall be
deemed invalid, such defaulting Subordinate Junior Lender shall cease to have
any right to purchase the Senior Loan (and any applicable Senior Junior Loan) in
connection with the applicable Purchase Option Event and the remaining Junior
Lenders shall thereafter be entitled to exercise their purchase rights under,
and in accordance with, this Section 14(a). Senior Lender shall close the sale
of the Senior Loan to the applicable Junior Lender on the date set forth in the
Senior Purchase Notice subject to the terms and conditions of this Agreement.
Each Junior Lender agrees that the sale of the Senior Loan shall, if the Senior
Loan is included in a Securitization at such time, comply with the requirements
of the pooling and servicing agreement pursuant to which the Certificates were
issued and that all attorney's fees related to the preparation and delivery of
the assignment of the Senior Loan shall be paid by the applicable Junior Lender.
Concurrently with payment to Senior Lender of the Senior Loan Purchase Price,
Senior Lender shall deliver or cause to be delivered to the Junior Lender
exercising the purchase right hereunder all Senior Loan Documents held by or on
behalf of Senior Lender and will execute in favor of the Junior Lender or its
designee exercising the purchase right hereunder, assignment documentation, in
form and substance reasonably acceptable to Senior Lender and such Junior
Lender, at the sole cost and expense of such Junior Lender to assign the Senior
Loan and its rights under the Senior Loan Documents (without recourse,
representations or warranties, except for representations as to the outstanding
balance of the Senior Loan, the power and authority of the Senior Lender to
transfer the Senior Loan and as to Senior Lender's ownership and not having
previously assigned, transferred, participated or encumbered its rights in the
Senior Loan unless such participation or encumbrance will be released prior to
the transfer). Concurrently with payment to each of Senior Junior Lenders of the
applicable Senior Junior Loan Purchase Price for the Senior Junior Loan held by
each such Senior Junior Lender, each applicable Senior Junior Lender shall
deliver or cause to be delivered to the Subordinate Junior Lender exercising the
purchase right hereunder all Senior Junior Loan Documents held by or on behalf
of such Senior Junior Lender and will execute in

57

--------------------------------------------------------------------------------



favor of such Subordinate Junior Lender or its designee assignment
documentation, in form and substance reasonably acceptable to such Subordinate
Junior Lender, at the sole cost and expense of such Subordinate Junior Lender,
to assign such Senior Junior Lender's Senior Junior Loan and its rights under
the related Senior Junior Loan Documents (without recourse, representations or
warranties, except for representations as to the outstanding balance of such
Senior Junior Loan, the power and authority of the Senior Junior Lender to
transfer the Senior Junior Loan and as to such Senior Junior Lender's ownership
and not having previously assigned, transferred, participated or encumbered its
rights in such Senior Junior Loan unless such participation or encumbrance will
be released prior to the transfer). Following the occurrence of a Purchase
Option Event, each Junior Lender shall keep the other Junior Lenders informed as
to such Junior Lender's intention to exercise any of its respective rights in
connection with the Purchase Option Event.

        (b)   The right of each Junior Lender to purchase the Senior Loan shall
automatically terminate (i) ten (10) Business Days after receipt of notice that
a more senior Senior Junior Lender has elected to exercise the right to purchase
the Senior Loan (unless the more junior Junior Lender shall have given written
notice to such Senior Junior Lender to purchase the Senior Loan prior to the
expiration of such ten (10) Business Day period), (ii) upon a transfer of the
Premises by foreclosure sale, sale by power of sale or delivery of a deed in
lieu of foreclosure, or (iii) with respect to a specific Purchase Option Event,
if such Purchase Option Event ever ceases to exist; provided, however, that in
no event shall any Junior Lender have less than thirty (30) days to deliver a
Purchase Notice following notice by Senior Lender to such Junior Lender of the
occurrence of the related Purchase Option Event, except pursuant to the terms of
clause (A)(iii) of this sentence. Notwithstanding the foregoing sentence, if
Borrower offers to deliver or actually delivers to Senior Lender a deed in lieu
of foreclosure to the Premises (each, a "Deed in Lieu"), Senior Lender shall
provide Junior Lenders not less than ten (10) Business Days written notice prior
to accepting a Deed in Lieu to the Premises, and if any Junior Lender shall
deliver a Purchase Notice to Senior Lender prior to the expiration of such ten
(10) Business Day period, Senior Lender shall not accept the Deed in Lieu to the
Premises, provided that the applicable Junior Lender pays the Senior Loan
Purchase Price to Senior Lender and acquires the Senior Loan (and the Senior
Junior Loans at the applicable Senior Junior Loan Purchase Price) within such
ten (10) Business Day period from the delivery of such Purchase Notice, in which
case all costs and expenses (including all transfer taxes) in connection
therewith shall be paid by the applicable Junior Lender.

        (c)   If a Junior Loan has been accelerated, any Equity Collateral
Enforcement Action has been commenced under the Junior Loan Documents for a
Junior Loan, a Proceeding has been commenced against a Junior Borrower under
such Junior Loan or a Subordinate Junior Lender has cured one or more defaults
on the part of any Junior Borrower under the Senior Junior Loan Documents
pursuant to Section 12 hereof and, but for such cure, the Senior Junior Loan
would be considered a "specially serviced mortgage loan" under the applicable
pooling and servicing agreement if it were the Senior Loan (a "Junior Loan
Purchase Option Event"), the Junior Lender holding such Junior Loan (such Junior
Loan, the "Optioned Junior Loan" and such Junior Lender, the "Optioned Junior
Lender") shall provide prompt written notice of the same to the applicable
Subordinate Junior Lenders, and upon ten (10) Business Days' prior written
notice (the "Junior Purchase Notice") to the Senior Junior Lender holding the
Optioned Junior Loan that is subject to the applicable Junior Loan Purchase
Option Event, the applicable Subordinate Junior Lenders (and, if permitted by
the applicable participation agreement, Optioned Junior Lenders' participant)
shall have the right to purchase, in whole but not in part, the applicable
Optioned Junior Loan for the Senior Junior Loan Purchase Price. Notwithstanding
the foregoing but subject to the terms of the next to last sentence of this
Section 14(c), the failure of a Senior Junior Lender to provide notice to any
applicable Subordinate Junior Lender of the occurrence of a Junior Loan Purchase
Option Event shall have no adverse effect on such Junior Lender. In the event
that more than one Subordinate Junior Lender elects to purchase an Optioned
Junior Loan pursuant to this Section 14(c) , the Subordinate Junior Lender with
the lowest priority with

58

--------------------------------------------------------------------------------




respect to the other Subordinate Junior Lenders that have elected to purchase
such Optioned Junior Loan shall have the exclusive right to so purchase such
Optioned Junior Loan, provided that such Subordinate Junior Lender shall also be
required to concurrently purchase each of the other Subordinate Junior Loans
that constitute, as to such purchasing Subordinate Junior Lender, Senior Junior
Loans from the Junior Lenders holding such other Subordinate Junior Loans that
so constitute Senior Junior Loans that are also Subordinate Junior Loans in
respect of the Optioned Junior Loan (such other Subordinate Junior Loans, the
"Additional Covered Junior Loans") in each case for a price equal to the
applicable Senior Junior Loan Purchase Price. If any Subordinate Junior Lender
which has elected to purchase the Optioned Junior Loan that is subject to the
applicable Junior Loan Purchase Option Event fails to complete such purchase
within ten (10) Business Days of delivery of a Junior Purchase Notice or fails
to concurrently purchase the applicable Additional Covered Junior Loans as
required hereunder, then such Junior Purchase Notice shall be deemed invalid,
such defaulting Subordinate Junior Lender shall cease to have any right to
purchase the Optioned Junior Loan in connection with the applicable Junior Loan
Purchase Option Event and the other Subordinate Junior Lenders shall thereafter
be entitled to exercise their purchase rights under, and in accordance with,
this Section 14(c). Concurrently with payment to the applicable Senior Junior
Lenders of the applicable Senior Junior Loan Purchase Price for the Optioned
Junior Loan or Additional Covered Junior Loan, as the case may be, held by such
Senior Junior Lender, each applicable Senior Junior Lender shall deliver or
cause to be delivered to the Subordinate Junior Lender exercising the purchase
right hereunder all Senior Junior Loan Documents held by or on behalf of such
Senior Junior Lender and will execute in favor of such Subordinate Junior Lender
or its designee assignment documentation, in form and substance reasonably
acceptable to such Subordinate Junior Lender, at the sole cost and expense of
such Subordinate Junior Lender, to assign such Senior Junior Lender's Optioned
Junior Loan, or Additional Covered Junior Loan, as the case may be, and its
rights under the related Senior Junior Loan Documents (without recourse,
representations or warranties, except for representations as to the outstanding
balance of such Optioned Junior Loan or Additional Covered Junior Loan, as the
case may be, and as to such Senior Junior Lender's ownership and not having
previously assigned, transferred, participated or encumbered its rights in such
Optioned Junior Loan or Additional Covered Junior Loan, as the case may be,
unless such participation or encumbrance will be released prior to the
transfer). The right of any Subordinate Junior Lender to purchase the Optioned
Junior Loan shall automatically terminate (x) upon a transfer or sale of the
Equity Collateral covered by the Senior Junior Loan Documents that secure the
Optioned Junior Loan, pursuant to any Equity Collateral Enforcement Action where
the transferee is not Senior Borrower (or any Affiliate thereof), or (y) with
respect to a specific Junior Loan Purchase Option Event, if such Junior Loan
Purchase Option Event ceases to exist (including, if the applicable Senior
Junior Lender terminated its Equity Collateral Enforcement Action); provided,
however, that in no event shall any Subordinate Junior Lender have less than
thirty (30) days, following notice by the applicable Senior Junior Lender to
such Subordinate Junior Lender of the occurrence of a Junior Loan Purchase
Option Event, to elect to purchase the Optioned Junior Loan, except if such
period for such election to purchase is terminated pursuant to the terms of
foregoing clause (x) or (y). Notwithstanding the foregoing sentence, if title is
transferred to any Subordinate Junior Lender less than ten (10) days after the
acceleration of the applicable Senior Junior Loan, the applicable Subordinate
Junior Lenders shall have a ten (10) day period to deliver the applicable Senior
Junior Loan Purchase Notice to the applicable Senior Junior Lender with the
obligation to purchase the applicable Equity Collateral within ten (10) days of
the delivery of such Senior Junior Loan Purchase Notice at the applicable Senior
Junior Loan Purchase Price, in which case all costs and expenses (including all
transfer taxes) in connection therewith shall be paid by the applicable
Subordinate Junior Lender.

        (d)   Senior Lender and each Junior Lender covenants not to, and not to
permit any Affiliate to, enter any agreement with Borrower, any Junior Borrower
or any Affiliate thereof to purchase the Senior Loan or any Junior Loan pursuant
to this Section or in connection with any refinancing of the

59

--------------------------------------------------------------------------------




Senior Loan or any Junior Loan in any manner designed to avoid or circumvent the
provisions of the Senior Loan Documents or any of the Junior Loan Documents
which require the payment of any liquidated damage amount, acceleration
prepayment premium, a prepayment fee, premiums or yield maintenance charge in
connection with a prepayment of the Senior Loan or a Junior Loan.
Notwithstanding anything to the contrary contained herein, the ten (10) Business
Day period following delivery of the Purchase Notice during which a purchasing
Junior Lender is required to consummate such purchase, may be extended for an
additional ten (10) Business Days upon payment to the Senior Lender of a
nonrefundable deposit in an amount equal to ten percent (10%) of the Senior Loan
Purchase Price.

        Section 15.    Additional Understandings.    For as long any Junior Loan
remains outstanding:

        (a)    Notices of Transfer, etc.    In the event of a request by Senior
Borrower or any Junior Borrower for Senior Lender's or any Junior Lender's
consent to either (i) the sale or Transfer of all or any material portion of the
Premises or any interest in Senior Borrower or any Junior Borrower, or (ii) the
granting of a further mortgage, deed of trust or similar encumbrance against the
Premises or any of the Equity Collateral or any incurrence of additional
indebtedness, such Person from whom such consent has been requested shall, as
long as no Event of Default has occurred under the Senior Loan or the Junior
Loan held by such Person, if such Person has the right to consent under the
Senior Loan Documents or Junior Loan Documents held by such Person or such
consent is otherwise requested from such Person, obtain the prior written
consent of the Junior Lenders or the applicable Subordinate Junior Lenders, as
the case may be, prior to such Person granting its consent or agreement thereto
(for the purposes of this Section 15(a), each Junior Lender is to be reasonable
to the extent Senior Lender must be reasonable, but nothing contained above is
intended to reduce or limit the rights of each Junior Lender under its
respective Junior Loan Documents). Nothing herein shall require any Junior
Lender to consent to, or waive its rights with respect to, any Transfer of the
Premises or any interest therein (including, without limitation, the Separate
Collateral).

        (b)    Annual Budget.    The most Junior Lender shall have the right to
receive and reasonably approve the Quarterly CapEx Budget in accordance with the
terms of its Junior Loan Documents during a Trigger Period.

        (c)    Reserves and Escrows.    If (i) Senior Lender waives any reserves
or escrow accounts required under the Senior Loan Documents which reserves or
escrow accounts are also required under the most Senior Junior Loan Documents,
then the most Senior Junior Lender may require that its Junior Borrower
(x) deposit such amounts that would have been deposited into any reserves or
escrow accounts under the Senior Loan to be transferred to and deposited with
such Senior Junior Lender and (y) enter into a cash management agreement with
such Senior Junior Lender substantially similar to the arrangement entered into
by Borrower with Senior Lender at the closing of the Senior Loan and (ii) if any
Senior Junior Lender waives any reserves or escrow accounts required under its
applicable Senior Junior Loan Documents which reserves or escrow accounts are
also required under the most senior Subordinate Junior Loan Documents, then the
most senior Subordinate Junior Lender may require that its Junior Borrower
(x) deposit such amounts that would have been deposited into any reserves or
escrow accounts under the Senior Loan or the applicable Senior Junior Loan to be
transferred to and deposited with such Subordinate Junior Lender and (y) enter
into a cash management agreement with such Subordinate Junior Lender
substantially similar to the arrangement entered into by Borrower with the
Senior Lender or by the Senior Junior Borrower with such Senior Junior Lender.

        (d)    Consent Rights of Junior Lenders.    If any of the Junior Loan
Documents contain any provision or requirement that a Junior Lender's consent or
approval be obtained for any act or determination by Borrower or its respective
Junior Borrower in connection with the leasing of the Premises or alterations to
the Premises, to the extent that such consent or approval is also required by

60

--------------------------------------------------------------------------------




Senior Lender under the Senior Loan Documents, each Junior Lender hereby agrees
that it shall first advise Senior Lender whether such Junior Lender objects to
the requested consent or approval within five (5) Business Days after its
receipt of (i) a written request for a consent or approval from the applicable
Junior Borrower and (ii) delivery of all required documents and information
necessary to adequately and completely evaluate such request. Senior Lender
shall consult with each Junior Lender with respect to any such consent or
approval right of such Junior Lender. Each Junior Lender having such consent
rights shall not unreasonably withhold its consent to such lease or alteration
if Senior Lender (A) is deemed to have approved such lease or alteration under
the Senior Loan Documents or (B) reasonably approves such lease or alteration
provided, with respect to a lease, the lease is on market terms and, with
respect to an alteration, the alteration is necessary to maintain the Premises
in good order and repair as required by the Senior Loan Documents.

        (e)    Permitted Refinancing.    Each Junior Lender will not modify the
provisions of its respective Junior Loan Agreement with respect to permitted
refinancing of the Senior Loan without Senior Lender's prior written consent
(which consent shall not be unreasonably withheld or delayed) or with respect to
permitted refinancing of any Senior Junior Loan without the applicable Senior
Junior Lender's prior written consent, not to be unreasonably withheld or
delayed.

        (f)    Marshalling of Assets.    Each Junior Lender hereby waives any
equitable right it may have to require that Senior Lender marshal any assets of
Senior Borrower in favor of such Junior Lender, to require the separate sales of
any portion of the Premises or to require that Senior Lender exhaust its
remedies against any portion of the Premises. Each Junior Lender agrees that,
except with respect to the enforcement of its remedies under its applicable
Junior Loan Documents permitted hereunder (including the foreclosure and
acquisition of its applicable Equity Collateral through an Enforcement Action),
prior to the satisfaction of all Senior Loan Liabilities it shall not acquire,
by subrogation or otherwise, any lien, estate, right or other interest in any
portion of the Premises or any other collateral now securing the Senior Loan or
the proceeds therefrom that is or may be prior to, or of equal priority to, any
of the Senior Loan Documents or the liens, rights, estates and interests created
thereby.

        (g)    Requests for Disbursements.    Senior Lender hereby agrees to
promptly (x) notify each Junior Lender of any requests by Senior Borrower for
disbursements of funds from the Reserve Funds (as defined in the Senior Loan
Agreement) or a release of Net Proceeds (as defined in the Senior Loan
Documents) and (y) provide each Junior Lender with any documentation delivered
by Senior Borrower to Senior Lender with respect to any such request by Senior
Borrower for a disbursement of funds from the Reserve Funds or release of Net
Proceeds (provided that in no event shall Senior Lender have any liability for a
failure by Senior Lender to provide such notice or documentation to any Junior
Lender, and no such failure shall constitute a default hereunder).

        (h)    Cash Management.    (i) Senior Lender hereby agrees to deliver to
each Junior Lender a copy of any notice sent or received by Senior Lender with
respect to the Senior Loan Cash Management Agreement, including, without
limitation, each disbursement instruction delivered under such Senior Loan Cash
Management Agreement. Such copies shall be delivered to each Junior Lender
concurrently with the delivery of such notices to the Agent under the Senior
Loan Cash Management Agreement or promptly after receipt thereof by Senior
Lender, as the case may be. Senior Lender may elect to change the Agent under
the Senior Loan Cash Management Agreement provided that Senior Lender shall give
each Junior Lender not less than two (2) Business Days' prior written notice of
any such change. Senior Lender shall cause the Senior Loan Cash Management
Agreement to provide that the Agent thereunder shall provide each Junior Lender
with access to information regarding the Cash Management Account (as such term
is defined in the Senior Loan Cash Management Agreement).

         (ii)  Each Senior Junior Lender hereby agrees to deliver to the
applicable Subordinate Junior Lenders a copy of any notice sent or received by
such Senior Junior Lender with respect to its applicable Junior Loan Cash
Management Agreement, including, without limitation, each

61

--------------------------------------------------------------------------------



disbursement instruction delivered under such Senior Junior Loan Cash Management
Agreement. Such copies shall be delivered to each Subordinate Junior Lender
concurrently with the delivery of such notices to the Agent under the applicable
Senior Junior Loan Cash Management Agreement. A Senior Junior Lender may elect
to change the Agent under its applicable Senior Junior Loan Cash Management
Agreement, provided that such Senior Junior Lender shall give each applicable
Subordinate Junior Lender not less than two (2) Business Days' prior written
notice of any such change. Each Senior Junior Lender shall cause its applicable
Senior Junior Loan Cash Management Agreement to provide that the Agent
thereunder shall provide each applicable Subordinate Junior Lender with access
to information regarding the applicable Cash Management Account (as such term is
defined in the applicable Senior Junior Loan Cash Management Agreement).

        (i)    Notices of Default.    (i) Each Junior Lender shall give Senior
Lender and each other Junior Lender notice of any Event of Default, acceleration
of its applicable Junior Loan and the commencement of any Equity Collateral
Enforcement Action under its Junior Loan Documents and, simultaneously with
giving such notices to its Junior Borrower, copies of notices given to its
Junior Borrower of events that with the passage of time and failure to cure,
would result in the occurrence of a "Default" or "Event of Default" under its
respective Junior Loan Documents.

         (ii)  Senior Lender shall give each Junior Lender written notice of any
Event of Default, acceleration of the Senior Loan, transfer of the Senior Loan
to "special servicing" and the commencement of an Enforcement Action under the
Senior Loan Documents and, simultaneously with giving such notices to Senior
Borrower, copies of notices given to Senior Borrower of events that with the
passage of time and failure to cure, would result in the occurrence of a
"Default" or "Event of Default" under the Senior Loan Documents.

        (j)    Cooperation with Senior Lender.    At the request of Senior
Lender, each Junior Lender shall use reasonable efforts, at Senior Lender's
expense, to satisfy, and to cooperate with Senior Lender in attempting to cause
Senior Borrower, each Senior Junior Borrower to satisfy, the market standards to
which Senior Lender customarily adheres or which may be reasonably required in
the marketplace or by the Rating Agencies in connection with the Securitization
of the Senior Loan, including, entering into (or consenting to, as applicable)
any modifications to this Agreement or the Senior Loan Documents or the Junior
Loan Documents, and to cooperate with Senior Lender in attempting to cause
Senior Borrower and the Junior Borrowers to execute such modifications to the
Senior Loan Documents and the applicable Junior Loan Documents, in any such
case, as may be reasonably requested by the Rating Agencies to effect the
Securitization; provided, however, a Junior Lender shall not be required to
modify or amend this Agreement or any Senior Loan Documents or its respective
Junior Loan Documents (or consent to such modification of the Senior Loan
Documents), if such modification or amendment would (1) materially increase its
respective Junior Borrower's obligations under its Junior Loan Documents or
materially decrease such Junior Lender's rights, remedies or protections
thereunder, (2) change the economic terms allocable to the Junior Loans
(including, without limitation, the basis upon which any reserve requirement is
triggered or suspended) under the Senior Loan Documents and Junior Loan
Documents), or (3) otherwise, in any Junior Lender's judgment, have any material
adverse impact on such Junior Lender or its Junior Loan. In connection with any
Securitization, each Junior Lender agrees to provide for inclusion in any
disclosure document relating to the related Securitization such information
concerning such Junior Lender as the Senior Lender reasonably determines to be
necessary or appropriate. Subject to the foregoing qualifications in
clauses (1)-(3) in the foregoing sentence, each Junior Lender agrees that if the
Senior Loan is to be included as an asset of a Securitization, such Junior
Lender shall, at Senior Lender's request and expense, cooperate with the
reasonable requests of each Rating Agency and Senior Lender in connection with
the Securitization.

62

--------------------------------------------------------------------------------



        (k)    LIBOR Determination Notices.    Senior Lender shall provide each
Junior Lender with a copy of its determination of the LIBOR Rate applicable to
each Interest Period under the Senior Loan promptly after determination thereof.

        (l)    Books and Records.    Upon inspection of the books, records or
Premises of Borrower by Senior Lender pursuant to the terms of the Senior Loan
Documents, Senior Lender shall, upon request of any Junior Lender, take action
to encourage Senior Borrower to provide such Junior Lender access for its own
inspection of such books, records or the Premises. Upon any inspection of the
books, records or the Premises of any Junior Borrower by a Junior Lender,
pursuant to the terms of its respective Junior Loan Documents, such Junior
Lender shall, upon written request of Senior Lender and any other Junior Lender,
take action to encourage its Junior Borrower to reasonably cooperate to provide
Senior Lender and such other requesting Junior Lender access for its own
inspection of such books, records or the Premises. The provisions of this
Section 15(l) shall not be interpreted to limit in any way the rights in favor
of any Junior Lender under its respective Junior Loan Documents.

        (m)    Resizing.    In connection with any Securitization of the Senior
Loan, Senior Lender may notify the Junior Lenders that it intends to purchase a
portion of certain of the Junior Loans and convert such purchased portion of
such Junior Loans into the Senior Loan and, if applicable, the more senior
Junior Loans, or require certain of the Junior Lenders to purchase a portion of
the Senior Loan and convert such purchased portion into one or more of the
Junior Loans (a "Resizing Notice") which purchase shall occur within ten
(10) Business Days of the Resizing Notice (the "Resizing Date"). Any such
resizing shall have no material adverse effect on any of the other Junior Loans
and shall not change the initial weighted average interest rate of the Senior
Loan and the Junior Loans. Provided that no Event of Default exists under the
Senior Loan or the affected Junior Loans, the affected Junior Lenders shall
either (i) sell a portion of their Junior Loans to Senior Lender and, if
applicable to the more senior Junior Lenders, or (ii) purchase a portion of the
Senior Loan from Senior Lender, and if applicable, a portion of the more senior
Junior Loans (the "Resized Components"). The Resizing Notice shall set forth:
(1) the effective date of such resizing, (2) the principal amount of the Junior
Loans to be purchased and converted into the Senior Loan, and, if applicable,
into the more senior Junior Loans, or the principal amount of the Senior Loan
and, if applicable, the more senior Junior Loans, to be purchased and converted
into the affected Junior Loans, (3) the adjusted balance of the affected Junior
Loans after such purchase(s) and conversion, (4) the adjusted Senior Loan
balance after such purchase and conversion, (5) the adjusted Spread of the
affected Junior Loans after such purchase and conversion, (6) the adjusted
Spread of the Senior Loan after such purchase and conversion, and (7) the
adjusted amortization schedules, if applicable, and release prices (both of
which shall be allocated pro rata between the Senior Loan and the affected
Junior Loans), as between the Senior Loan and the affected Junior Loans. Senior
Lender and each Junior Lender each agrees that, at Senior Lender's expense, the
Senior Loan Documents and the applicable Junior Loan Documents shall each be
modified accordingly in order to reflect the terms set forth in the Resizing
Notice (on or before the Resizing Date), which shall include (as applicable),
among other things, modifications to the Title Insurance Policy, Interest Rate
Cap Agreement, UCC Title Insurance Policy, and opinion letters delivered in
connection with the Senior Loan and the affected Junior Loans, which
modification documents shall be subject to the approval of the Senior Lender and
the other Junior Lenders, which approval shall not be unreasonably withheld or
delayed. True and correct copies of such modified documents shall be delivered
to each of the Junior Lenders promptly after execution thereof. Notwithstanding
anything to the contrary contained in this clause (m), any resizing to be
effectuated pursuant to this clause (m) shall only affect those of the Junior
Loans which at such time continue to be owned by the originating Junior Lender
(and originating Junior Noteholders) of each such Junior Loan.

        (n)    Uncross of Properties.    Senior Lender or its Affiliates may
remove certain Individual Properties (each, an "Affected Property") in
connection with or after a Securitization of the Senior

63

--------------------------------------------------------------------------------




Loan; provided that (i) each Junior Lender shall have approved of the structure
and the documentation necessary to effectuate the uncross of any Affected
Property, and (ii) Senior Lender or its Affiliates and each Junior Lender shall
mutually agree as to the cross-collateralization and cross-default of the debt
allocated to each Affected Property so removed from the Securitization all at
Senior Lender's sole cost and expense (including reasonable attorneys' fees).
Notwithstanding the foregoing, the obligations and rights of Senior Lender set
forth in this Section 15(n) are limited to the initial named Senior Lender
hereunder and the trustee for any Securitization of the Senior Loan, and no
other successors or assigns of the initial named Senior Lender hereunder shall
have any obligations or rights under this Section 15(n).

        (o)    Property Inspection Rights and Reports.    Senior Lender will use
commercially reasonable efforts to endeavor, at no cost to Senior Lender, to
cause the Senior Borrower to permit agents, representatives and employees of any
Junior Lender to inspect the Premises or any part thereof during normal business
hours on Business Days upon reasonable advance notice, provided that, as
required pursuant to the Senior Loan Agreement, such inspections are subject in
all instances to the rights of tenants, and provided that neither such
inspections shall not unreasonably interfere with the operation of business on
the Premises. In addition, to the extent that Senior Lender prepares or receives
property reports or financial reports from the Borrowers or with respect to the
Premises (including any notices, documents, plans, specifications or reports
received in connection with alterations to the Premises), Senior Lender will
provide copies of such reports to any Junior Lender at such Junior Lender's
request.

        (p)    Interest Rate Cap Agreement.(1)    [Notwithstanding the
occurrence of an Event of Default under the Senior Loan, until such time that
Senior Borrower and each of the Junior Borrowers obtain separate Interest Rate
Cap Agreements for each of their respective loans, Senior Lender shall
distribute any payments received under the Interest Rate Cap Agreement to each
Junior Lender in the amount of such Junior Lender's allocable share of such
payment.]

--------------------------------------------------------------------------------

(1)To be deleted if there are interest rate cap agreements in place at Closing
for each Junior Loan.

        (q)    Cooperation with Junior Lender(s).    At the request of any
Junior Lender, Senior Lender and each other Junior Lender shall use reasonable
efforts, at such requesting Junior Lender's expense, to cooperate with such
Junior Lender in attempting to cause Senior Borrower and each affected Junior
Borrower in such Junior Lender's creation of component notes, splitting its
Junior Loan into or one or more new mezzanine loans or consolidating one or more
Junior Loans held by such Junior Lender into a fewer number of Junior Loans,
including entering into (or consenting to, as applicable) any modifications to
this Agreement, the Senior Loan Documents or the affected Junior Loan Documents,
and to cooperate with such requesting Junior Lender in attempting to cause
Senior Borrower and the other Junior Borrowers to execute such modifications to
the Senior Loan Documents and the applicable Junior Loan Documents, in any such
case, as may be reasonably requested by the requesting Junior Lender; provided,
however, Senior Lender or any such Junior Lender shall not be required to modify
or amend this Agreement, any Senior Loan Documents or its respective Junior Loan
Documents (or consent to such modification of the Senior Loan Documents or the
applicable Junior Loan Documents), if such modification or amendment would
(1) materially increase Senior Borrower's obligations under the Senior Loan
Documents or materially decrease the Senior Borrower's rights, remedies or
protections thereunder or materially increase the respective Junior Borrower's
obligations under its Junior Loan Documents or decrease such Junior Lender's
rights, remedies or protections thereunder, (2) change the economic terms
allocable to the Senior Loan or the applicable Junior Loans (including, without
limitation, the basis upon which any reserve requirement is triggered or
suspended) under the Senior Loan Documents and/or applicable Junior Loan
Documents or (3) otherwise, in Senior Lender's or any Junior Lender's judgment,
have any material adverse impact on Senior Lender or such Junior Lender or on
the Senior Loan or such Junior Lender's Junior Loan.

64

--------------------------------------------------------------------------------



        (r)    Ground Lease Default.    Notwithstanding anything contained
herein to the contrary, a Ground Lease Default (defined below) shall, for all
purposes hereunder, constitute a default under the Senior Loan with respect to
which Junior Lenders shall have the right to cure in accordance with this
Section 15(r) whether or not Senior Lender has cured such Ground Lease Default.
In connection with any default by the applicable Senior Borrower under a Ground
Lease (a "Ground Lease Default"), Senior Lender shall, subject to the
limitations and conditions set forth below, comply with each of the following
provisions, to the extent applicable:

          (i)  If Senior Lender shall receive any written notice that a Ground
Lease Default has occurred and is continuing, Senior Lender shall promptly
notify each Junior Lender in writing of the same and promptly deliver to each
Junior Lender a true and complete copy of each such notice. Further, Senior
Lender shall provide such documents and information as each Junior Lender shall
reasonably request concerning the Ground Lease Default; provided that, in the
event such requested documentation and information is not in the actual
possession of Senior Lender, Senior Lender shall only be required to use
commercially reasonable efforts to obtain such information and the applicable
Junior Lender shall pay all reasonable costs and expenses of Senior Lender
incurred in connection with obtaining such requested documentation and
information.

         (ii)  Senior Lender shall, if requested by a Junior Lender, take all
commercially reasonable action, to the extent permitted under the defaulted
Ground Lease and not performed by Senior Borrower, to (A) cure any Ground Lease
Default (to the extent such Ground Lease Default is susceptible of cure by
Senior Lender), to keep and maintain such Ground Lease in full force and effect
and (B) exercise any option to renew or extend the Ground Lease and give written
confirmation thereof to each Junior Lender within thirty (30) days after such
option is exercised; provided that the costs and expenses incurred by Senior
Lender in taking any such actions under this clause (ii) shall be paid pro rata
by the Junior Lenders, except to the extent such costs and expenses are
otherwise allocated to any party other than the Senior Lender pursuant to the
pooling and servicing agreement for the Securitization of the Senior Loan.

        (iii)  If the ground lessor shall reject the Ground Lease under or
pursuant to Section 365 of the Bankruptcy Code, Senior Lender shall use
commercially reasonable efforts to not permit the Senior Borrower to elect to
treat the Ground Lease as terminated, and shall use commercially reasonable
efforts to require the Senior Borrower to elect to remain in possession of the
Premises demised under the Ground Lease and the leasehold estate under the
Ground Lease.

        (iv)  In the event that the Senior Lender assumes a Ground Lease or
becomes entitled to a New Lease from the ground lessor prior to Senior Borrower
rejecting such Ground Lease in a Proceeding, Senior Lender hereby agrees that,
in the event that a Junior Lender forecloses or otherwise realizes upon its
Equity Collateral in accordance with the terms of this Agreement, including, but
not limited to, the terms and provisions of Section 6 hereof, and thereby gains
title to such Equity Collateral, Senior Lender hereby agrees that, promptly
after the completion of such foreclosure or other action to transfer title to
such Equity Collateral, it will assign the assumed Ground Lease or New Lease to
the Senior Borrower.

         (v)  Notwithstanding anything to the contrary contained in this
Agreement, (A) in the event that a Junior Lender requests that Senior Lender
take or refrain from taking any action pursuant to this Section 15(r) and Senior
Lender complies with such request, such Junior Lender shall protect, indemnify
and save harmless the Indemnified Parties from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys' fees and disbursements imposed upon or
incurred by or asserted against any of the Indemnified Parties by reason of such
requested actions or inactions and (B) Senior Lender shall have no obligation to

65

--------------------------------------------------------------------------------






take or refrain from taking any action pursuant to this Section 15(r) (1) unless
and until such Junior Lender has cured all monetary Events of Default under the
Senior Loan Documents and all non-monetary Events of Default under the Senior
Loan Documents (other than those which are not susceptible of cure by Junior
Lender and which do not materially impair the value, use or operation of the
Premises) prior to the lapse of any cure periods set forth under
Section 12(a)(ii) or (2) if compliance with the provisions of this Section 15(r)
would (1) violate the Senior Loan Documents or any law, rule or regulation or
(2) in the event that the Senior Loan or any interest therein is included as an
asset of a real estate mortgage investment conduit ("REMIC") within the meaning
of Section 860D(a) of the Code, cause the Senior Loan (or portion thereof which
is included in a REMIC) to fail to qualify at all times as a "qualified
mortgage" within the meaning of Section 860G(a)(3) of the Code, or, subsequent
to a foreclosure or delivery of a deed in lieu thereof, fail to qualify the
Premises, as "foreclosure property" within the meaning of Section 860G(a)(8) of
the Code. In addition, notwithstanding anything to the contrary contained
herein, if Senior Lender determines, in accordance with Accepted Servicing
Practices, that any other action in connection with a Ground Lease Default is
necessary to preserve the related Ground Lease or to protect or preserve the
lien of the Mortgage, Senior Lender may take any such action; provided, in
either event, that Senior Lender or any servicer on its behalf shall not be
obligated to expend or advance any of its own funds if such Person determines
that such expenditure or advance would constitute a non-recoverable advance
under the terms of any servicing agreement governing the administration of the
Senior Loan (it being agreed that in the event Junior Lender delivers to Senior
Lender sums sufficient to cure any monetary default under the Ground Lease, the
expenditure of such sums shall not be deemed a non-recoverable expenditure).

        (vi)  Any sums due to Senior Lender from a Junior Lender under this
Section 15(r) or reasonably requested by Senior Lender in anticipation of
incurring any expenses required to be paid by such Junior Lender pursuant to
this Section 15(r), shall be paid within ten (10) Business Days of demand by
Senior Lender. Failure to pay any such sums within five (5) Business Days of
Senior Lender's written notification to such Junior Lender that such Junior
Lender failed to comply with the requirements of the immediately preceding
sentence will constitute a waiver by such Junior Lender of any rights it may
have under this Section 15(r).

       (vii)  Notwithstanding anything to the contrary contained herein, if
Senior Lender and/or one or more Junior Lenders elect to exercise any rights
granted to a Junior Lender under this Section 15(r), Senior Lender and each
Senior Junior Lender acknowledge and agree that, as between Senior Lender and
each Junior Lender, the most junior Subordinate Junior Lender shall have the
superior right to exercise such rights.

      (viii)  Nothing contained herein shall be deemed to grant any Junior
Lender the right to cure a Ground Lease Default beyond the period for cure
afforded to the Senior Lender or Junior Lender under the Ground Lease (or any
agreement entered into with the ground lessor thereunder).

        (s)    Subordination of Ground Lease.    Senior Lender shall not consent
to the subordination of any Ground Lease to any fee mortgage, except to the
extent such subordination is required as a condition to receiving a New Lease,
without the prior written consent of each Junior Lender, which consent shall not
be unreasonably withheld, conditioned or delayed.

        (t)    Modification of the Ground Lease.    Senior Lender shall not
consent to a modification or termination of the Ground Lease, except to the
extent Senior Lender has the obligation to so consent in the Senior Loan
Documents, without the prior written consent of each Junior Lender, which
consent shall not be unreasonably withheld, conditioned or delayed. Senior
Lender shall use commercially reasonable efforts to forward to each Junior
Lender any notice Senior Lender receives under each

66

--------------------------------------------------------------------------------




Ground Lease; provided, however, that failure of Senior Lender to deliver such
notice shall not impose any liability on Senior Lender nor modify the
obligations of the parties hereunder.

        Section 16.    Financing of the Junior Loans.    (a) Notwithstanding any
other provision hereof but subject to the provisions of Section 16(b), Senior
Lender and each Junior Lender hereby consents to each Junior Lender's pledge (a
"Pledge") of its respective Junior Loan and of the Separate Collateral to any
entity which has extended a credit facility to such Junior Lender that is a
Qualified Transferee or a financial institution whose long-term unsecured debt
is rated at least "A" (or the equivalent) or better by each Rating Agency (a
"Loan Pledgee"), on the terms and conditions set forth in this Section 16, it is
also agreed that the sale by a Junior Lender of its respective Junior Loan to a
Qualified Transferee and the simultaneous agreement by such Junior Lender to
repurchase its Junior Loan under an arrangement documented as a repurchase
agreement (the "Repo Agreement") shall qualify as a Pledge, provided all
applicable terms and conditions of this subsection (a) are complied with;
provided further that a Loan Pledgee which is not a Qualified Transferee may not
take title to the Separate Collateral without a Rating Agency Confirmation. Upon
written notice by a Junior Lender to Senior Lender and the other Junior Lenders
that the Pledge has been effected, Senior Lender and each Junior Lender agrees
to acknowledge receipt of such notice and thereafter agrees: (i) to give Loan
Pledgee written notice of any default by the applicable Junior Lender under this
Agreement of which default Senior Lender or such Junior Lender has actual
knowledge; (ii) to allow Loan Pledgee a period of ten (10) days (in respect of a
monetary default) and thirty (30) days (in respect of a non-monetary default) by
the applicable Junior Lender in respect of its obligations to Senior Lender or
such Junior Lender hereunder, but Loan Pledgee shall not be obligated to cure
any such default; (iii) that no amendment or modification of this Agreement
which adversely affects the rights or obligations of the Junior Lender which has
made a Pledge to such Loan Pledgee, and no waiver or termination of any
applicable Junior Lender's rights under this Agreement, shall be effective
against Loan Pledgee without the written consent of Loan Pledgee, which consent
shall not be unreasonably withheld; provided, however, the consent of the Loan
Pledgee shall not be required unless the applicable Junior Lender's consent was
required pursuant to the terms of this Agreement to effect such modification,
waiver or termination; (iv) that Senior Lender shall give to Loan Pledgee copies
of any Senior Loan Default Notice and each Junior Lender shall give to Loan
Pledgee copies of any Junior Loan Default Notice issued by such Junior Lender
simultaneously with the giving of same to the applicable Junior Lender and
accept any cure thereof by Loan Pledgee made in accordance with the provisions
of Section 12 of this Agreement as if such cure were made by the applicable
Junior Lender; (v) that Senior Lender and each Junior Lender shall deliver to
Loan Pledgee such estoppel certificate(s) as Loan Pledgee shall reasonably
request, provided that any such estoppel certificate(s) shall be in the form
contemplated by Section 19 or in such other form reasonably acceptable to Senior
Lender and such Junior Lender; and (vi) that, upon written notice (a
"Redirection Notice") to Senior Lender or a Junior Lender by Loan Pledgee that
either (x) states that the pledging Junior Lender is in default, beyond
applicable cure periods, under such Junior Lender's obligations to Loan Pledgee
pursuant to the applicable credit agreement (or Repo Agreement) between such
Junior Lender and Loan Pledgee (which notice need not be joined in or confirmed
by such Junior Lender), or (y) is joined in or confirmed by such pledging Junior
Lender countersigning the Redirection Notice, and until such Redirection Notice
is withdrawn or rescinded by Loan Pledgee, Senior Lender and each Junior Lender
shall remit to the applicable Loan Pledgee and not to the applicable Junior
Lender, any payments that Senior Lender or a Junior Lender would otherwise be
obligated to pay to such Junior Lender from time to time pursuant to this
Agreement, any Senior Loan Document, any Junior Loan Document or any other
agreement between Senior Lender or any Junior Lender that relates to the Senior
Loan or a Junior Loan. Each Junior Lender hereby unconditionally and absolutely
releases Senior Lender and the other Junior Lenders from any liability to such
Junior Lender on account of Senior Lender's or a Junior Lender's compliance with
any Redirection Notice believed by Senior Lender or a Junior Lender to have been
delivered by such Junior Lender's Loan Pledgee. Loan

67

--------------------------------------------------------------------------------




Pledgee shall be permitted to fully exercise its rights and remedies against the
applicable Junior Lender, and realize on any and all collateral granted by the
applicable Junior Lender to Loan Pledgee (and accept an assignment in lieu of
foreclosure as to such collateral), in accordance with applicable law. In such
event, the Senior Lender and each of the other Junior Lenders shall recognize
Loan Pledgee (and any transferee which is also a Qualified Transferee at any
foreclosure or similar sale held by Loan Pledgee or any transfer in lieu of such
foreclosure), and its successors and assigns, as the successor to the applicable
Junior Lender's rights, remedies and obligations under this Agreement and the
Junior Loan Documents and any such Loan Pledgee or Qualified Transferee shall
assume in writing (for the benefit of Senior Lender and the other Junior Lenders
and their respective successors and assigns) the obligations of the applicable
Junior Lender hereunder accruing from and after such Transfer and agrees to be
bound by the terms and provisions hereof, it being agreed that, notwithstanding
anything to the contrary contained herein, such Loan Pledgee shall not be
required to so assume applicable Junior Lender's obligations hereunder prior to
such realization on such collateral. The rights of Loan Pledgee under this
Section 16 shall remain effective unless and until Loan Pledgee shall have
notified the Senior Lender and Junior Lenders in writing that its interest in
the applicable Junior Loan has terminated.

        (b)   Notwithstanding any provisions herein to the contrary, if a
conduit ("Conduit") which is not a Qualified Transferee provides financing to
Junior Lender, then such Conduit will be a permitted "Loan Pledgee" despite the
fact it is not a Qualified Transferee if the following conditions are satisfied:

          (i)  the loan (the "Conduit Inventory Loan") made by the Conduit to
the Junior Lender to finance the acquisition and holding of its interest in the
Junior Lender's Junior Loan will require a third party (the "Conduit Credit
Enhancer") to provide credit enhancement;

         (ii)  the Conduit Credit Enhancer and the administrator of the Conduit
will be a Qualified Transferee;

        (iii)  the pledging Junior Lender will pledge (or sell, transfer or
assign as part of a repurchase facility) its interest in the Junior Loan to the
Conduit as collateral for the Conduit Inventory Loan;

        (iv)  the Conduit Credit Enhancer and the Conduit will agree that, if
Junior Lender defaults under the Conduit Inventory Loan, or if the Conduit is
unable to refinance its outstanding commercial paper even if there is no default
by Junior Lender, the Conduit Credit Enhancer will purchase the Conduit
Inventory Loan from the Conduit, and the Conduit will assign the pledge of
Junior Lender's interest in the Junior Loan to the Conduit Credit Enhancer; and

         (v)  unless the Conduit is in fact then a Qualified Transferee, the
Conduit will not without obtaining a Rating Agency Confirmation from each Rating
Agency have any greater right to acquire the interests in the Junior Loan
pledged by the Junior Lender, by foreclosure or otherwise, than would any other
purchaser that is not a Qualified Transferee at a foreclosure sale conducted by
a Loan Pledgee.

        Section 17.    Obligations Hereunder Not Affected.    (a) All rights,
interests, agreements and obligations of Senior Lender and each Junior Lender
under this Agreement shall remain in full force and effect irrespective of:

        (b)   any lack of validity or enforceability of any of the Senior Loan
Documents or any of the Junior Loan Documents or any other agreement or
instrument relating thereto;

        (c)   any taking, exchange, release or non-perfection of any other
collateral, or any taking, release or amendment or waiver of or consent to or
departure from any guaranty, for all or any portion of the Senior Loan or the
Junior Loans;

        (d)   any manner of application of collateral, or proceeds thereof, to
all or any portion of the Senior Loan or the Junior Loans, or any manner of sale
or other disposition of any collateral for all or

68

--------------------------------------------------------------------------------




any portion of the Senior Loan or the Junior Loans or any other assets of Senior
Borrower or Junior Borrowers or any other Affiliates of Senior Borrower or any
Junior Borrower;

        (e)   any change, restructuring or termination of the ownership
structure or existence of Borrower, Junior Borrowers or any other Affiliates of
Senior Borrower; or

        (f)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Senior Borrower, any Junior Borrower or a
subordinated creditor or Senior Lender or any Junior Lender subject to the terms
hereof.

        (g)   This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of all or any portion of the Senior
Loan or a Junior Loan is rescinded or must otherwise be returned by Senior
Lender or a Junior Lender upon the insolvency, bankruptcy or reorganization of
Senior Borrower or a Junior Borrower or otherwise, all as though such payment
had not been made.

        Section 18.    Notices.    All notices, consents, approvals and requests
(any of the foregoing, a "Notice") required or permitted hereunder or under any
other Loan Document shall be given in writing and shall be effective for all
purposes if (i) hand-delivered; (ii) sent by (A) certified or registered United
States mail, postage prepaid, return receipt requested or (B) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, or (iii) sent by telecopier (with advice by telephone to
recipient that a telecopy notice is forthcoming and a machine-generated
confirmation of successful transmission), addressed as follows (or at such other
address and Person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section):

To Senior Lender:

JPMorgan Chase Bank, N.A.
c/o Centerline Servicing Inc.
5221 N. O'Connor Blvd., Suite 600
Irving, Texas 75039
Attention: John Roach
Senior Vice President, Asset Management
Facsimile No. (972) 868-5493

With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Attention: Fredric L. Altschuler, Esq. and Steven M. Herman, Esq.
Facsimile No.: (212) 504-6666

69

--------------------------------------------------------------------------------



To each of First Mezzanine Lender, Second Mezzanine Lender, Third
        Mezzanine Lender, Fourth Mezzanine Lender, Fifth Mezzanine Lender,
        Sixth Mezzanine Lender and Seventh Mezzanine Lender:

JPMorgan Chase Bank, N.A.
c/o Centerline Servicing Inc.
5221 N. O'Connor Blvd., Suite 600
Irving, Texas 75039
Attention: John Roach
Senior Vice President, Asset Management
Facsimile No. (972) 868-5493

With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Attention: Fredric L. Altschuler, Esq. and Steven M. Herman, Esq.
Facsimile No.: (212) 504-6666

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender's receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

        Section 19.    Estoppel.    (a) Each Junior Lender shall, within ten
(10) days following a request from Senior Lender or another Junior Lender,
provide Senior Lender or such Junior Lender with a written statement setting
forth the then current outstanding principal balance of the Junior Loan held by
such Junior Lender, the aggregate accrued and unpaid interest under the Junior
Loan held by such Junior Lender, and stating whether to such Junior Lender's
knowledge any default or Event of Default exists under the Junior Loan held by
such Junior Lender or this Agreement.

        (b)   Senior Lender shall, within ten (10) days following a request from
a Junior Lender, provide such Junior Lender with a written statement setting
forth the then current outstanding principal balance of the Senior Loan, the
aggregate accrued and unpaid interest under the Senior Loan, and stating whether
to Senior Lender's knowledge any default or Event of Default exists under the
Senior Loan or this Agreement.

        (c)   Any statement provided pursuant to this Section 19 may be relied
upon by any Loan Pledgee, any investor or participant in the Senior Loan or any
Junior Loan, or any purchaser of the Senior Loan or any Junior Loan (or of any
interest or a participation interest therein), but may not be relied upon by
Senior Borrower, any Junior Borrower or any guarantor with respect to the Senior
Loan or any Junior Loan.

        Section 20.    Further Assurances.    So long as all or any portion of
the Senior Loan or any Junior Loan remains unpaid and any Senior Loan Document
encumbers the Premises or a Junior Loan Document encumbers the Equity
Collateral, Senior Lender and each Junior Lender shall each execute, acknowledge
and deliver in recordable form and upon demand of the other, any other
instruments or agreements reasonably required in order to carry out the
provisions of this Agreement or to effectuate the intent and purposes hereof.

        Section 21.    No Third Party Beneficiaries; No Modification.    The
parties hereto do not intend the benefits of this Agreement to inure to Senior
Borrower, any Junior Borrower or any other Person other than the parties hereto
and the successors and permitted assigns and a Loan Pledgee. This Agreement

70

--------------------------------------------------------------------------------




may not be changed or terminated orally, but only by an agreement in writing
signed by the party against whom enforcement of any change is sought. If any
Certificates are outstanding, this Agreement will not be amended in any material
respect unless a Rating Agency Confirmation has been obtained with respect to
such amendment.

        Section 22.    Successors and Assigns.    This Agreement shall bind all
successors and permitted assigns of each Junior Lender and Senior Lender and
shall inure to the benefit of all successors and permitted assigns of Senior
Lender and each Junior Lender.

        Section 23.    Counterpart Originals.    This Agreement may be executed
in counterpart originals, each of which shall constitute an original, and all of
which together shall constitute one and the same agreement.

        Section 24.    Governing Law; Waiver of Jury Trial.    THIS AGREEMENT
AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

        Section 25.    Consents to Jurisdiction.    Each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of the United States
District Court for the Southern District of New York, any court in the State of
New York located in the borough of Manhattan in the city and county of New York,
and any appellate court from any thereof, in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the transactions
contemplated hereunder or for recognition or enforcement of any judgment and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any action, proceeding or counterclaim arising out of or
relating to this Agreement or the transactions contemplated hereunder may be
heard or determined in such New York State court or, to the extent permitted by
law, in such federal court.

        Section 26.    No Waiver by Senior Lender or Junior Lenders.    Senior
Lender shall not be prejudiced in its rights under this Agreement by any act or
failure to act by Senior Borrower or any Junior Lender, or any non-compliance of
Senior Borrower or any Junior Lender with any agreement or obligation,
regardless of any knowledge thereof which Senior Lender may have or with which
Senior Lender may be charged; and no action of Senior Lender permitted hereunder
shall in any way affect or impair the rights of Senior Lender and the
obligations of Junior Lender under this Agreement. No delay on the part of
Senior Lender in the exercise of any rights or remedies shall operate as a
waiver thereof, and no single or partial exercise by Senior Lender of any right
or remedy shall preclude other or further exercise thereof or the exercise of
any other right or remedy; nor shall any modification or waiver of any of the
provisions of this Agreement be binding upon Senior Lender except as expressly
set forth in a writing duly signed and delivered on behalf of Senior Lender. No
Junior Lender shall be prejudiced in its rights under this Agreement by any act
or failure to act by Senior Borrower or Senior Lender or any Junior Borrower or
other Junior Lender, or any non-compliance of Senior Borrower or Senior Lender
or any Junior Borrower or other Junior Lender with any agreement or obligation,
regardless of any knowledge thereof which Junior Lender may have or with which
Junior Lender may be charged; and no action of Junior Lender permitted hereunder
shall in any way affect or impair the rights of such Junior Lender and the
obligations of Senior Lender and any other Junior Lenders under this Agreement.
No delay on the part of Junior Lender in the exercise of any rights or remedies
shall operate as a waiver thereof, and no single or partial exercise by Junior
Lender of any right or remedy shall preclude other right or remedy; nor shall
any modification or waiver of any of the provisions of this Agreement be binding
upon Junior Lender except as expressly set forth in a writing duly signed

71

--------------------------------------------------------------------------------




and delivered on behalf of Junior Lender. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

        Section 27.    No Joint Venture.    Nothing provided herein is intended
to create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between or among any of the parties hereto.

        Section 28.    Captions.    The captions in this Agreement are inserted
only as a matter of convenience and for reference, and are not and shall not be
deemed to be a part hereof.

        Section 29.    Conflicts.    In the event of any conflict, ambiguity or
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any of the Senior Loan Documents or the Junior Loan Documents,
the terms and conditions of this Agreement shall prevail, as between Senior
Lender and each Junior Lender, but shall not inure to the benefit of Borrower or
any Junior Borrower.

        Section 30.    No Release.    Nothing herein contained shall operate
(a) to release Senior Borrower from (i) its obligation to keep and perform all
of the terms, conditions, obligations, covenants and agreements contained in the
Senior Loan Documents or (ii) any liability of Senior Borrower under the Senior
Loan Documents or (b) to release any Junior Borrower from (i) its obligation to
keep and perform all of the terms, conditions, obligations, covenants and
agreements contained in the applicable Junior Loan Documents or (ii) any
liability of a Junior Borrower under its respective Junior Loan Documents.

        Section 31.    Continuing Agreement.    This Agreement is a continuing
agreement and shall remain in full force and effect until the earlier of
(x) payment in full of the Senior Loan and all of the Junior Loans or
(y) transfer of title to the Junior Lenders of their respective Separate
Collateral (provided, however, in such instance this Agreement shall terminate
with respect to any Junior Lender who acquires title to its respective Equity
Collateral and any applicable Subordinate Junior Lenders) or (z) the transfer of
all of the Premises by foreclosure of the Senior Loan Documents or the exercise
of power of sale contained therein by deed-in-lieu of foreclosure; provided,
however, that any rights or remedies of any party hereto arising out of any
breach of any provision hereof occurring prior to the date of termination shall
survive such termination. In the event the Senior Loan is repaid in full,
(x) the Senior Junior Lender with the highest priority shall have the right to
exercise all of the rights granted to Senior Lender pursuant to this Agreement
and shall, from and after the repayment in full, be deemed to be the "Senior
Lender" and to be the holder of the "Senior Loan" for all purposes without
requiring the amendment of this Agreement, (y) references hereafter to the
Senior Loan Agreement shall be deemed to be references to the First Mezzanine
Loan Agreement and (z) references to "transfer of the Premises by foreclosure
sale, sale by power of sale or delivery of a deed in lieu of foreclosure" (or
words of similar import) shall be deemed to be references to transfer of the
First Mezzanine Lender's Equity Collateral pursuant to any Equity Collateral
Enforcement Action. Notwithstanding the foregoing provisions of this Section 31,
in the event the Senior Loan or any Junior Loan is repaid in full, the Senior
Lender or Junior Lender that was the holder of such repaid loan shall have no
further rights under this Agreement, but this Agreement shall remain in effect
as to any outstanding Junior Lender. Notwithstanding any termination of this
Agreement with respect to any party hereto, each party hereto agrees that the
restrictions regarding release of collateral set forth in Section 8 above shall
remain enforceable with respect to any letter(s) of credit held by Senior Lender
or any Junior Lender except as may be required pursuant to the Senior Loan
Documents, the applicable Junior Loan Documents or applicable law.

        Section 32.    Severability.    In the event that any provision of this
Agreement or the application hereof to any party hereto shall, to any extent, be
invalid or unenforceable under any applicable statute, regulation, or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute,
regulation or rule of law, and the remainder of this Agreement and the
application of any such invalid or unenforceable provisions to parties,
jurisdictions or circumstances other than to whom or to which it is held invalid
or unenforceable, shall not be affected thereby nor shall same affect the
validity or enforceability of any other provision of this Agreement.

72

--------------------------------------------------------------------------------



        Section 33.    Expenses.    (a) To the extent not paid by Senior
Borrower or out of or from any collateral securing the Senior Loan which is
realized by Senior Lender, each Junior Lender agrees upon demand to pay to
Senior Lender the amount of any and all reasonable expenses, including, without
limitation, the reasonable fees and expenses of its counsel and of any experts
or agents, which Senior Lender may incur in connection with the (i) exercise or
enforcement of any of the rights of Senior Lender against such Junior Lender
hereunder to the extent that Senior Lender is the prevailing party in any
dispute with respect thereto or (ii) failure by such Junior Lender to perform or
observe any of the provisions hereof.

        (b)   To the extent not paid by a Junior Borrower out of or from any
collateral securing the related Junior Loan which is realized by the applicable
Junior Lender, Senior Lender agrees upon demand to pay to such Junior Lender the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts or agents, which
such Junior Lender may incur in connection with the (i) exercise or enforcement
of any of the rights of such Junior Lender against Senior Lender hereunder to
the extent that such Junior Lender is the prevailing party in any dispute with
respect thereto or (ii) failure by Senior Lender to perform or observe any of
the provisions hereof.

        (c)   To the extent not paid by a Junior Borrower out of or from any
collateral securing the related Junior Loan which is realized by the applicable
Junior Lender, each other Junior Lender agrees upon demand to pay to such Junior
Lender the amount of any and all reasonable expenses, including, without
limitation, the reasonable fees and expenses of its counsel and of any experts
or agents, which such Junior Lender may incur in connection with the
(i) exercise or enforcement of any of the rights of such Junior Lender against
such other Junior Lender hereunder to the extent that such Junior Lender is the
prevailing party in any dispute with respect thereto or (ii) failure by such
other Junior Lender to perform or observe any of the provisions hereof.

        Section 34.    Injunction.    Each party to this Agreement acknowledges
(and waives any defense based on a claim) that monetary damages are not an
adequate remedy to redress a breach by the other hereunder and that a breach by
any party hereunder would cause irreparable harm to any other party to this
Agreement. Accordingly, each party to this Agreement agrees that upon a breach
of this Agreement by any other party, the remedies of injunction, declaratory
judgment and specific performance shall be available to such non-breaching
party.

        Section 35.    Mutual Disclaimer.    (a) Senior Lender and the Junior
Lenders are each sophisticated lenders and/or investors in real estate and their
respective decision to enter into the Senior Loan and the Junior Loans is based
upon their own independent expert evaluation of the terms, covenants, conditions
and provisions of, respectively, the Senior Loan Documents and the Junior Loan
Documents and such other matters, materials and market conditions and criteria
which each of Senior Lender and the Junior Lenders deem relevant. Each of Senior
Lender and each of the Junior Lenders has not relied in entering into this
Agreement, and respectively, the Senior Loan, the Senior Loan Documents, the
Junior Loans and the Junior Loan Documents upon any oral or written information,
representation, warranty or covenant from any other party hereto (or any oral or
written information, representation, warranty or covenant from any other party's
representatives, employees, Affiliates or agents) other than the representations
and warranties, if any, of such other party contained herein and therein. Each
of Senior Lender and each of the Junior Lenders further acknowledges that no
employee, agent or representative of the other has been authorized to make, and
that each of Senior Lender and the Junior Lenders have not relied upon, any
statements, representations, warranties or covenants other than those
specifically contained in this Agreement. Without limiting the foregoing, each
of Senior Lender and each of the Junior Lenders acknowledges that the other has
made no representations or warranties as to the Senior Loan or the Junior Loans
or the Premises except as set forth herein (including, without limitation, the
cash flow of the Premises, the value, marketability, condition or future
performance thereof, the existence, status, adequacy or sufficiency of the
leases, the

73

--------------------------------------------------------------------------------




tenancies or occupancies of the Premises, or the sufficiency of the cash flow of
the Premises, to pay all amounts which may become due from time to time pursuant
to the Senior Loan or the Junior Loans).

        (b)   Each of Senior Lender and each of the Junior Lenders acknowledges
that the Senior Loan, the Senior Loan Documents, each of the Junior Loans, and
each of the Junior Loan Documents are distinct, separate transactions and loans,
separate and apart from each other. Each of Senior Lender and each of the Junior
Lenders acknowledges that the other are distinct separate lenders with distinct
and separate loans with various rights and remedies with respect to the Premises
which are not in all respects aligned.

        Section 36.    Indemnification.    Each Junior Lender shall, as to
notices delivered by it, indemnify Senior Lender from and against any and all
liabilities, obligations, losses, damages, penalties and expenses of any kind or
nature whatever that may be imposed on, incurred by or asserted against Senior
Lender in any manner relating to or arising out of Senior Lender's good faith
reliance on any notice of default delivered by such Junior Lender to Senior
Lender pursuant to which any excess cash flow that would otherwise be remitted
to Senior Borrower pursuant to the Senior Loan Documents is instead transferred
to such Junior Lender pursuant to the its respective Junior Loan Documents.

        Section 37.    Affiliated Mezzanine Lender.    (a) Notwithstanding
anything in this Agreement to the contrary, in the event that at any time any
Person who owns, directly or indirectly, more than 50% of an economic, legal or
other beneficial interest in Senior Borrower or which has the power, directly or
indirectly, to direct or cause the direction of the management or policies of
Senior Borrower, is the direct or indirect holder of more than 25% of any Junior
Loan, whether as a co-lender, participant or otherwise, or otherwise Controls
such Junior Lender (an "Affiliate Junior Lender"), such Affiliate Junior Lender
shall not be entitled to exercise (or to cause to be exercised, through the
exercise of voting rights, contracts rights, or otherwise) any of the benefits,
rights (including, but not limited to, consent and approval rights) or remedies
otherwise available to such Junior Lender pursuant to this Agreement under
Sections 6, 8, 10(b)-(d), 12(a)(i)-(ii), 12(b), 13, 15, 19(b) or 34 hereof or to
make any Protective Advances pursuant to or in connection with the applicable
Junior Loan Documents; provided, however, that such Affiliate Junior Lender
shall otherwise in all events remain subject to and be bound by all of the
duties, obligations, covenants, representations, warranties, restrictions,
conditions and liabilities of a Junior Lender under this Agreement.
Notwithstanding anything hereinto contrary, Junior Lender shall be permitted to
(i) Transfer the applicable Junior Loan pursuant to and in accordance with the
terms and provisions of Section 5, and (ii) modify the applicable Junior Loan
Documents pursuant to and in accordance with the terms and provisions of
Section 8(b) and 8(c).

        (b)   Each Affiliate Junior Lender shall also be subject to the
following limitations and restrictions:

          (i)  so long as the Senior Loan Liabilities shall remain unsatisfied,
such Affiliate Junior Lender shall not take any of the following actions (or
cause, through the exercise of voting rights, contract rights or otherwise, any
of the following actions to be taken):

        (A)  take, sue for, ask or demand from any Senior Junior Borrower or
Senior Borrower any payment on account of the Junior Loan in which it has an
interest; or

        (B)  commence any judicial or non-judicial action or proceeding to
(I) collect the Rents, or (II) have a receiver appointed to collect the Rents or
take any other actions with respect to the Premises;

        (C)  interfere with Senior Lender or any Senior Junior Lender in its
administration and enforcement of the Senior Loan or the applicable Senior
Junior Loan and their respective rights and remedies thereunder and pursuant to
the Senior Loan Documents or the applicable Senior Junior Loan Documents;

74

--------------------------------------------------------------------------------



        (D)  commence, prosecute or participate in any suit, action, case or
proceeding against Senior Borrower or any Senior Junior Borrower in violation of
the express provisions of this Agreement or violate any of the other express
terms or provisions of this Agreement, and, in the event of any such violation,
Senior Lender or such Senior Junior Lender may intervene and interpose such
defense or plea as it shall elect, including that of bad faith filing by such
Affiliate Junior Lender, and shall, in any event, be entitled to restrain such
actions in the same suit, action, case or proceeding or in any independent suit,
action, case or proceeding; or

        (E)  enforce against Senior Borrower or any Senior Junior Borrower any
right of such Affiliate Junior Lender to approve, consent to or set standards
with respect to (A) any lease for any portion of the Premises, (B) any operating
or capital budget for the Premises, (C) any proposed alteration or modification
of the Premises, or (D) any other matter relating to the operation, maintenance,
management, repair and leasing of the Premises; and

         (ii)  such Affiliate Junior Lender shall not be entitled to (and hereby
waives any right which it would otherwise have to require) promptness,
diligence, notice of acceptance or any other notice with respect to the Senior
Loan or any Senior Junior Loan, and Senior Lender or any Senior Junior Lender
shall have no obligation to protect, secure, perfect or insure any security
interest or lien on any property for the benefit of such Affiliate Junior Lender
or exhaust any right or take any action against Senior Borrower or any Senior
Junior Borrower or any other Person or property for the benefit of such
Affiliate Junior Lender.

        (c)   Notwithstanding anything hereinto the contrary, an Affiliate
Junior Lender may exercise its rights pursuant to Section 14 hereof so long as
such Affiliate Junior Lender also pays as part of the Senior Junior Loan
Purchase Price, any liquidated damage amount, any exit fees and any prepayment
premiums, any spread maintenance or yield maintenance charges, any late charges
or any default interest incurred or accrued with respect to each Senior Junior
Loan.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

75

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Senior Lender and the Junior Lenders have executed
this Agreement as of the date and year first set forth above.

    SENIOR LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
FIRST MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
SECOND MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------




 
 
THIRD MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
FOURTH MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
FIFTH MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------




 
 
SIXTH MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
SEVENTH MEZZANINE LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------



SCHEDULE 1

BORROWERS

SENIOR BORROWER:

1.301 HCR Properties of Oklahoma City (Northwest), LLC

2.304 HCR Properties of Midwest City OK, LLC

3.306 HCR Properties of Oklahoma City (Southwest), LLC

4.307 HCR Properties of Tulsa OK, LLC

5.503 HCR Properties-Stratford Hall of Richmond VA, LLC

6.512 HCR Properties-Columbia SC, LLC

7.526 HCR Properties-Lexington SC, LLC

8.527 HCR Properties of Arlington VA, LLC

9.531 HCR Properties-West Ashley-Charleston SC, LLC

10.539 HCR Properties-Fair Oaks of Fairfax VA, LLC

11.553 HCR Properties-Imperial of Richmond VA, LLC

12.670 HCR Properties-Arden Courts of Annandale VA, LLC

13.4015 HCR Properties-Charleston of Hanahan SC, LLC

14.4031 HCR Properties-Oakmont of Union SC, LLC

15.4032 HCR Properties-Oakmont East-Greenville SC, LLC

16.4033 HCR Properties-Oakmont West-Greenville SC, LLC

17.4071 HCR Properties-Medical Care Center-Lynchburg VA, LLC

18.4074 HCR Properties of Alexandria VA, LLC

19.HCR ManorCare Maryland Properties II, LLC

20.HCR ManorCare Properties, LLC

21.HCR ManorCare West Virginia Properties, LLC

--------------------------------------------------------------------------------





FIRST MEZZANINE BORROWER:

1.HCR I-A Properties, LLC

2.HCR I-B Properties, LLC

SECOND MEZZANINE BORROWER:

1.HCR II Properties, LLC

THIRD MEZZANINE BORROWER:

1.HCR III Properties, LLC

FOURTH MEZZANINE BORROWER:

1.HCR IV Properties, LLC

FIFTH MEZZANINE BORROWER:

1.HCR V Properties, LLC

SIXTH MEZZANINE BORROWER:

1.HCR VI Properties, LLC

SEVENTH MEZZANINE BORROWER:

1.HCR VII Properties, LLC

each of the above, a Delaware limited liability company

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31

